Exhibit 10.1

FOURTH AMENDMENT AND WAIVER TO FIFTH AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

This FOURTH AMENDMENT AND WAIVER TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT (this “Amendment”) is made and entered into as of
November 5, 2020, by and among Daseke, Inc., a Delaware corporation
(“Guarantor”), DASEKE COMPANIES, INC., a Delaware corporation (the “Borrowing
Agent”), each of its subsidiaries party thereto as borrowers (together with
Borrowing Agent, each a “Borrower” and collectively, the “Borrowers” and
together with Guarantor, the “Loan Parties”), the Lenders (as defined in the
Credit Agreement referred to below) party hereto, and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for the Lenders (PNC, together with its successors
and assigns in such capacity, “Agent”).

RECITALS

A.The Loan Parties, Agent and Lenders are parties to that certain Fifth Amended
and Restated Revolving Credit and Security Agreement, dated as of February 27,
2017 (as heretofore amended, restated, supplemented, or otherwise modified, the
“Credit Agreement”);
B.Pursuant to Section 3.02 of that certain Third Amendment to Fifth Amended and
Restated Revolving Credit and Security Agreement dated as of June 15, 2018 (the
“Third Amendment”), by and among the Loan Parties party thereto, the Lenders
party thereto and Agent, certain conditions precedent were required to be
satisfied to consummate the Bond Indenture to provide the Loan Parties with
additional financing (the “Bond Indenture Arrangement”);
C.As of the date hereof, the Bond Indenture Arrangement has not been
consummated, and the Loan Parties no longer intend to enter into the Bond
Indenture Arrangement;
D.An Event of Default occurred and continues to exist pursuant to Section
10.5(b) of the Credit Agreement as a result of the Loan Parties’ failure to
provide Agent with prompt written notice of Leavitts Freight Service, Inc.
changing its legal name to LFS Assets Holdings, Inc. on or about July 1, 2020,
in accordance with Section 6.18 of the Credit Agreement (the “Specified Event of
Default”);
E.The Loan Parties have requested and subject to the terms and conditions
herein, the Agent and the Lenders have agreed to waive the Specified Event of
Default; and
F.Subject to the terms and conditions set forth herein, Agent, the Lenders,
Guarantor, and the Borrowers desire to amend the Credit Agreement as provided
herein.  

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

1.01Capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Credit Agreement.



ARTICLE II
amendmentS
2.01Amendments to Credit Agreement Effective on Fourth Amendment Effective Date.
Effective as of the Fourth Amendment Effective Date (as defined below), the
Credit Agreement (other than the Exhibits and Schedules thereto) is hereby
amended in its entirety to read as set forth in Exhibit A attached hereto.
2.02Amendment of Credit Agreement Exhibits.  Effective as of the Fourth
Amendment Effective Date, the Credit Agreement is hereby amended by adding a new
Exhibit 5.19 thereto in the form attached hereto as Exhibit B, and Exhibit 5.19
attached hereto as Exhibit B shall be deemed to be attached a Exhibit 5.19 of
the Credit Agreement as of the Fourth Amendment Effective Date.
2.03Amendments to Third Amendment.  Effective as of the Fourth Amendment
Effective Date, Sections 2.02 and 3.02 of the Third Amendment are hereby
terminated and of no further force and effect.  For the avoidance of doubt and
notwithstanding anything to the contrary in the Third Amendment, (a) the Loan
Parties may not enter into the Bond Indenture Arrangement, except as permitted
by the Credit Agreement, as amended hereby, and as may be further amended, and
(b) the Credit Agreement shall not be amended in accordance with Section 2.02 of
the Third Amendment.
ARTICLE III

conditions precedent



3.01Conditions Precedent to Fourth Amendment Effective Date Amendments. The
Amendments as set forth in Article II shall become effective only upon the
satisfaction in full, in a manner satisfactory to Agent, of the following
conditions precedent, unless specifically waived in writing by all of the
Lenders (the first date upon which all such conditions have been satisfied being
herein called the “Fourth Amendment Effective Date”):
(a)Agent shall have received the following, each in form and substance
satisfactory to Agent and its legal counsel:
(i)this Amendment duly executed by the Loan Parties, Agent and all of the
Lenders and
(ii)all other documents Agent may reasonably request with respect to any matter
relevant to this Amendment or the transaction contemplated hereby;

- 2 -



--------------------------------------------------------------------------------

(b)Agent shall have received executed legal opinion of Vinson & Elkins LLP,
counsel to the Loan Parties, addressed to each Lender and dated as of the Fourth
Amendment Effective Date, in form and substance reasonably satisfactory to the
Agent;
(c)Payment of a $100,000 amendment fee to Agent, which shall be fully earned and
nonrefundable as of the date hereof. Agent shall have received all fees, costs
and expenses owed to or incurred by Agent and Lenders arising in connection with
the Credit Agreement, the Other Documents, or this Amendment;
(d)Agent shall have received a certificate of any Responsible Officer or the
Secretary or Assistant Secretary (or other equivalent officer, partner or
manager) of each Loan Party in form and substance satisfactory to Agent dated as
of the Fourth Amendment Effective Date which shall certify (i) as to the copies
of resolutions attached to such certificate in form and substance reasonably
satisfactory to Agent, of the board of directors (or other equivalent governing
body, member or partner) of such Loan Party authorizing (x) the execution,
delivery and performance of this Amendment, the Credit Agreement, and each Other
Document to which such Loan Party is a party, and (y) the granting by such Loan
Party of the security interests in and liens upon the Collateral to secure the
Obligations (and such certificate shall state that such resolutions have not
been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signature of the officers of such Loan
Party authorized to execute this Amendment and the Other Documents, (iii) copies
of the Organizational Documents of such Loan Party as in effect on such date,
complete with all amendments thereto, (iv) the good standing (or equivalent
status) of such Loan Party in its jurisdiction of organization, as evidenced by
good standing certificate(s) (or the equivalent thereof issued by any applicable
jurisdiction) dated not more than thirty (30) days prior to the Fourth Amendment
Effective Date, issued by the Secretary of State or other appropriate official
of each such jurisdiction; and (v) certificate of incorporation or certificate
of formation, as applicable, of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party;
(e)The representations and warranties contained herein shall be true and correct
as of the date hereof and the representations and warranties contained in the
Credit Agreement and the Other Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date; and
(f)After giving effect to the Amendments set forth in Section 2.01 and the
limited waiver set forth in Section 4.01, no Default or Event of Default shall
have occurred and be continuing and no Default or Event of Default will result
from the execution, delivery or performance of this Amendment.

- 3 -



--------------------------------------------------------------------------------

ARTICLE IV

LIMITED WAIVER



4.01Limited Waiver.  Subject to the terms and conditions of this Amendment, and
effective as of the Fourth Amendment Effective Date, Agent and the Lenders
hereby waive the Specified Event of Default.
4.02No Other Consent or Waiver.  Except as expressly set forth in Section 4.01,
nothing contained in this Amendment shall be construed as a waiver by Agent or
Lenders of any covenant or provision of the Credit Agreement (as amended
hereby), the Other Documents, or of any other contract or instrument between any
Loan Party and Agent or Lenders, and the failure of Agent or Lenders at any time
or times hereafter to require strict performance by Loan Parties of any
provision thereof shall not waive, affect or diminish any right of Agent to
thereafter demand strict compliance therewith. Agent and Lenders hereby reserve
all rights granted under the Credit Agreement, the Other Documents, this
Amendment and any other contract or instrument between any of them. This
Amendment is not a novation, release, or discharge of any Obligation under the
Credit Agreement.    
ARTICLE V
Ratifications, Representations and Warranties
5.01Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Other Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
and the Other Documents are ratified and confirmed and shall continue in full
force and effect.  Each Loan Party hereby agrees that all liens and security
interests securing payment of the Obligations under the Credit Agreement are
hereby collectively renewed, ratified and brought forward as security for the
payment and performance of the Obligations.  Loan Parties, Agent and the Lenders
agree that the Credit Agreement and the Other Documents, as amended hereby,
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms.  
5.02Representations and Warranties.  Each Loan Party hereby represents and
warrants to Agent and Lenders as of the date of this Amendment as follows:
 (A) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization; (B) such Loan Party has not
(i) amended, modified or waived any term or material provision of its Articles
of Incorporation or By-Laws or Certificate of Formation or Operating Agreement,
as applicable, or other organizational documents since last delivering such
document to Agent or (ii) adopted any resolution which would be materially
adverse to Agent or Lenders (C) the execution, delivery and performance by it of
this Amendment, the Credit Agreement and all Other Documents executed and/or
delivered in connection herewith to which it is a party are within its powers,
have been duly authorized, and do not contravene (i) its articles of
organization, operating agreement, or other organizational documents or (ii) any
applicable law; (D) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any Governmental Body or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, the Credit Agreement or any of the
Other Documents executed and/or delivered in connection herewith to which it is
a party by or

- 4 -



--------------------------------------------------------------------------------

against it, except for those consents, approvals or authorizations which will
have been duly obtained, made or compiled prior to the Fourth Amendment
Effective Date and which are in full force and effect; (E) this Amendment, the
Credit Agreement and all Other Documents executed and/or delivered in connection
herewith to which it is a party have been duly executed and delivered by it;
(F) this Amendment, the Credit Agreement and all Other Documents executed and/or
delivered in connection herewith to which it is a party constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
(G) except for the Specified Event of Default, no Default or Event of Default
exists, has occurred and is continuing or would result by the execution,
delivery or performance of this Amendment; and (H) such Loan Party is in
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents to which it is a party, as amended hereby.  
ARTICLE VI
Miscellaneous Provisions
6.01Survival of Representations and Warranties.  All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any Lender shall affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.
6.02Time of the Essence.  Each Loan Party hereby acknowledges and agrees that
time is of the essence with respect to the performance of any and all covenants
made by the Loan Parties under this Amendment, and the Loan Parties shall
strictly comply with the deadlines associated with this Amendment.
6.03Reference to Credit Agreement.  Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.
6.04Expenses of Agent.  Each Borrower agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses incurred by Agent and Affiliates in
connection with any and all amendments, modifications, and supplements to the
Other Documents, including, without limitation, the reasonable and documented
fees, charges and disbursements of Agent’s legal counsel, and all costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement, as amended hereby, or any Other
Documents, including, without, limitation, the costs and fees of Agent’s legal
counsel.
6.05Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

- 5 -



--------------------------------------------------------------------------------

6.06Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of Loan Parties, Agent, each Lender and their respective successors
and assigns, except that no Loan Party may assign or transfer any of its
respective rights or obligations hereunder without the prior written consent of
Agent and each Lender.
6.07Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. Delivery
of an executed counterpart of this Amendment by facsimile or electronic
transmission (including email transmission of a PDF image) or other electronic
means shall be equally effective as delivery of a manually executed counterpart
of this Amendment.
6.08Effect of Waiver.  No consent or waiver, express or implied, by Agent or
Required Lenders to or for any breach of or deviation from any covenant or
condition by Loan Parties shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
6.09Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
6.10Applicable Law.  THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
6.11Further Assurances. Each Loan Party shall execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents as Agent may reasonably request, in
order that the full intent of the Credit Agreement and this Amendment may be
carried into effect.
6.12Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY LOAN PARTIES AND AGENT.
6.13Release.  EACH LOAN PARTY HEREBY (I) ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS OBLIGATIONS AND (II)
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT OR ANY LENDER,
THEIR

- 6 -



--------------------------------------------------------------------------------

PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE
THIS AMENDMENT, WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST AGENT,
ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY.
6.14Other Document. This Amendment is an “Other Document” for all purposes.

[Remainder of page intentionally left blank]



- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first above written.



BORROWERS:



DASEKE COMPANIES, INC.



By:

/s/ Christopher Easter

Name:

Christopher Easter

Title:

Chief Executive Officer









[Signatures continued on next page]



[Signature Page]

Fourth Amendment to Fifth Amended and Restated Revolving Credit and Security
Agreement





--------------------------------------------------------------------------------

ALABAMA CARRIERS, INC.

B. C. HORNADY AND ASSOCIATES, INC.

BED ROCK, INC.

BELMONT ENTERPRISES, INC.

BOYD BROS. TRANSPORTATION INC.

BOYD LOGISTICS, L.L.C.

BOYD LOGISTICS PROPERTIES, LLC

BOYD INTERMODAL, LLC

BROS. LLC

BULLDOG HIWAY EXPRESS

BULLDOG HIWAY LOGISTICS, LLC

CENTRAL OREGON TRUCK COMPANY, INC.

DASEKE LOGISTICS, LLC

DASEKE LONE STAR, INC.

DASEKE MFS LLC

DASEKE FLEET SERVICES, LLC

DASEKE RM LLC

DASEKE ST LLC

DASEKE TRS LLC

DASEKE TSH LLC

E. W. WYLIE CORPORATION

FLEET MOVERS, INC.

GROUP ONE, INC.

HORNADY LOGISTICS, LLC

HORNADY TRANSPORTATION, L. L. C.

HORNADY TRUCK LINE, INC.

J. GRADY RANDOLPH, INC.

JD AND PARTNERS, LLC

JGR LOGISTICS, LLC

LONE STAR TRANSPORTATION, LLC

LST EQUIPMENT, INC.

MID SEVEN TRANSPORTATION COMPANY

MOORE FREIGHT SERVICE, INC.

NEI TRANSPORT, LLC







By:

/s/ Christopher Easter

Name:

Christopher Easter

Title:

Executive Vice President



[Signature Page]

Fourth Amendment to Fifth Amended and Restated Revolving Credit and Security
Agreement





--------------------------------------------------------------------------------

R&R TRUCKING HOLDINGS, LLC

R & R TRUCKING, INCORPORATED

RAND, LLC

RANDOLPH BROTHERS, LLC

ROADMASTER GROUP II, LLC

ROADMASTER EQUIPMENT LEASING, INC.

ROADMASTER SPECIALIZED, INC.

ROADMASTER TRANSPORTATION, INC.

RT & L, LLC

SCHILLI DISTRIBUTION SERVICES, INC.

SCHILLI LEASING, INC.

SCHILLI NATIONAL TRUCK LEASING & SALES INC.

SCHILLI TRANSPORTATION SERVICES, INC.

SLT EXPRESS WAY, INC.

SMOKEY POINT DISTRIBUTING, INC.

SPD TRUCKING, LLC

STEELMAN TRANSPORTATION, INC.

ST LEASING, INC.

TENNESSEE STEEL HAULERS, INC.

TEXR ASSETS 2, L.L.C.

TEXR EQUIPMENT, LLC

TM TRANSPORT AND LEASING, LLC

TNI (USA), INC.

WTI TRANSPORT, INC.

BT HOLDINGS OF MEMPHIS, INC.

BUILDERS TRANSPORTATION CO., LLC

LEAVITTS FREIGHT SERVICE, INC.

RODAN TRANSPORT (U.S.A.) LTD.

HODGES TRUCKING COMPANY, L.L.C.

AVEDA LOGISTICS INC.



By:

/s/ Christopher Easter

Name:

Christopher Easter

Title:

Executive Vice President



[Signature Page]

Fourth Amendment to Fifth Amended and Restated Revolving Credit and Security
Agreement





--------------------------------------------------------------------------------

GUARANTOR:



Daseke, Inc.



By:

/s/ Christopher Easter

Name:

Christopher Easter

Title:

Chief Executive Officer













[Signature Page]

Fourth Amendment to Fifth Amended and Restated Revolving Credit and Security
Agreement





--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Agent and a Lender





By:

/s/ Ron Zeiber

Name:

Ron Zeiber

Title:

Senior Vice President









[Signature Page]

Fourth Amendment to Fifth Amended and Restated Revolving Credit and Security
Agreement





--------------------------------------------------------------------------------

EXHIBIT A



Amended Credit Agreement



[See attached]



--------------------------------------------------------------------------------

EXHIBIT A



CONFORMED THROUGH 4th AMENDMENT EFFECTIVE DATE



FIFTH AMENDED AND RESTATED

REVOLVING CREDIT

AND

SECURITY AGREEMENT

AMONG

DASEKE, INC.

(FORMERLY KNOWN AS HENNESSY CAPITAL ACQUISITION CORP. II),

(AS HOLDINGS),



HCAC MERGER SUB, INC.

(TO BE MERGED WITH AND INTO DASEKE, INC.,
WHICH IS TO BE RENAMED AS DASEKE COMPANIES, INC.),


AND



CERTAIN OF ITS SUBSIDIARIES PARTY HERETO
(AS BORROWERS),

PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)



AND



THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY HERETO
(AS LENDERS)





Dated as of February 27, 2017











--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

I.DEFINITIONS.1

1.1Accounting Terms1

1.2General Terms2

1.3Uniform Commercial Code Terms59

1.4Certain Matters of Construction59

1.5Certain Calculations and Tests60

1.6LIBOR Notification62

II.ADVANCES, PAYMENTS.62

2.1Revolving Advances62

2.2Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances63

2.3[Reserved]65

2.4Swing Loans65

2.5Disbursement of Advance Proceeds66

2.6Making and Settlement of Advances67

2.7Maximum Advances69

2.8Manner and Repayment of Advances69

2.9Repayment of Excess Advances70

2.10Statement of Account70

2.11Letters of Credit70

2.12Issuance of Letters of Credit71

2.13Requirements For Issuance of Letters of Credit71

2.14Disbursements, Reimbursement72

2.15Repayment of Participation Advances73

2.16Documentation74

2.17Determination to Honor Drawing Request74

2.18Nature of Participation and Reimbursement Obligations74

2.19Liability for Acts and Omissions75

2.20Mandatory Prepayments77

2.21Use of Proceeds77

2.22Defaulting Lender78

2.23Payment of Obligations80

2.24Increase in Maximum Revolving Advance Amount81

III.INTEREST AND FEES.83

i





--------------------------------------------------------------------------------

3.1Interest83

3.2Letter of Credit Fees84

3.3Facility Fee85

3.4Fee Letter85

3.5Computation of Interest and Fees85

3.6Maximum Charges85

3.7Increased Costs86

3.8Alternate Rate of Interest.87

3.9Capital Adequacy91

3.10Taxes91

3.11Replacement of Lenders95

IV.COLLATERAL: GENERAL TERMS95

4.1Security Interest in the Collateral95

4.2Perfection of Security Interest96

4.3Preservation of Collateral96

4.4Ownership and Location of Collateral97

4.5Defense of Agent’s and Lenders’ Interests97

4.6Inspection of Premises98

4.7Appraisals98

4.8Receivables; Deposit Accounts and Securities Accounts99

4.9Inventory101

4.10Maintenance of Equipment101

4.11Exculpation of Liability102

4.12Financing Statements102

4.13Designation of Term Loan Real Property Collateral as Collateral102

V.REPRESENTATIONS AND WARRANTIES.103

5.1Authority103

5.2Formation and Qualification103

5.3Security Interest in Collateral104

5.4Tax Returns104

5.5Financial Statements104

5.6Entity Names104

5.7O.S.H.A. Environmental Compliance; Flood Insurance105

5.8Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance106

5.9Patents, Trademarks, Copyrights and Licenses106

5.10Licenses and Permits107

ii





--------------------------------------------------------------------------------

5.11[Reserved]107

5.12No Default107

5.13[Reserved]107

5.14No Labor Disputes107

5.15Margin Regulations107

5.16Investment Company Act107

5.17[Reserved]107

5.18[Reserved]107

5.19Certificate of Beneficial Ownership107

5.20[Reserved]108

5.21Business and Property of Loan Parties108

5.22[Reserved]108

5.23EEA Financial Institutions108

5.24Equity Interests108

5.25Commercial Tort Claims108

5.26Partnership and Limited Liability Company Interests108

5.27Letter of Credit Rights108

VI.AFFIRMATIVE COVENANTS.108

6.1Compliance with Laws108

6.2Conduct of Business and Maintenance of Existence and Assets109

6.3Books and Records109

6.4Payment of Taxes109

6.5Financial Covenants109

6.6Insurance110

6.7[Reserved]111

6.8Environmental Matters111

6.9Certificate of Beneficial Ownership and Other Additional Information112

6.10[Reserved]112

6.11Execution of Supplemental Instruments113

6.12[Reserved]113

6.13Government Receivables113

6.14Additional Loan Parties and Collateral113

6.15Keepwell115

6.16[Reserved]115

6.17Designation of Subsidiaries115

6.18Amendments to Organizational Documents116

iii





--------------------------------------------------------------------------------

VII.NEGATIVE COVENANTS.116

7.1Merger, Consolidation, Acquisition and Sale of Assets116

7.2Creation of Liens120

7.3Investments123

7.4[Reserved]126

7.5Restricted Payments126

7.6Indebtedness129

7.7Nature of Business133

7.8Transactions with Affiliates133

7.9[Reserved]135

7.10Fiscal Year and Accounting Changes135

7.11Pledge of Credit135

7.12[Reserved]135

7.13Compliance with ERISA135

7.14Prepayment of Indebtedness136

7.15[Reserved]136

7.16Amendments of or Waivers with Respect to Restricted Debt137

7.17Additional Negative Pledges137

7.18[Reserved]138

7.19[Reserved]138

7.20Bank Accounts138

VIII.CONDITIONS PRECEDENT.138

8.1Conditions to Initial Advances138

8.2Conditions to Each Advance142

IX.INFORMATION AS TO BORROWERS.143

9.1Disclosure of Material Matters143

9.2Schedules143

9.3[Reserved]143

9.4Litigation144

9.5Material Occurrences144

9.6Government Receivables144

9.7Annual Financial Statements144

9.8Quarterly Financial Statements144

9.9Monthly Financial Statements145

9.10Narrative Report145

9.11Other Reports145

iv





--------------------------------------------------------------------------------

9.12Additional Information145

9.13Projected Operating Budget146

9.14Variances From Operating Budget146

9.15Notice of Suits, Adverse Events146

9.16ERISA Notices and Requests146

9.17Additional Documents146

9.18Updates to Certain Schedules146

9.19Delivery147

X.EVENTS OF DEFAULT.148

10.1Nonpayment148

10.2Breach of Representation148

10.3Financial Information148

10.4[Reserved]148

10.5Noncompliance148

10.6Judgments and Attachments148

10.7Bankruptcy; Insolvency148

10.8Material Adverse Effect149

10.9Lien Priority149

10.10Subordination150

10.11Cross Default150

10.12[Reserved]150

10.13Change of Control150

10.14[Reserved]150

10.15[Reserved]150

10.16Pension Plans150

10.17[Reserved]150

XI.LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.151

11.1Rights and Remedies151

11.2Agent’s Discretion153

11.3Setoff153

11.4Rights and Remedies not Exclusive153

11.5Allocation of Payments After Event of Default153

XII.WAIVERS AND JUDICIAL PROCEEDINGS.155

12.1Waiver of Notice155

12.2Delay155

12.3Jury Waiver155

v





--------------------------------------------------------------------------------

XIII.EFFECTIVE DATE AND TERMINATION.156

13.1Term156

13.2Termination156

13.3Collateral and Guaranty Matters156

XIV.REGARDING AGENT.157

14.1Appointment157

14.2Nature of Duties157

14.3Lack of Reliance on Agent158

14.4Resignation of Agent; Successor Agent158

14.5Certain Rights of Agent159

14.6Reliance159

14.7Notice of Default159

14.8Indemnification160

14.9Agent in its Individual Capacity160

14.10Delivery of Documents160

14.11Loan Parties’ Undertaking to Agent160

14.12No Reliance on Agent’s Customer Identification Program160

14.13Other Agreements161

XV.BORROWING AGENCY.161

15.1Borrowing Agency Provisions161

15.2Waiver of Subrogation162

15.3Common Enterprise162

XVI.MISCELLANEOUS.162

16.1Governing Law162

16.2Entire Understanding163

16.3Successors and Assigns; Participations; New Lenders166

16.4Application of Payments169

16.5Indemnity169

16.6Notice170

16.7Survival173

16.8Severability173

16.9Expenses173

16.10Injunctive Relief173

16.11Consequential Damages173

16.12Captions174

16.13Counterparts; Facsimile Signatures174

vi





--------------------------------------------------------------------------------

16.14Construction174

16.15Confidentiality; Sharing Information174

16.16Publicity175

16.17Certifications From Banks and Participants; USA PATRIOT Act175

16.18Anti-Terrorism Laws175

16.19Concerning Joint and Several Liability of Borrowers176

16.20Delegation of Authority178

16.21Reallocation of the Advances and the Commitment Amounts178

16.22Amendment and Restatement179

16.23Acknowledgment and Consent to Bail-In of EEA Financial Institutions180





vii





--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibits



Exhibit 1.2

Borrowing Base Certificate

Exhibit 1.2(a)

Compliance Certificate

Exhibit 1.2(b)

Commitments

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 2.4(a)

Swing Loan Note

Exhibit 2.24(a)(x)

Lender Joinder

Exhibit 3.10(e)-1

Form of U.S. Tax Compliance Certificate

Exhibit 3.10(e)-2

Form of U.S. Tax Compliance Certificate

Exhibit 3.10(e)-3

Form of U.S. Tax Compliance Certificate

Exhibit 3.10(e)-4

Form of U.S. Tax Compliance Certificate

Exhibit 5.19

Certificate of Beneficial Ownership

Exhibit 6.14(a)

Form of Joinder

Exhibit 8.1(i)

Solvency Certificate

Exhibit 16.3

Commitment Transfer Supplement





viii





--------------------------------------------------------------------------------

Schedules



Schedule 1.2(a)

Existing Letters of Credit

Schedule 1.2(b)

Pre-Closing Acquisitions

Schedule 1.2(c)

Pre-Closing Subordinated Debt

Schedule 4.4

Equipment and Inventory Locations; Place of Business; Chief Executive Office;
Real Property

Schedule 4.8(j)

Deposit and Investment Accounts

Schedule 5.2(a)

States of Qualification and Good Standing

Schedule 5.2(b)

Subsidiaries

Schedule 5.6

Prior Names

Schedule 5.25

Commercial Tort Claims

Schedule 5.27

Letter of Credit Rights

Schedule 7.1(v)

Contemplated Dispositions

Schedule 7.2

Existing Liens

Schedule 7.3

Existing Investments

Schedule 7.6

Certain Indebtedness

Schedule 7.8

Affiliate Transactions

Schedule 9

Borrower’s Website Address for Electronic Delivery



ix





--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED
REVOLVING CREDIT
AND
SECURITY AGREEMENT

FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT dated as of
February 27, 2017, among HENNESSY CAPITAL ACQUISITION CORP. II, a Delaware
corporation, which upon the effectiveness of the Closing Date Merger (as defined
below) will be renamed as the new DASEKE, INC., a Delaware corporation
(“Holdings”), DASEKE, INC., a Delaware corporation, with which Merger Sub (as
defined below) will be merged upon the effectiveness of the Closing Date Merger
(with Daseke, Inc. as the surviving entity), and which will be renamed as DASEKE
COMPANIES, INC., a Delaware corporation upon the effectiveness of the Closing
Date Merger, as the attorney and agent (in such capacity, the “Borrowing Agent”)
on behalf of each Loan Party (as defined below), HCAC MERGER SUB INC., a
Delaware corporation (“Merger Sub”), as a “Borrower” hereunder, which upon the
effectiveness of the Closing Date Merger will be merged with and into Borrowing
Agent, each of the Subsidiaries of Borrowing Agent that are now or hereafter
become party hereto as borrowers (together with Borrowing Agent and Merger Sub,
collectively the “Borrowers” and each individually, jointly and severally, a
“Borrower”), the financial institutions that are now or that hereafter become a
party hereto as lenders (collectively, “Lenders” and each individually, a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC,
together with its successors and assigns in such capacity, the “Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Holdings, Borrowers, Lenders and Agent hereby agree as
follows:

Article IDEFINITIONS.
1.1Accounting Terms.  (a)All financial statements to be delivered pursuant to
this Agreement shall be prepared in accordance with GAAP as in effect from time
to time and, except as otherwise expressly provided herein, all terms of an
accounting or financial nature that are used in calculating the First Lien
Leverage Ratio, the Funded Debt to Consolidated Adjusted EBITDA Ratio, the
Secured Leverage Ratio or Consolidated Adjusted EBITDA shall be construed and
interpreted in accordance with GAAP, as in effect from time to time; provided
that if Borrowing Agent notifies the Agent that the Loan Parties request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date of delivery of the financial statements described in
Sections 5.5 and 8.1(l) in GAAP or in the application thereof (including the
conversion to IFRS as described below) on the operation of such provision (or if
the Agent notifies the Borrowers that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change becomes effective until such notice shall
have been withdrawn or such provision amended in accordance herewith; provided,
further, that if such an amendment is requested by the Borrowers or the Required
Lenders, then the Borrowers and the Agent shall negotiate in good faith to enter
into an amendment of the relevant affected provisions (without the payment of
any amendment or similar fee to the Lenders) to preserve the



--------------------------------------------------------------------------------

original intent thereof in light of such change in GAAP or the application
thereof; provided, further, that all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Loan Parties or any
subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  If the Borrowing Agent notifies the Administrative Agent that
Holdings is required to report under IFRS or has elected to do so through an
early adoption policy, “GAAP” shall mean international financial reporting
standards pursuant to IFRS (provided that after such conversion, Holdings cannot
elect to report under GAAP).

(b)Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Capital Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the date hereof) that would
constitute Capital Leases in conformity with GAAP on the Closing Date shall be
considered Capital Leases and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

1.2General Terms.  For purposes of this Agreement the following terms shall have
the following meanings:

“ABL Facility” means the Revolving Advances, Letters of Credit and Swing Loans,
if applicable, provided to or for the benefit of Loan Parties pursuant to the
terms of this Agreement.

“ABL Facility Priority Collateral” has the meaning set forth in the
Intercreditor Agreement.

“Acceptable Intercreditor Agreement” means the Intercreditor Agreement or
another intercreditor agreement that is reasonably satisfactory to Agent.

“Acquisition Agreements” means, collectively, the stock or asset purchase
agreements or other similar principal acquisition agreements, howsoever
designated, governing any of the Acquisitions, and all material documents and
agreements executed in connection therewith.

“Acquisitions” means, collectively, the Pre-Closing Date Acquisitions and any
Permitted Acquisition.

“Advance Rates” shall mean, collectively, the Receivables Advance Rate and the
Inventory Advance Rate.

“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Swing Loans.

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

2





--------------------------------------------------------------------------------

“Affiliate” of any Person shall mean any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, that Person.  None of
the Agent, any Lender or any of their respective Affiliates shall be considered
an Affiliate of Holdings or any subsidiary thereof solely by virtue of their
status as Agent or a Lender.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agreement” shall mean this Fifth Amended and Restated Revolving Credit and
Security Agreement, as the same may be amended, amended and restated, replaced
and restated, extended, supplemented and/or otherwise modified from time to
time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Overnight
Bank Funding Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful. Any change in the Alternate Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

“Alternate Source” shall have the meaning set forth in the definition of
Overnight Bank Funding Rate.

“Amended and Restated Credit Agreement” shall have the meaning set forth in
Section 16.22(a) hereof.

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism,
trade sanctions programs and embargoes, money laundering, bribery or corruption
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Applicable Laws, all as amended, supplemented or replaced from time to
time.

“Applicable Law” shall mean all Laws applicable to the Person, conduct,
transaction, covenant, Other Document or contract in question, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties and orders of any Governmental Authority, and all orders,
judgments and decrees of all courts and arbitrators.

“Applicable Margin” for Revolving Advances and Swing Loans shall mean, as of the
Closing Date and through and including the date immediately prior to the first
Adjustment Date (as defined below), the applicable percentage specified below:

APPLICABLE MARGINS FOR DOMESTIC RATE LOANS

APPLICABLE MARGINS FOR
LIBOR RATE LOANS

Revolving Advances and Swing Loans

Revolving Advances

0.75%

1.75%



3





--------------------------------------------------------------------------------

Thereafter, effective as of the first Business Day following receipt by Agent of
the quarterly financial statements of Loan Parties on a Consolidated Basis,
along with the corresponding Compliance Certificate and Subsidiary Adjustment
Certificate, for the Fiscal Quarter ending September 30, 2018 required under
Section 9.8, and thereafter upon receipt of the quarterly financial statements
of Loan Parties on a Consolidated Basis at the end of each fiscal quarter of
Loan Parties required under Section 9.8 for the most recently completed Fiscal
Quarter are due to be delivered (each day of such delivery, an “Adjustment
Date”), the Applicable Margin for each type of Advance shall be adjusted, if
necessary, to the applicable percent per annum set forth in the pricing table
set forth below corresponding to the average RLOC Utilization for the trailing
twelve month period ending on the last day of the most recently completed Fiscal
Quarter prior to the applicable Adjustment Date:

RLOC Utilization

APPLICABLE MARGINS FOR DOMESTIC RATE LOANS

APPLICABLE MARGINS FOR LIBOR RATE LOANS



Revolving Advances and

Swing Loans

Revolving Advances

Less than 33.3%

0.50%

1.50%

Greater than or equal to 33.3% but less than 66.6%

0.75%

1.75%

Greater than or equal to 66.6%

1.00%

2.00%



If Loan Parties shall fail to deliver the financial statements, certificates
and/or other information required under Sections 9.7 or 9.8 by the dates
required pursuant to such sections, each Applicable Margin shall be conclusively
presumed to equal the highest Applicable Margin specified in the pricing table
set forth above until the date of delivery of such financial statements,
certificates and/or other information, at which time the rate will be adjusted
based upon the RLOC Utilization reflected in such statements.  Any increase in
interest rates payable by Loan Parties under this Agreement and the Other
Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates resulting
from the effectiveness of the Default Rate provisions of Section 3.1 hereof.

If, as a result of any restatement of, or other adjustment to, the financial
statements of Loan Parties on a Consolidated Basis or for any other reason,
Agent determines that (a) the RLOC Utilization as previously calculated as of
any applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the RLOC Utilization for any such period would have resulted in
different pricing for such period, then (i) if the proper calculation of the
RLOC Utilization would have resulted in a higher interest rate for such period,
automatically and immediately without the necessity of any demand or notice by
Agent or any other affirmative act of any party, the interest accrued on the
applicable outstanding Advances for such period under the provisions of this
Agreement and the Other Documents shall be deemed to be retroactively increased
by, and Loan Parties shall be obligated to pay to Agent for the ratable benefit
of Lenders, promptly upon demand by Agent, an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the RLOC Utilization would have resulted in a lower interest rate for such
period, then the interest accrued on the applicable outstanding Advances for
such period under the provisions of this Agreement and the Other Documents shall
be deemed to remain

4





--------------------------------------------------------------------------------

unchanged, and Lenders shall have no obligation to repay interest to Loan
Parties; provided, that, if as a result of any restatement or other event a
proper calculation of the RLOC Utilization would have resulted in a higher
interest rate for one or more periods and a lower interest rate for one or more
other periods (due to the shifting of income or expenses from one period to
another period or any other reason), then the amount payable by Loan Parties
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amounts of interest actually paid for such periods.

“Appraisal” shall mean an appraisal performed by an appraiser selected by Agent,
in form and substance satisfactory to Agent in its Permitted Discretion.

“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the Credit Management Module of
PNC’s PINACLE® system, or any other equivalent electronic service agreed to by
Agent, whether owned, operated or hosted by Agent, any Lender, any of their
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Agent pursuant to this Agreement or any Other Document,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that Agent specifically instructs a Person to deliver
in physical form.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.



“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
 This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Beneficial Owner” shall mean, for each Borrower, each of the following:  (a)
each individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.

“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

5





--------------------------------------------------------------------------------

“Boeing” shall mean, collectively, The Boeing Company, a Delaware corporation,
and its Affiliates.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrower Materials” shall have the meaning set forth in Section 9.19 hereof.

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

“Borrowing Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by a Responsible Officer of Borrowing Agent
and delivered to Agent, appropriately completed, by which such officer shall
certify to Agent the Formula Amount and calculation thereof as of the date of
such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by Law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one (1) year that, in accordance with GAAP, would be classified as capital
expenditures.  Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.

“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP; provided that, for all
purposes of this Agreement, Indebtedness shall be deemed not to arise from a
transaction that is an operating lease.

“Captive Insurance Subsidiary” means any Restricted Subsidiary that is subject
to regulation as an insurance company (or any Restricted Subsidiary thereof).

“Cash Equivalents” shall mean any of the following:  (a) any evidence of
Indebtedness, maturing not more than one year after the date of acquisition,
issued or guaranteed by the United States Government or any agency thereof; (b)
any evidence of Indebtedness, maturing not more than one year the date of
acquisition, issued or guaranteed by any State of the United States, or any
agency thereof, and having one of the two highest ratings obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.; (c)
commercial paper, or corporate demand notes, in each case (unless issued by a
Lender or its holding company) with a short-term commercial paper rating of at
least A-2 or the equivalent thereof by Standard & Poor’s Ratings Group or P-2 or
the equivalent thereof by Moody’s Investors Service, Inc., and in each case
maturing within 270 days after the date of acquisition; (d) any U.S. Dollar
denominated certificate of deposit (or time deposit represented by a certificate
of deposit) or banker’s acceptance maturing not more than one year after the
date of acquisition, that is issued or sold by any Lender (or by a

6





--------------------------------------------------------------------------------

commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus of not less than $250,000,000); (e) any
repurchase agreement entered into with any Lender (or commercial banking
institution of the nature referred to in clause (d) above) which (i) is secured
by a fully perfected security interest in any obligation of the type described
in any of clauses (a) through (d) above, (ii) has a market value at the time
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder and (iii) has a term of not more than 30 days; (f) money market
accounts or mutual funds that has at least 95% of its assets invested
continuously in assets satisfying the foregoing requirements; (g) other short
term liquid investments approved in writing by Agent; and (h) solely with
respect to any Captive Insurance Subsidiary, any investment that such Captive
Insurance Subsidiary is not prohibited to make in accordance with applicable
law.

“Cash Equivalents” shall also include (x) investments of the type and maturity
described in clauses (a) through (h) above of foreign obligors, which
investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
investments analogous to the foregoing investments described in clauses (a)
through (h) and in this paragraph.

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Borrower:
 (a) credit cards; (b) credit card processing services; (c) debit cards and
stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services.
 The indebtedness, obligations and liabilities of any Borrower to the provider
of any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the “Cash Management Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and secured obligations
under any Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of each of the Other Documents.  The Liens securing the
Cash Management Products and Services shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5.

“Cash Taxes” shall mean, for any period, federal, state and local taxes of a
Person based on income and business activity payable in the actual cash during
such period.

“CEA” shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

7





--------------------------------------------------------------------------------

“Certificate of Beneficial Ownership” shall mean, for each Borrower, if
applicable, a certificate in substantially the form of Exhibit 5.19 hereto (as
amended or modified by Agent from time to time in its sole discretion),
certifying, among other things, the Beneficial Owner of such Borrower.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary that has no material assets (held
directly or indirectly) other than the Equity Interests or Indebtedness of one
or more CFCs or CFC Holdcos.

“CFTC” shall mean the Commodity Futures Trading Commission.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Authority; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

“Change of Control” means the earliest to occur of:

(a)the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group acting
for the purpose of acquiring, holding or disposing of Securities (within the
meaning of Rule 13d-5(b)(1) under the Exchange Act, but excluding any employee
benefit plan and/or Person acting as the trustee, agent or other fiduciary or
administrator therefor), other than one or more Daseke Ownership Group, of
Equity Interests representing more than the greater of (x) 35% of the total
voting power of all of the outstanding voting stock of Holdings and (y) the
percentage of the total voting power of all the outstanding voting stock of
Holdings owned, directly or indirectly, by the Daseke Ownership Group;

(b)occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were not directors of the Holdings on
the date of this Agreement, or nominated or appointed by the board of directors
of the Holdings; or

(c) the Borrowing Agent ceasing to be a direct or indirect Wholly-Owned
Subsidiary of Holdings.

8





--------------------------------------------------------------------------------

“Charge” means any loss (as defined under GAAP), charge, fee, expense, cost,
accrual or reserve of any kind.

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

“Closing Date” shall mean February 27, 2017 or such other date as may be agreed
to in writing by the parties hereto.

“Closing Date Merger” shall mean the merger of Merger Sub with and into the
Borrowing Agent, on the Closing Date, with the Borrowing Agent as the survivor
of the Closing Date Merger pursuant to the terms of the Closing Date Merger
Agreement.

“Closing Date Merger Agreement” shall mean that certain Agreement and Plan of
Merger, dated as of December 22, 2016, by and among, inter alios, Holdings,
Merger Sub, the Borrowing Agent and certain of the shareholders of the Borrowing
Agent, including all annexes, exhibits and schedules thereto (including the
disclosure letter in respect thereof), as the same may be amended, supplemented
or otherwise modified from time to time, but without giving effect to any
amendment, waiver or consent by Holdings or Merger Sub that is materially
adverse to the interests of Agent and the Lenders in their respective capacities
as such without the consent of Agent, such consent not to be unreasonably
withheld, delayed or conditioned.

“Closing Date Payments” shall mean, collectively, the payments made by Loan
Parties on the Closing Date in respect of (i) costs, fees and expenses payable
on the Closing Date with respect to the Closing Date Merger Agreement, (ii) the
Refinancing, including, repayment in full, in cash of the Pre-Closing Date
Subordinated Debt outstanding on the Closing Date and (iii) the full or partial
redemption of the Equity Interests of Borrowing Agent held by Prudential and
Main Street (or one or more of their respective Affiliates).

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:

(a)all Receivables and all supporting obligations relating thereto;

(b)all equipment and fixtures;

(c)all general intangibles (including all payment intangibles and all software)
and all supporting obligations related thereto;

(d)all Inventory;

(e)all Subsidiary Stock, securities, investment property, and financial assets;

9





--------------------------------------------------------------------------------

(f)whether now owned or hereafter acquired and wherever located, (i) its
respective goods and other property including, but not limited to, all
merchandise returned or rejected by Customers, relating to or securing any of
the Receivables; (ii) all of each Loan Party’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to each Loan Party from any Customer relating
to the Receivables; (iv) other property, including warranty claims, relating to
any goods securing the Obligations; (v) all of each Loan Party’s contract
rights, rights of payment which have been earned under a contract right,
instruments (including promissory notes), documents, chattel paper (including
electronic chattel paper), warehouse receipts, deposit accounts, letters of
credit and money; (vi) each commercial tort claim in existence as of the date
hereof and in which a security interest is hereafter granted to Agent by a Loan
Party pursuant to the provision of Section 4.1 or otherwise; (vii) if and when
obtained by any Loan Party, all real and personal property of third parties in
which any Loan Party has been granted a lien or security interest as security
for the payment or enforcement of Receivables; (viii) all letter of credit
rights (whether or not the respective letter of credit is evidenced by a
writing); (ix) all supporting obligations; and (x) any other goods, personal
property or real property now owned or hereafter acquired in which any Loan
Party has expressly granted a security interest or may in the future grant a
security interest to Agent hereunder, or in any amendment or supplement hereto
or thereto, or under any other agreement between Agent and any Loan Party;

(g)all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;

(h)all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Loan Party
or in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through (g) of this definition;

(i)assets designated as Collateral pursuant to Section 4.13, and

(j)all proceeds and products of the property described in clauses (a) through
(i) of this definition, in whatever form.  It is the intention of the parties
that if Agent shall fail to have a perfected Lien in any particular property or
assets of any Loan Party for any reason whatsoever, but the provisions of this
Agreement and/or of the Other Documents, together with all financing statements
and other public filings relating to Liens filed or recorded by Agent against
Loan Parties, would be sufficient to create a perfected Lien in any property or
assets that such Loan Party may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for herein and in the Other Documents
(and not merely as proceeds

10





--------------------------------------------------------------------------------

(as defined in Article 9 of the Uniform Commercial Code) in which a security
interest is created or arises solely pursuant to Section 9-315 of the Uniform
Commercial Code).

Notwithstanding the foregoing, Collateral shall not include any Excluded
Property or any assets or property of any Loan Party that Agent determines, in
its Permitted Discretion, that the benefits of obtaining such Collateral are
outweighed by the costs or burdens of providing the same.

“Commitment Percentage” shall mean for any Lender party to this Agreement on the
Closing Date, the percentage set forth for such Lender on Exhibit 1.2(b) hereto
as same may be adjusted upon any assignment by a Lender pursuant to Section
16.3(c) or (d) hereof, and for any Lender that becomes a party to this Agreement
pursuant to a Commitment Transfer Supplement or a Modified Commitment Transfer
Supplement, the percentage set forth in Schedule 1 to such Commitment Transfer
Supplement or Modified Commitment Transfer Supplement, as applicable.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

“Commitments” shall mean the Revolving Commitments.

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) to be signed by the President, the Chief Financial
Officer or Controller or similar Responsible Officer of Borrowing Agent or
Holdings, which shall state that, among other things, based on an examination
sufficient to permit such officer to make an informed statement, no Default or
Event of Default exists, or if such is not the case, specifying such Default or
Event of Default, its nature, when it occurred, whether it is continuing and the
steps being taken by Borrowers with respect to such default.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Authority
and other third parties, domestic or foreign, necessary to carry on Loan
Parties’ business or necessary (including to avoid a conflict or breach under
any agreement, instrument, other document, license, permit or other
authorization) for the execution, delivery or performance of this Agreement, the
Other Documents, including any Consents required under all applicable federal,
state or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Consolidated Adjusted EBITDA” shall mean, as to any Person on a consolidated
basis for any period, the sum of:

(a)Consolidated Adjusted Net Income for such period; plus
(b)the sum, without duplication, of (to the extent deducted (and not added back)
in calculating Consolidated Adjusted Net Income, other than in respect of
clauses (ix), (xv) and (xvi) below) the amounts of:

11





--------------------------------------------------------------------------------

(i)Taxes paid and any provision for Taxes, including income, capital, state,
franchise and similar Taxes, property Taxes and foreign withholding Taxes
(including (i) penalties and interest related to any such Tax or arising from
any Tax examination and (ii) pursuant to any Tax sharing arrangement, in each
case as permitted by Section 7.5(a)(i) or Section 7.5(a)(ii)) of such Person
paid or accrued during such period;



(ii)consolidated interest expense whether paid or accrued and whether or not
capitalized in respect of such period (including (A) fees and expenses paid or
payable to Agent in connection with its services hereunder (and to each agent
under any Term Facility in connection with its services thereunder), (B)
amortization of debt issuance cost and/or original issue discount resulting from
the issuance of Indebtedness at less than par and other bank, administrative
agency (or trustee) and financing fees, (C) the interest component of Capital
Lease Obligations, (D) costs of surety bonds in connection with financing
activities, (E) commissions, discounts and other fees and charges owed with
respect to letters of credit, bank guarantees, bankers’ acceptances, ancillary
facilities or any similar facilities or financing and hedging agreements and (F)
any interest cost or expected return on any plan assets related to any
post-employment benefit scheme or any other pension-related items and any
curtailments or settlements related thereto);



(iii)(A) depreciation, amortization (including, without limitation, amortization
of goodwill, software and other intangible assets), (B) any impairment Charge
(including any non-cash Charge related to the impairment of goodwill and other
assets) and (C) any asset write-off and/or write-down (other than write-offs or
write-downs of inventory and accounts receivable in the Ordinary Course of
Business);



(iv)(A) Transaction Costs (including costs in connection with payments related
to the rollover, acceleration or payout of equity interest and stock options
held by management and members of the board of the Borrowing Agent and its
subsidiaries), (B) Charges incurred (1) in connection with the consummation of
any transaction (or any transaction proposed and not consummated), not
prohibited by this Agreement, including any issuance or offering of Equity
Interests, any Investment, any Disposition, any recapitalization, any merger,
consolidation or amalgamation, any option buyout or any incurrence, repayment,
refinancing, amendment or modification of Indebtedness (including any
amortization or write-off of debt issuance or deferred financing costs, premiums
and prepayment penalties) or similar transaction and/or (2) in connection with
any Qualifying Offering (whether or not consummated) and (C) the amount of any
Charge that is actually reimbursed or reimbursable by one or more third parties
pursuant to indemnification or reimbursement provisions or similar agreements or
insurance; provided that in respect of any Charge that is added back in reliance
on clause (C) above, the relevant Person in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four Fiscal
Quarters (it being understood that to the extent any reimbursement amount is not
actually received

12





--------------------------------------------------------------------------------

within such Fiscal Quarters, such reimbursement amount shall be deducted in
calculating Consolidated Adjusted EBITDA for such Fiscal Quarters);



(v)any Charge attributable to the undertaking and/or implementation of cost
savings, operating expense reductions and/or synergies (including, without
limitation, in connection with any integration or transition, any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, any facility opening and/or pre-opening, any
inventory optimization program and/or any curtailment), any business
optimization Charge, any restructuring Charge (including any Charge relating to
any Tax restructuring), any Charge relating to the closure or consolidation of
any facility (including but not limited to severance, rent termination costs,
moving costs and legal costs), any systems implementation Charge, any Charge
relating to entry into a new market, any Charge relating to any strategic
initiative, any consulting Charge, any signing Charge, any retention or
completion bonus, any expansion and/or relocation Charge, any Charge associated
with any modification to any pension and post-retirement employee benefit plan,
any Charge associated with new systems design, any implementation Charge and/or
any project startup Charge; provided, that the aggregate amount of all such
Charges under this clause (v) and the amounts under clause (ix) below that are
included in Consolidated Adjusted EBITDA in any four consecutive Fiscal Quarter
period shall not exceed 25% of Consolidated Adjusted EBITDA for such period (in
each case, calculated before giving effect to any such add-backs);



(vi)other add-backs and adjustments reflected in the model delivered to Agent on
November 16, 2016;



(vii)the amount of any Charge or deduction associated with any subsidiary of
such Person attributable to non-controlling interests or minority interests of
third parties;



(viii)the amount of any loss from (i) extraordinary items and (ii) non-recurring
(including non-recurring credit expense) or unusual items (including costs of,
and payments of, (x) litigation expenses, actual or prospective legal
settlements, fines, judgments or orders, (y) recruitment and hiring bonuses and
legal fees and Taxes related to issuances of significant options and
(z) corporate reorganizations);



(ix)the amount of any expected cost savings, operating expense reductions and
synergies (collectively, “Expected Cost Savings”) (net of actual amounts
realized) that are reasonably identifiable and factually supportable (in the
good faith determination of such Person, as certified by a Responsible Officer
of such Person) related to (A) the Transactions and (B) after the Closing Date,
any permitted Investment, Disposition, operating improvement, restructuring,
cost savings initiative, any similar initiative and/or specified transaction
(any such operating improvement, restructuring, cost savings initiative or
similar initiative or

13





--------------------------------------------------------------------------------

specified transaction, a “Cost Saving Initiative”); (I) such cost savings,
operating expense reductions and synergies are reasonably expected to be
realized within 18 months of the event giving rise thereto and (II) the
aggregate amount of all such add-backs under this clause (ix) and clause (v)
above, that are included in Consolidated Adjusted EBITDA in any four consecutive
Fiscal Quarter period shall not exceed 25% of Consolidated Adjusted EBITDA for
such period (in each case, calculated before giving effect to any such
add-backs);



(x)(A) any Charge incurred as a result of, in connection with or pursuant to any
management equity plan, profits interest or stock option plan or any other
management or employee benefit plan or agreement, any pension plan (including
any post-employment benefit scheme which has been agreed to with the relevant
pension trustee), any stock subscription or shareholder agreement, any employee
benefit trust, any employee benefit scheme or any similar equity plan or
agreement, (B) any Charges in connection with the rollover (including any
deferred compensation agreement), acceleration or payout (including in the form
of dividends or distributions) of Equity Interests held by management and
members of the board of directors of any Parent Company, Holdings, the Borrowing
Agent  and/or any of its subsidiaries, in each case, to the extent that (in the
case of any cash Charges) such Charges, are funded with net cash proceeds
contributed to the Subject Person as a capital contribution or as a result of
the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of the Subject Person and (C) the amount of travel expenses, payroll
taxes, indemnification payments, director’s fees and any other Charges incurred
in connection with, or amounts payable to, any director of the board of Holdings
or its parent entities in connection with such director serving as a member of
such board of directors and performing his or her duties in respect thereof;



(xi)any earn-out obligation incurred or accrued in connection with the Closing
Date Merger, any acquisition and/or other Investment permitted pursuant to
Section 7.3 and paid or accrued during such period and/or similar acquisitions
and Investments completed prior to the Closing Date;



(xii)Public Company Costs;



(xiii)any non-cash Charge (provided that to the extent that any such non-cash
Charge represents an accrual or reserve for any potential cash item in any
future period, (A) such Person may elect not to add back such non-cash Charge in
the current period or (B) to the extent such Person elects to add back such
non-cash Charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated Adjusted EBITDA to such extent);



(xiv)the amount of any Charge in connection with a single or one-time event,
including, in connection with (A) the Closing Date Merger, any acquisition or
similar Investment permitted hereunder after the Closing Date (including without
limitation, legal, accounting and other professional fees and expenses incurred
in

14





--------------------------------------------------------------------------------

connection with acquisitions and other Investments made prior to the Closing
Date), (B) the consolidation, closing or reconfiguration of any facility during
such period and (C) one-time consulting costs;



(xv)to the extent not otherwise included in Consolidated Adjusted Net Income,
proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not received so long as such Person in good faith expects to receive
the same within the next four Fiscal Quarters (it being understood that to the
extent not actually received within such Fiscal Quarters, such proceeds shall be
deducted in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters));
and



(xvi)cash actually received (or any netting arrangements resulting in reduced
cash expenditures) during such period, and not included in Consolidated Adjusted
Net Income, to the extent that the non-cash gain relating to such cash receipt
or netting arrangement was deducted in the calculation of Consolidated Adjusted
EBITDA pursuant to clause (c)(i) below for any previous period and not added
back; minus



(c)to the extent such amounts increase Consolidated Adjusted Net Income, without
duplication:

(i)non-cash gains or income; provided that if any non-cash gain or income
relates to potential cash items in any future period, such Person may determine
not to deduct such non-cash gain or income in the current period;


(ii)the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(iv)(C) above (as described in such clause) to the extent such reimbursement
amounts were not received within the time period required by such clause;
(iii)the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xv) above (as described in such clause) to the extent such business
interruption insurance proceeds were not received within the time period
required by such clause;
(iv)to the extent that such Person added back the amount of any non-cash charge
to Consolidated Adjusted EBITDA pursuant to clause (b)(xiii) above in respect of
any previous period, the subsequent cash payment in respect thereof;
(v)the amount of any gain from (i) extraordinary items and (ii) non-recurring
(including non-recurring credit expense) or unusual items (including costs of,
and payments of, (x) litigation expenses, actual or prospective legal
settlements, fines, judgments or orders, (y) recruitment and hiring bonuses and
legal fees and Taxes related to issuances of significant options and
(z) corporate reorganizations); and
(vi)the amount of any gain in connection with a single or one-time event.


15





--------------------------------------------------------------------------------

Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated Adjusted EBITDA shall refer to the Consolidated Adjusted EBITDA of
Holdings and its Restricted Subsidiaries.

“Consolidated Adjusted Net Income” shall mean, as to any Person (the “Subject
Person”) for any period, the net income (or loss) of the Subject Person on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP; provided that there shall be excluded,
without duplication:

(a)the cumulative effect of any change in accounting principles during such
period,

(b)any net gains or Charges with respect to (i) disposed, abandoned, closed and
discontinued property or operation (other than, at the option of the Borrowing
Agent, any asset, property or operation pending the disposal, abandonment,
divestiture and/or termination thereof) and any accretion or accrual of
discounted liabilities and on the disposal of disposed, abandoned, and
discontinued operations, (ii) any disposal, abandonment, divestiture and/or
discontinuation of any asset, property or operation and/or (iii) any facilities,
plants or distribution centers that have been closed during such period,
(c)gains, income, losses, expenses or Charges (less all fees and expenses
chargeable thereto) attributable to any sales or dispositions of Equity
Interests or assets (including asset retirement costs) or returned surplus
assets of any employee benefit plan outside of the Ordinary Course of Business,
(d)(i) the income of any Person (other than a subsidiary of the Subject Person)
in which any other Person (other than the Subject Person or any of its
subsidiaries) has a joint interest, except to the extent of the amount of
dividends or distributions or other payments (including any ordinary course
dividend, distribution or other payment) paid in cash (or to the extent
converted into cash) to the Subject Person or any of its subsidiaries by such
Person during such period and (ii) the loss of any Person (other than a
subsidiary of the Subject Person) in which any other Person (other than the
Subject Person or any of its subsidiaries) has a joint interest, other than to
the extent that the Subject Person or any of its subsidiaries has contributed
cash or Cash Equivalents to such person in respect of such loss during such
period,
(e)effects of adjustments (including the effects of such adjustments pushed down
to the Subject Person and its Restricted Subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent and debt line items
thereof) resulting from the application of recapitalization accounting or
acquisition accounting, as the case may be, in relation to the Transactions or
any consummated acquisition or the amortization or write-off of any amounts
thereof,

16





--------------------------------------------------------------------------------

(f)any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Hedge Agreements),
(g)any (i) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (ii) good will or other asset
impairment charges, write-offs or write-downs or (iii) amortization of
intangible assets,
(h)any non-cash compensation Charge, cost, expense, accrual or reserve,
including any such Charge, cost, expense, accrual or reserve arising from the
grant of stock appreciation or similar rights, stock options, restricted stock
or other equity incentive programs, and any cash Charges associated with the
rollover, acceleration or payment of management equity in connection with the
Transactions,
(i)any fees, commissions and expenses incurred during such period, or any
amortization or write-off thereof for such period in connection with any
Investment, Disposition, incurrence or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
Indebtedness (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
Charges or non-recurring merger costs incurred during such period as a result of
any such transaction,
(j)accruals and reserves that are established or adjusted within 12 months after
(i) the Closing Date that are so required to be established or adjusted as a
result of the Transactions and (ii) the date of any Permitted Acquisition or
other similar Investment permitted pursuant to Section 7.3, in each case, in
accordance with GAAP or as a result of the adoption or modification of
accounting policies,
(k)any realized or unrealized foreign currency exchange gain or loss (including
any currency re-measurement of Indebtedness, any net gain or loss resulting from
Hedge Agreements for currency exchange risk associated with the foregoing or any
other currency related risk and any gain or loss resulting from intercompany
Indebtedness), and
(l)any unrealized gain or loss in respect of the fair market value of (x) any
obligation under any Hedge Agreement as determined in accordance with GAAP
and/or (y) any other derivative instrument pursuant to, in the case of this
clause (y), FASB ASC No. 815 – Derivatives and Hedging.


Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated Adjusted Net Income shall refer to the Consolidated Adjusted Net
Income of Holdings and its Restricted Subsidiaries.

“Consolidated EBITDA” shall mean, shall mean, as to any Person on a consolidated
basis for any period, the sum of:

17





--------------------------------------------------------------------------------

(a)Consolidated Net Income for such period, plus
(b)all interest expense, net of cash interest income, for such period, plus
(c)all Charges against income for such period for federal, state and local
income taxes expensed, plus
(d)depreciation expenses for such period, plus
(e)amortization expenses for such period, plus
(f)one-time Charges and expenses related to this Agreement (including any
amendment, consent or waiver granted with respect hereto) and the Transactions
for such period, plus
(g)reasonable expenses incurred in connection with any Qualifying Offering
(whether or not consummated) for such period, to the extent such expenses are
incurred within one hundred twenty (120) days after the Closing Date, plus
(h)Charges and expenses incurred for such period in connection with (a) the
issuance of Equity Interests or Indebtedness permitted hereunder, or (b) any
Permitted Acquisitions, plus
(i)severance, restructuring, retention and other integration or transition
costs, provided that the aggregate amount added pursuant to this clause (i) for
any period shall not exceed 5% of Consolidated EBITDA for such period
(calculated after giving effect to this clause (i)), plus
(j)non-cash stock and equity compensation paid, non-cash impairment of goodwill
and any other non-cash expenses or losses during such period that are approved
by Agent in its Permitted Discretion, minus
(k)any other non-cash income or gains during such period as approved by Agent to
the extent added in determining Consolidated Net Income.


Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated EBITDA shall refer to the Consolidated EBITDA of Holdings and its
Restricted Subsidiaries.

“Consolidated Net Income” shall mean as to any Person for any period, the
consolidated net income (or loss) of such Person on consolidated basis,
determined in accordance with GAAP; provided, that there shall be excluded:

(a)the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of a Loan Party or is merged into or consolidated with a
Loan Party or any of its Restricted Subsidiaries,
(b)the net income (or deficit) of any Person (other than a Restricted Subsidiary
of a Loan Party) in which a Loan Party or any of its Restricted Subsidiaries has
an

18





--------------------------------------------------------------------------------

ownership interest, except to the extent that any such income is actually
received by a Loan Party or such Restricted Subsidiary in the form of dividends
or similar distributions, and
(c)the undistributed earnings of any Restricted Subsidiary of a Loan Party to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary is at the time prohibited by the terms of any
agreement to which such Person is a party or by which it or any of its property
is bound, any of such Person’s Organizational Documents or other legal
proceedings binding upon such Person or any of its property or to which such
Person or any of its property is subject


Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated Net Income shall refer to the Consolidated Net Income of Holdings
and its Restricted Subsidiaries.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person at such
date.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” shall mean, at any time, Holdings and each of its Restricted
Subsidiaries and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control and all
other entities which, together with Holdings and each of its Restricted
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Cost Saving Initiative” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

“Covered Entity” shall mean (a) each Loan Party, each Loan Party’s Subsidiaries
and all pledgors of Collateral and (b) each Person that, directly or indirectly,
is in control of a Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the direct or indirect (x) ownership
of, or power to vote, 25% or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

“Cure Amount” shall have the meaning set forth in Section 11.1(c) hereof.

“Cure Right” shall have the meaning set forth in Section 11.1(c) hereof.

19





--------------------------------------------------------------------------------

“Current Assets” means, at any date, all assets of Loan Parties and their
Restricted Subsidiaries which under GAAP would be classified as current assets
(excluding any (a) cash and Cash Equivalents, (b) the current portion of current
and deferred Taxes, (c) permitted loans made to third parties, (d) assets held
for sale, (e) pension assets, (f) deferred bank fees, (g) derivative financial
instruments and (h) insurance claims).

“Current Liabilities” means, at any time, the consolidated current liabilities
of Loan Parties and their Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
 (b) the current portion of interest expense, (c) the current portion of any
Capitalized Lease Obligation, (d) the current portion of current and deferred
Taxes based on income, profit or capital, (e) liabilities in respect of unpaid
earn-outs, (f) the current portion of any other long-term liabilities, (g)
accruals relating to restructuring reserves or other exceptional items,
(h) liabilities in respect of funds of third parties on deposit with Loan
Parties and their Restricted Subsidiaries, (i) any liabilities recorded in
connection with stock-based awards, partnership interest-based awards, awards of
profits interests, deferred compensation awards and similar incentive based
compensation awards or arrangements and liabilities related to any
post-employment benefit schemes and (j) liabilities related to Dividends
declared but not yet paid.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

“Daseke Ownership Group” Hennessy Capital LLC, Don R. Daseke, Barbara Daseke,
family trusts controlled by Don Daseke or Barbara Daseke, the Walden Group, Inc.
and R. Scott Wheeler (or, within sixty (60) days after their death or
incapacity, one or more successors acceptable to Agent).

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall mean any Lender that:  (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Commitment Percentage of Advances, (ii) if applicable, fund any
portion of its Participation Commitment in Letters of Credit or Swing Loans or
(iii) pay over to Agent, Issuer, Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has become the subject of a Bail-In Action;
(c) has notified Loan Parties or Agent in writing, or has made a public
statement

20





--------------------------------------------------------------------------------

to the effect, that it does not intend or expect to comply with any of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
a particular Default or Event of Default, if any) to funding a loan under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit; (d) has failed, within two (2) Business Days after
request by Agent, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and, if applicable, participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (d) upon
Agent’s receipt of such certification in form and substance satisfactory to
Agent; (e) has become the subject of an Insolvency Event; or (f) has failed at
any time to comply with the provisions of Section 2.6(e) with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders.

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of Holdings or its subsidiaries shall be a
Derivative Transaction.

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrowing Agent in good faith) of non-cash consideration received by any
Loan Party or any Restricted Subsidiary thereof in connection with any
Disposition pursuant to Section 7.1(h) that is designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrowing Agent, setting forth the basis of such valuation (which amount will be
reduced by the amount of cash or Cash Equivalents received in connection with a
subsequent sale or conversion of such Designated Non-Cash Consideration to cash
or Cash Equivalents).

“Disposition” or “Dispose” means the sale, lease, sublease, Division or other
disposition of any property of any Person.

21





--------------------------------------------------------------------------------

“Disqualified Equity Interests” shall mean any Equity Interests which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable (other than for Qualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
on or prior to 91 days following the Term at the time such Equity Interests are
issued (it being understood that if any such redemption is in part, only such
part coming into effect prior to 91 days following the Term shall constitute
Disqualified Equity Interests), (b) is or becomes convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests that would constitute Disqualified
Equity Interests, in each case at any time on or prior to 91 days following the
Term at the time such Equity Interests is issued, (c) contains any mandatory
repurchase obligation or any other repurchase obligation at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
which may come into effect prior to 91 days following the Term at the time such
Equity Interests are issued, or (d) provides for the mandatory payments of (but
not accrual of) dividends in cash on or prior to 91 days following the Term at
the time such Equity Interests are issued (it being understood that if any such
repurchase obligation is in part, only such part coming into effect prior to 91
days following the Term shall constitute Disqualified Equity Interests);
provided that any Equity Interests that would not constitute Disqualified Equity
Interests but for provisions thereof giving holders thereof (or the holders of
any security into or for which such Equity Interests are convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Equity Interests upon the occurrence of any change of control or any
Disposition occurring prior to 91 days following the Term at the time such
Equity Interests is issued shall not constitute Disqualified Equity Interests,
if such Equity Interests provides that the issuer thereof will not redeem any
such Equity Interests pursuant to such provisions prior to the Term.

Notwithstanding the preceding sentence, (A) if such Equity Interests are issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the Ordinary Course of Business of Loan Parties or any of their
Restricted Subsidiaries (or any Parent Company or any subsidiary), such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the issuer thereof in order to satisfy
applicable statutory or regulatory obligations and (B) no Equity Interests held
by any future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or Immediate Family
Members) of Loan Parties (or any Parent Company or any subsidiary) shall be
considered Disqualified Equity Interests solely because such stock is redeemable
or subject to repurchase pursuant to any management equity subscription
agreement, stock option, stock appreciation right or other stock award
agreement, stock ownership plan, put agreement, stockholder agreement or similar
agreement that may be in effect from time to time.

“Division” means, in reference to any Person which is not a natural Person,
means the division of such Person into two (2) or more separate such Persons,
with the dividing Person either continuing or terminating its existence as part
of such division, including as contemplated under Section 18-217 of the Delaware
Limited Liability Act for limited liability companies formed under

22





--------------------------------------------------------------------------------

Delaware law,  or any analogous action taken pursuant to any other applicable
law with respect to any corporation, limited liability company, partnership or
other entity.  The word “Divide” when capitalized, shall have a correlative
meaning.

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the U.S., any state thereof or the District of Columbia.

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any Other Document is then
in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such Other Documents to which such Loan
Party is a party).

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligible Insured Foreign Receivable” shall mean a Receivable that meets the
requirements of Eligible Receivables, except clause (f) of such definition,
provided that such Receivable is credit insured (with the insurance carrier,
amount and terms of such insurance being acceptable to Agent in its Permitted
Discretion and naming Agent as beneficiary or loss payee, as applicable).

23





--------------------------------------------------------------------------------

“Eligible Parts Inventory” shall mean and include Parts Inventory valued at book
value, which is not, in Agent’s opinion, obsolete, slow moving or unmerchantable
and which Agent, in its sole credit judgment exercised in good faith, shall not
deem ineligible Parts Inventory, based on such considerations as Agent may from
time to time deem appropriate including whether the Inventory is subject to a
perfected, first priority security interest in favor of Agent and no other Lien
(other than a Permitted Lien).  In addition, Parts Inventory shall not be
Eligible Parts Inventory if it (i) does not conform to all standards imposed by
any Governmental Authority which has regulatory authority over such goods or the
use or sale thereof; (ii) is located outside the continental United States or at
a location that is not otherwise in compliance with this Agreement; (iii)
constitutes Consigned Inventory; (iv) is the subject of an Intellectual Property
Claim; (v) is subject to a License Agreement or other agreement that limits,
conditions or restricts any Borrower’s or Agent’s right to sell or otherwise
dispose of such Parts Inventory, unless Agent is a party to a Licensor/Agent
Agreement with the Licensor under such License Agreement; or (vi) or is situated
at a location not owned by any Borrower unless the owner or occupier of such
location has executed in favor of Agent a Lien Waiver Agreement (or Agent
establishes a Reserve against the Formula Amount with respect thereto as Agent
shall deem appropriate in its sole discretion).

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower (other than Eligible Unbilled Receivables)
arising in the Ordinary Course of Business and which Agent, in its sole credit
judgment exercised in good faith, shall deem to be an Eligible Receivable, based
on such considerations as Agent may from time to time deem appropriate.  A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Liens), and is evidenced by an invoice or other documentary evidence
reasonably satisfactory to Agent.  In addition, no Receivable shall be an
Eligible Receivable if:

(a)it arises out of a sale made by any Borrower to an Affiliate of any Borrower,
a Person controlled by an Affiliate of any Loan Party, any other Person which,
directly or indirectly, owns or controls 25% or more of the Equity Interests of
any Loan Party or any Affiliate of any Loan Party, or any other Person, 25% or
more of the Equity Interests of which are owned or controlled by any Loan Party
or any Affiliate of any Loan Party;

(b)it is due or unpaid more than sixty (60) days after the original due date or
more than ninety (90) days after the original invoice date and with respect to a
Boeing Receivable only, it is due or unpaid more than sixty (60) days after the
original due date or more than one hundred twenty (120) days after the original
invoice date;

(c)fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables pursuant to the eligibility requirements in the
definition of “Eligible Receivables” other than this clause (c).  Such
percentage may, in Agent’s sole credit judgment exercised in good faith, be
increased or decreased from time to time;

(d)any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached in any material respect;

(e)the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a

24





--------------------------------------------------------------------------------

substantial part of its property or call a meeting of its creditors, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;

(f)the sale is to a Customer outside the United States of America or Canada
(excluding the Province of Quebec), unless the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to Agent in its sole
credit judgment exercised in good faith or such Receivable constitutes an
Eligible Insured Foreign Receivable;

(g)the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

(h)Agent believes, in its sole judgment exercised in good faith, that collection
of such Receivable is insecure or that such Receivable may not be paid by reason
of the Customer’s financial inability to pay;

(i)the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to payment of such Receivable to Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances;

(j)the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer (if
applicable) or the Receivable otherwise does not represent a final sale;

(k)the Receivables of the Customer exceed twenty-five percent (25%) of the
Receivables of all Borrowers other than the Receivables of Boeing which exceed
thirty-five percent (35%) of the Receivables of all Borrowers (but only to the
extent in either case of the excess);

(l)the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim (but only as to that portion of the Receivable subject to such
offset, deduction, defense, dispute or counterclaim), the Customer is also a
creditor or supplier of the applicable Borrower (but only as to that portion of
the Receivable that does not exceed the amount owed by the applicable Borrower
to such creditor or supplier) or the Receivable is contingent in any respect or
for any reason;

(m)the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of

25





--------------------------------------------------------------------------------

Business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;

(n)any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(o)such Receivable is not payable to the applicable Borrower;

(p)such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in its sole credit judgment
exercised in good faith; or

(q)such Receivable is subject to a payment to an owner/operator for the delivery
of the goods subject to such Receivable (but only as to the portion of the
Receivable subject to such payment).

“Eligible Unbilled Receivables” means unbilled Receivables created by any
Borrower in the Ordinary Course of Business, that arise out of such Borrower’s
sale of goods or rendition of services, that were not aged more than thirty (30)
days after the date on which the goods giving rise to such unbilled Receivable
were delivered to the applicable Customer or the services giving rise to such
unbilled Receivables were performed for the Customer and that otherwise
constitute Eligible Receivables but for the fact that the full amount thereof
has not been invoiced and billed to the Customer.

“Environmental Complaint” shall mean, with respect to any Loan Party, any notice
of violation, any notification that it is potentially responsible for
investigation or cleanup of environmental conditions at a Real Property, and any
demand letter or complaint, order, citation, or other notice with regard to any
Hazardous Discharge or violation of Environmental Laws affecting a Real Property
or any Loan Party’s interest therein or the operations or the business from any
Person (including any Governmental Authority).

“Environmental Laws” shall mean all applicable federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
Laws relating to the protection of the environment, pollution, and/or governing
the manufacture, emission, release, use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Materials and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local Governmental
Authority and authorities with respect thereto.

“Equity Contribution” means the cash contributions to Holdings, made on or
before the Closing Date, in exchange for common equity, qualified preferred
equity or other equity of Holdings, which, when combined (i) with cash proceeds
of the initial public offering of Holdings that are released to Holdings from
its trust account on or about the Closing Date, will be at least $85 million in
the aggregate (determined on a gross basis) and (ii) with equity of the
Borrowing Agent’s and Holdings’ existing equity holders and/or members of
management prior to the Closing Date that will be retained, rolled over or
converted, if any, will constitute an aggregate amount not less than 50%, of the
sum of the total consolidated pro forma debt and equity of Holdings on the
Closing Date.

26





--------------------------------------------------------------------------------

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (b) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member.  For the avoidance of doubt, when any
provision of this Agreement relates to a past event or period of time, the term
“ERISA Affiliate” includes any person who was, as to the time of such past event
or period of time, an “ERISA Affiliate” within the meaning of the preceding
sentence.

“ERISA Event” means (a) a Reportable ERISA Event with respect to any Pension
Plan; (b) the failure to meet the minimum funding standard of Sections 412 or
430 of the Code or Sections 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code); (c) the
occurrence of a non-exempt prohibited transaction within the meaning of Section
4975 of the Code or Section 406 of ERISA with respect to which Holdings or any
of its Restricted Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 3(14) of ERISA); (d) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) or Section 302 of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (e) the withdrawal by Holdings or any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Holdings or any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (f) the institution by the PBGC of proceedings to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (g) the imposition of liability on Holdings or any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (h) a complete or partial withdrawal (within the meaning of Sections 4203
and 4205 of ERISA) of Holdings or any of its Restricted Subsidiaries or any of
their respective ERISA Affiliates from any Multiemployer Plan if there is any
potential liability therefor under Title IV of ERISA, or the receipt by Holdings
or any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is “insolvent” (within
the meaning of Section 4245 of ERISA) or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA), or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(i) the incurrence of liability or the imposition of a Lien pursuant to Section
436 or 430(k) of the Code or pursuant to ERISA with respect to any Pension Plan;
(j) any Foreign Benefit Event; or (k) any other event or condition with respect
to a Pension Plan or Multiemployer Plan that could result in liability of
Holdings or any of its Restricted Subsidiaries.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

27





--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Article X hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any Other Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
 Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any Other Document, the foregoing is
subject to the following provisos:  (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap; (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest; and (c) if there is more than one Loan Party executing this Agreement
or the Other Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of “Excluded Hedge Liability or Liabilities” with respect to each
such Person shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Hedge Liabilities with respect to such
Person, and (ii) the particular Person with respect to which such Swap
Obligations constitute Excluded Hedge Liabilities.

“Excluded Property” shall mean each of the following:

(a)any asset the grant or perfection of a security interest in which would (i)
be prohibited by enforceable anti-assignment provisions set forth in any
contract that is permitted or otherwise not prohibited by the terms of this
Agreement, (ii) violate the terms of any contract relating to such asset that is
permitted or otherwise not prohibited by the terms of this Agreement or (iii)
trigger termination of any contract relating to such asset that is permitted or
otherwise not prohibited by the terms of this Agreement pursuant to any “change
of control” or similar provision; it being understood that the term “Excluded
Property” shall not include proceeds or receivables arising out of any contract
described in this clause (a) to the extent that the assignment of such proceeds
or receivables is expressly deemed to be effective under the UCC or other
applicable Requirements of Law notwithstanding the relevant prohibition,
violation or termination right,

(b)the Equity Interests of any (i) Captive Insurance Subsidiary, (ii)
Unrestricted Subsidiary, (iii) not-for-profit subsidiary, (iv) Excluded
Subsidiary qualifying as such pursuant to clause (i) in the definition thereof
or (v) special purpose entity used for any securitization facility,

(c)any intent-to-use (or similar) Trademark application prior to the filing and
acceptance of a “Statement of Use”, “Amendment to Allege Use” or similar filing
with respect thereto, to the extent, if any, that, and solely during the period,
if any, in which the grant of a

28





--------------------------------------------------------------------------------

security interest therein may impair the validity or enforceability of such
intent-to-use Trademark application under applicable law,

(d)any asset, the grant or perfection of a security interest in which would (i)
require any governmental consent, approval, license or authorization that has
not been obtained, (ii) be prohibited by enforceable anti-assignment provisions
of applicable Requirements of Law, except, in the case of this clause (ii), to
the extent such requirement or prohibition would be rendered ineffective under
the UCC or other applicable Requirements of Law notwithstanding such requirement
or prohibition or (iii) result in material adverse tax consequences to any Loan
Party as reasonably determined by Holdings or the Borrowing Agent and specified
in a written notice to the Agent,

(e)(i) any leasehold Real Estate asset and (ii) any Excluded Real Property,

(f)any interest in any partnership, joint venture or non-Wholly-Owned Subsidiary
which cannot be pledged without (i) the consent of one or more third parties
other than Holdings, the Borrowers or any of their respective Restricted
Subsidiaries (after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable Requirement of Law) or (ii) giving rise to a “right of
first refusal”, a “right of first offer” or a similar right permitted or
otherwise not prohibited by the terms of this Agreement that may be exercised by
any third party other than Holdings, the Borrowers or any of their respective
Restricted Subsidiaries in accordance with the Organizational Documents (and/or
shareholders’ or similar agreement) of such partnership, joint venture or
non-Wholly-Owned Subsidiary,

(g)any Margin Stock,

(h)any Cash or Cash Equivalents maintained in or credited to any Deposit Account
or Securities Account that are comprised solely of (i) funds used or to be used
for payroll and payroll taxes and other employee benefit payments to or for the
benefit of any Loan Party’s employees, (ii) funds used or to be used to pay all
Taxes required to be collected, remitted or withheld (including U.S. federal and
state withholding Taxes (including the employer’s share thereof)) and (iii) any
other funds which any Loan Party holds as an escrow or fiduciary for the benefit
of another Person in the ordinary course of business (collectively, “Trust Fund
Accounts”), provided that Agent shall have received written notice identifying
any such Deposit Account that is a Blocked Account or that is established at a
Lender as a “Trust Account” hereunder,

(i)any asset (i) constituting ABL Facility Priority Collateral with respect to
which the Agent and Holdings or the Borrowing Agent have reasonably determined,
or (ii) constituting Term Loan Priority Collateral with respect to which the
Term Loan Agent and Holdings or the Borrowing Agent have reasonably determined,
in either case that the cost, burden, difficulty or consequence (including any
effect on the ability of the relevant Loan Party to conduct its operations and
business in the ordinary course of business) of obtaining or perfecting a
security interest therein outweighs the benefit of a security interest to the
relevant secured parties afforded thereby, which determination is evidenced in
writing,

29





--------------------------------------------------------------------------------

(j)Commercial Tort Claims with a value (as reasonably estimated by the Borrowing
Agent) of less than $2,500,000,

(k)any lease, license or agreement or any asset subject to a purchase money
security interest, capital lease or similar arrangement that is, in each case,
permitted by this Agreement to the extent that the grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money, capital lease or similar arrangement or trigger a right of termination in
favor of any other party thereto after giving effect to the applicable
anti-assignment provisions the UCC or any other applicable Requirement of Law,
and

(l)the Equity Interests of (i) any Foreign Subsidiary and (ii) any CFC Holdco,
in each case, in excess of 65% of the issued and outstanding voting Equity
Interests and 100% of the issued and outstanding non-voting Equity Interests in
any such Person.

“Excluded Real Property” shall mean all Real Property of Loan Parties, other
than Real Property designated by Agent pursuant to Section 4.13.

“Excluded Subsidiary” means

(a)any Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
(b)any Restricted Subsidiary:
(i)that (i) is prohibited by (A) any Requirement of Law or (B) any Contractual
Obligation that, in the case of this clause (B), exists on the Closing Date or
at the time such Restricted Subsidiary becomes a subsidiary (which contractual
Obligation was not entered into in contemplation of such Restricted Subsidiary
becoming a subsidiary) from joining this Agreement as a Borrower or providing a
Guaranty,
(ii)that would require a governmental consent, approval, license or
authorization (including any regulatory consent, approval, license or
authorization) to join this Agreement as a Borrower or to provide a Guaranty
(including any regulatory consent, approval, license or authorization) unless
such consent, approval, license or authorization has been obtained,
(iii)acquired by Holdings or any Restricted Subsidiary that, at the time of the
relevant acquisition, is an obligor in respect of assumed Indebtedness permitted
by Section 7.6 to the extent (A) (and for so long as) the documentation
governing the applicable assumed Indebtedness prohibits such Restricted
Subsidiary from providing a Guaranty and (B) the relevant prohibition was not
incurred or otherwise implemented in contemplation of the applicable
acquisition, or
(iv)that is formed or acquired after the Closing Date where such Restricted
Subsidiary’s joining this Agreement as a Borrower or the provision by such
Restricted Subsidiary of a Guaranty would result in material adverse tax
consequences as reasonably determined by the Borrowing Agent, written notice of
which determination has been provided by the Borrowing Agent to the Agent,

30





--------------------------------------------------------------------------------

(c)any not-for-profit subsidiary,
(d)any Captive Insurance Subsidiary,
(e)any special purpose entity used for any permitted securitization or permitted
receivables facility or financing,
(f)any Foreign Subsidiary,
(g)(i) any CFC Holdco and/or (ii) any Domestic Subsidiary that is a direct or
indirect subsidiary of (A) a Foreign Subsidiary that is a CFC or (B) a CFC
Holdco,
(h)any Unrestricted Subsidiary,
(i)any Immaterial Subsidiary, and
(j)any other Restricted Subsidiary with respect to which, in the reasonable
judgment of the Agent and the Borrowing Agent, the burden or cost of joining
this Agreement or providing a Guaranty outweighs the benefits afforded thereby.

Notwithstanding the foregoing, no subsidiary shall be an “Excluded Subsidiary”
unless it also constitutes an “Excluded Subsidiary” (or equivalent term) for the
purpose of any Term Facility.

“Excluded Taxes” shall mean, with respect to Agent, any Lender, Swing Loan
Lender, Issuer or any other recipient of any payment to be made by or on account
of any Obligations, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, Swing Loan Lender or
Issuer, its applicable lending office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof) or (ii) that are Other Connection
Taxes (b) in the case of a Lender, any withholding Tax that is imposed on
amounts payable to or for the account of such Lender pursuant to a Law in effect
on the date such Lender becomes a party hereto (other than pursuant to an
assignment request by the Borrowing Agent under Section 3.11) (or designates a
new lending office) or is attributable to such Lender’s failure to comply with
Section 3.10(e), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Loan Parties with respect to
such withholding Tax pursuant to Section 3.10(a), or (c) any Taxes imposed under
FATCA.

“Existing Credit Agreement” shall have the meaning set forth in Section
16.22(a).

“Existing Letter of Credit” shall mean each letter of credit previously issued
under the Existing Credit Agreement and more specifically described on Schedule
1.2(a) hereto that is outstanding as of the Closing Date and each renewal of
each such letter of credit, each of which shall be deemed, on and after the
Closing Date, to have been issued hereunder.

“Expected Cost Savings” has the meaning assigned to such term in the definition
of “Consolidated Adjusted EBITDA”.

31





--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

“Facility Fee” shall mean an amount per annum equal to the applicable percentage
specified below:

RLOC Utilization

Facility Fee

Greater than or equal to 50.00%

0.25%

Less than 50.00%

0.375%



“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) calculated  by the Federal Reserve Bank of New York (or any
successor), based on such day’s  federal funds transactions by depositary
institutions,  as determined in such matter as such Federal Reserve Bank (or any
successor) shall set forth on its public website from time to time, and as
published on the next succeeding Business Day by such Federal Reserve Bank as
the “Federal Funds Effective Rate”; provided, if such Federal Reserve Bank (or
its successor) does not publish such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced.

“Fee Letter” shall mean, collectively, that certain fee letter dated December
22, 2016, among Holdings and PNC.

“First Lien Leverage Ratio” shall have the meaning assigned to such term in the
Term Loan Agreement as in effect on the Closing Date.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings for financial reporting purposes
hereunder ending on or about December 31 of each calendar year.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to the
applicable fiscal period, the ratio of (a) Consolidated EBITDA for such period
minus Unfinanced Capital Expenditures minus Cash Taxes paid during such fiscal
period minus any cash dividends or distributions made during such fiscal period
to (b) the sum of all Funded Debt Payments made during such period, in each case
of Holdings and its Restricted Subsidiaries on a consolidated basis.

32





--------------------------------------------------------------------------------

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by Holdings or any of its Restricted
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that could reasonably be
expected to result in the incurrence of any liability by Holdings or any of its
Restricted Subsidiaries, or the imposition on Holdings or any of its Restricted
Subsidiaries of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Loan Party and/or any of their respective Subsidiaries.

“Foreign Currency Hedge Liabilities” shall have the meaning assigned to it in
the definition of “Lender-Provided Foreign Currency Hedge.”

“Foreign Lender” shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which Loan Parties are resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Pension Plan” means any Plan that under applicable law other than the
laws of the United States or any political subdivision thereof, is required to
be funded through a trust or other funding vehicle.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

“FSHCO” means any Subsidiary that owns (directly or through its subsidiaries) no
material assets other than the Equity Interests or indebtedness of one or more
Foreign Subsidiaries that are CFCs.

33





--------------------------------------------------------------------------------

“Fourth Amended and Restated Agreement” shall have the meaning assigned to it in
Section 16.22(a) hereof.

“Funded Debt” shall mean, as to any Person at any date of determination, the
aggregate principal amount of all (a) debt for borrowed money, (b) Capitalized
Lease Obligations and (c) Purchase Money Indebtedness of such Person and its
Restricted Subsidiaries on a consolidated basis; provided that “Funded Debt”
shall be calculated (x) net of the Unrestricted Cash Amount and (y) excluding
any obligation, liability or indebtedness of such Person if, upon or prior to
the maturity thereof, such Person has irrevocably deposited with the proper
Person in trust or escrow the necessary funds (or evidences of indebtedness) for
the payment, redemption or satisfaction of such obligation, liability or
indebtedness, and thereafter such funds and evidences of such obligation,
liability or indebtedness or other security so deposited are not included in the
calculation of the Unrestricted Cash Amount.

“Funded Debt Payments” shall mean and include, as to any Person for any period,
all cash actually expended by such Person to make (a) interest payments on any
Advances hereunder, plus (b) regularly scheduled installment principal payments
on the Term Loan (specifically excluding mandatory prepayments of Excess Cash
Flow (as defined in the Term Loan Agreement)), plus (c) payments for all fees,
commissions and charges set forth herein and with respect to any Advances, plus
(d) regularly scheduled payments in respect of Capitalized Lease Obligations,
plus (e) regularly scheduled payments with respect to any other Indebtedness for
borrowed money (specifically excluding (i) repayment of Revolving Advances, (ii)
payment of the Closing Date Payments on the Closing Date, and (iii) payments
constituting a permitted refinancing of Indebtedness).  Notwithstanding the
foregoing, Funded Debt Payments shall not include any Cure Amount payments.

“Funded Debt to Consolidated Adjusted EBITDA Ratio” shall mean with respect to
the applicable fiscal period, the ratio of (a) (i) Funded Debt for such period,
to (b) Consolidated Adjusted EBITDA for such period, in each case of Holdings
and its Restricted Subsidiaries on a consolidated basis.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S. or a foreign government.

“Guarantor” shall mean (i) any Subsidiary Guarantor, (ii) Holdings and (iii) any
Person who may hereafter guarantee payment or performance of the whole or any
part of the Obligations,  and “Guarantors” means collectively all such Persons,
in each case until such time as the relevant

34





--------------------------------------------------------------------------------

Person is released from its obligations under such guarantee in accordance with
the terms and provisions hereof.  On the Closing Date, the only Guarantor is
Holdings.

“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

“Hazardous Discharge” shall mean any event in which any Loan Party obtains,
gives or receives notice of any Release or threat of Release of a reportable
quantity of any Hazardous Materials at the Real Property.

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials or substances, Hazardous Wastes, hazardous or Toxic Substances or
related materials as defined in or subject to regulation under Environmental
Laws.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state Law, and any other applicable Federal and state
Laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between Holdings, the Borrowing Agent or any Restricted Subsidiary and any other
Person.

“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

“Holdings” shall have the meaning set forth in the preamble to this Agreement.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of
Holdings (i) the assets of which do not exceed 5% of the Consolidated Total
Assets of Holdings and its Restricted Subsidiaries and (ii) revenues of which do
not exceed 5% of the consolidated revenue of Holdings and its Restricted
Subsidiaries, in each case, for the most recently ended test period; provided
that, (i) the Consolidated Total Assets (as so determined) of all Immaterial
Subsidiaries shall not exceed 10% of Consolidated Total Assets of Holdings and
its Restricted Subsidiaries and (ii) the revenue (as so determined) of all
Immaterial Subsidiaries shall not exceed 10% of the consolidated revenue of
Holdings and its Restricted Subsidiaries, in each case, for the relevant test
period; provided further that, at all times prior to the first delivery of
financial statements pursuant to Section 9.7 or 9.8, this definition shall be
applied based on the Pro Forma Financial Statements.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other

35





--------------------------------------------------------------------------------

bona fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing individuals, such individual’s estate (or an executor or administrator
acting on its behalf), heirs or legatees or any private foundation or fund that
is controlled by any of the foregoing individuals or any donor-advised fund of
which any such individual is the donor.

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of:  (a) borrowed money;
(b) amounts received under or liabilities in respect of any note purchase or
acceptance credit facility, and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) net obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) all obligations of such Person to pay the deferred purchase price of
property or services, which purchase price is (A) due more than six months from
the date of incurrence of the obligation in respect thereof or (B) evidenced by
a note or similar written instrument (excluding (i) any earn out obligation or
purchase price adjustment until such obligation (A) becomes a liability on the
statement of financial position or balance sheet (excluding the footnotes
thereto) in accordance with GAAP and (B) has not been paid within 60 days after
becoming due and payable, (ii) accrued expenses and trade accounts payable in
the ordinary course of business (including on an inter-company basis); (g) all
obligations of such Person, whether or not contingent, in respect of
Disqualified Equity Interests, valued at, in the case of redeemable preferred
Equity Interests, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Equity Interest plus accrued and
unpaid dividends; (h) all indebtedness, obligations or liabilities of the type
described in this definition that are secured by a Lien on any asset of such
Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person (in each case solely to the extent such
obligations are required to be reflected on the balance sheet of such Person);
and (i) any guaranty of any indebtedness, obligations or liabilities of a type
described in the foregoing clauses (a) through (i); provided that (i) in no
event shall obligations under any Derivative Transaction be deemed
“Indebtedness” for any calculation of the First Lien Leverage Ratio, Total
Leverage Ratio, the Secured Leverage Ratio or any other financial ratio under
this Agreement and (ii) the amount of Indebtedness of any Person for purposes of
clause (h) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  Any indebtedness
of such Person resulting from the acquisition by such Person of any assets
subject to any Lien shall be deemed, for the purposes hereof, to be the
equivalent of the creation, assumption and incurring of the indebtedness secured
thereby in accordance with clause (h) of this definition (to the extent set
forth therein), whether or not actually so created, assumed or incurred.  

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes, imposed on or
with respect to any payment made hereunder or under any Other Document.

36





--------------------------------------------------------------------------------

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Authority or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark, trade
name, mask work, trade secret, design right, assumed name or license or other
right to use any of the foregoing under Applicable Law.

“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Loan Party’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the dated as of February 27, 2017, by and among Agent, Term Loan Agent,
Holdings and the Loan Parties from time to time party thereto.

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b).

“Interest Rate” shall mean the Revolving Interest Rate.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party and/or their respective
Subsidiaries in order to provide protection to, or minimize the impact upon,
such Loan Party and/or their respective Subsidiaries of increasing floating
rates of interest applicable to Indebtedness.

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of “Lender-Provided Interest Rate Hedge.”

37





--------------------------------------------------------------------------------

“Inventory” shall mean and include as to each Loan Party all of such Borrower’s
inventory (as defined in Article 9 of the Uniform Commercial Code), wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.

“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.

“Investment” means (a) any purchase or other acquisition by Holdings or any of
its Restricted Subsidiaries of any of the Securities of any other Person,
(b) the acquisition by purchase or otherwise (other than any purchase or other
acquisition of inventory, materials, supplies and/or equipment in the Ordinary
Course of Business) of all or a substantial portion of the business, property or
fixed assets of any other Person or any division or line of business or other
business unit of any other Person (c) any loan, advance or capital contribution
by Holdings or any of its Restricted Subsidiaries to any other Person, and (d)
any Division.  Subject to Section 6.17, the amount of any Investment shall be
the original cost of such Investment, plus the cost of any addition thereto that
would otherwise constitute an Investment, without any adjustments for increases
or decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).

“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender which Agent and Loan Parties
designate, with the consent of such Lender, as the issuer of and cause to issue
any particular Letter of Credit under this Agreement in place of Agent as
issuer.

“Junior Indebtedness” means any Indebtedness (other than Indebtedness (i) among
the Loan Parties and/or their respective Restricted Subsidiaries and (ii) under
 the Term Facility) that is expressly subordinated in right of payment to the
Obligations with an individual outstanding principal amount in excess of the
Threshold Amount.

“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness (i) among the Loan Parties
and/or their respective Restricted Subsidiaries and (ii) under the Term
Facility) that is expressly junior or subordinated to the Lien securing the
Obligations with an individual outstanding principal amount in excess of the
Threshold Amount.

“Law(s)” shall mean any law(s) (including common law and equitable principles),
constitution, statute, treaty, regulation, rule, ordinance, opinion, issued
guidance, code, release, ruling, order, executive order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or any
settlement arrangement, by agreement, consent or otherwise, with any
Governmental Authority, foreign or domestic.

“LCA Election” has the meaning assigned to such term in Section 1.5(c).

38





--------------------------------------------------------------------------------

“LCA Test Date” has the meaning assigned to such term in Section 1.5(c).

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.  For the purpose of provisions of
this Agreement, the Intercreditor Agreement, any Acceptable Intercreditor
Agreement or any Other Document which provides for the granting of a security
interest or other Lien to Agent for the benefit of Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation (specifically including any Hedge Liabilities and any Cash Management
Liabilities) is owed.

“Lender Joinder” shall have the meaning set forth in Section 2.24(a)(x) hereof.

“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender or Affiliate of a Lender and for which such
Lender confirms to Agent in writing on or within fifteen (15) days to the
execution thereof that it:  (a) is documented in a standard International Swap
and Derivatives Association, Inc. Master Agreement or another reasonable and
customary manner; (b) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner;
and (c) to such Lender’s knowledge, is entered into for hedging (rather than
speculative) purposes.  The liabilities owing to the provider of any
Lender-Provided Foreign Currency Hedge (the “Foreign Currency Hedge
Liabilities”) by any Loan Party or any of their respective Subsidiaries that is
party to such Lender-Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Loan Party, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.  The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the Other Documents,
subject to the express provisions of Section 11.5 hereof.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender or Affiliate of a Lender and with respect to which such
Lender confirms to Agent in writing on or within fifteen (15) days to the
execution thereof that it:  (a) is documented in a standard International Swap
and Derivatives Association, Inc. Master Agreement or another reasonable and
customary manner; (b) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner;
and (c) to such Lender’s knowledge, is entered into for hedging (rather than
speculative) purposes.  The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Loan Party, any Guarantor, or any of its respective Subsidiaries that is
party to such Lender-Provided Interest Rate Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Loan Party, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.  The Liens securing the
Interest Rate Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents, subject to the
express provisions of Section 11.5 hereof.

39





--------------------------------------------------------------------------------

“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2(a)
hereof

“Letter of Credit Sublimit” shall mean $40,000,000.

“Letters of Credit” and “Letter of Credit” shall have the respective meanings
set forth in Section 2.11(a) hereof.

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
“LIBOR Rate.”

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or (x) subject to clause (y) below, if there shall at any time,
for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page)
or any LIBOR Alternate Source, a comparable replacement rate determined by Agent
at such time (which determination shall be conclusive absent manifest error), or
(y) if the LIBOR Rate is unascertainable as set forth in Section 3.8.2(a), a
comparable replacement rate determined in accordance with Section 3.8.2), by (b)
a number equal to 1.00 minus the Reserve Percentage; provided, however, that if
the LIBOR Rate determined as provided above would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date.  Agent shall give reasonably prompt notice to Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.

“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such

40





--------------------------------------------------------------------------------

Loan Party’s manufacture, marketing, sale or other distribution of any Inventory
or otherwise in connection with such Loan Party’s business operations.

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-á-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of the applicable Loan Party’s Inventory with the
benefit of any Intellectual Property applicable thereto, irrespective of such
Loan Party’s default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge or
encumbrance, or preference, priority or other security agreement or similar
preferential arrangement held in respect of any asset of any kind or nature
whatsoever including any conditional sale or other title retention agreement,
any lease having substantially the same economic effect as any of the foregoing,
in each case in the nature of security, and the filing of, or agreement to give,
any valid financing statement under the Uniform Commercial Code or comparable
law of any jurisdiction evidencing such security; provided that in no event
shall an operating lease in and of itself be deemed to constitute a Lien.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any ABL Facility
Priority Collateral may be located from time to time in form and substance
satisfactory to Agent.

“Limited Conditionality Acquisition” means a Permitted Acquisition, which,
pursuant to the terms of the applicable definitive acquisition agreement (the
“Subject Acquisition Agreement”) in respect thereof, is not conditioned on the
availability of financing.

“Loan Parties on a Consolidated Basis” shall mean the consolidation in
accordance with GAAP of the accounts of Loan Parties and their respective
Subsidiaries.

“Loan Party” shall mean each Borrower and each Guarantor, and “Loan Parties”
shall mean collectively, Borrowers and Guarantors.

“Main Street” shall mean, collectively, (i) Main Street Capital Corporation, a
Maryland corporation, (ii) Main Street Capital II, LP, a Delaware limited
partnership, and (iii) Main Street Mezzanine Fund, LP, a Delaware limited
partnership.

“Material Adverse Effect” shall mean (a) on the Closing Date, a “Material
Adverse Effect” (as defined in the Closing Date Merger Agreement) and (b) after
the Closing Date, a material adverse effect on (i) the business, assets,
financial condition or results of operations, in each case, of Holdings and its
Restricted Subsidiaries, taken as a whole, (ii) the rights and remedies (taken
as a whole) of Agent under the applicable Other Documents or (iii) the ability
of the Loan Parties (taken as a whole) to perform their payment obligations
under the applicable Other Documents.

“Maximum Loan Amount” shall mean $100,000,000, as such amount may be increased
pursuant to Section 2.24 hereof.

“Maximum Revolving Advance Amount” shall mean $100,000,000, as such amount may
be increased pursuant to Section 2.24 hereof.

41





--------------------------------------------------------------------------------

“Maximum Swing Loan Advance Amount” shall mean $10,000,000; provided that, upon
the effective date of each increase in the Maximum Revolving Advance Amount in
accordance with Section 2.24, the Maximum Swing Loan Advance Amount shall
increase by an amount equal to ten percent (10%) of the amount of such increase
in the Maximum Revolving Advance Amount.

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

“Mortgage” shall mean any mortgage or deed of trust on Real Property granted or
delivered to Agent  or any Lender pursuant to this Agreement, together with all
extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which Holdings or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, makes or is obligated
to make contributions, or during the preceding five plan years were obligated to
make contributions, or with respect to which any of them has any obligation or
liability, contingent or otherwise.

“Narrative Report” means, with respect to the financial statements in respect of
which it is delivered, a customary narrative report describing the operations of
Holdings, the Borrowing Agent and its Restricted Subsidiaries for the relevant
Fiscal Quarter or Fiscal Year and for the period from the beginning of the
then-current Fiscal Year to the end of the period to which the relevant
financial statements relate.

“Net Cash Proceeds” shall have the meaning set forth in Section 2.20(a).

“Net Invoice Cost” shall mean, with respect to equipment, the net invoice cost
of such equipment (excluding Taxes, shipping, delivery, handling, installation,
overhead and other so called “soft” costs).

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.

“Non-Loan Party Cap” means $10,000,000.

“Non-Loan Party Indebtedness” means Indebtedness incurred by Restricted
Subsidiaries that are not Loan Parties pursuant to Sections 7.6(i), 7.6(k), and
the proviso to 7.6(q).

“Non-Loan Party Investment Cap” means $15,000,000.

42





--------------------------------------------------------------------------------

“Non-Qualifying Party” shall mean any Loan Party that on the Eligibility Date
fails for any reason to qualify as an Eligible Contract Participant.

“Note” shall mean collectively, the Revolving Credit Note and the Swing Loan
Note.

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Loan Party or any Restricted
Subsidiary of any Loan Party to Issuer, Swing Loan Lender, Lenders or Agent (or
to any other Affiliate of Issuer, Swing Loan Lender, any Lender or Agent) of any
kind or nature, present or future (including any interest or other amounts
accruing thereon, any fees accruing under or in connection therewith, any costs
and expenses of any Person payable by any Borrower and any indemnification
obligations payable by any Borrower arising or payable after maturity, or after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest, fees or other amounts is
allowable or allowed in such proceeding), whether or not for the payment of
money, whether arising by reason of an extension of credit, opening or issuance
of a letter of credit, loan, establishment of any commercial card or similar
facility or guarantee, under any interest or currency swap, future, option or
other similar agreement, or in any other manner, whether arising out of
overdrafts or deposit or other accounts or electronic funds transfers (whether
through automated clearing houses or otherwise) or out of Agent’s or any
Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, under or in connection with (i) this Agreement, the Other
Documents and any amendments, extensions, renewals or increases thereto,
including all costs and expenses of Agent, Issuer, Swing Loan Lender and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent, Issuer, Swing Loan Lender or Lenders to perform acts or
refrain from taking any action, (ii) all Hedge Liabilities and (iii) all Cash
Management Liabilities. Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Hedge Liabilities.

“Ordinary Course of Business” shall mean the ordinary course of each Loan
Party’s business as conducted on the Closing Date and reasonable expansions
thereof.

“Original Credit Agreement” shall have the meaning set forth in Section 16.22(a)
hereof.

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes,

43





--------------------------------------------------------------------------------

without limitation, any certificates of designation for preferred stock or other
forms of preferred equity.

“Other Connection Taxes” means, with respect to Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Other Document, or sold or assigned an interest in this Agreement or any Other
Document).

“Other Documents” shall mean any the Notes, the Fee Letter, any Guaranty, any
Guarantor Security Agreement, the Pledge Agreement, the Perfection Certificate,
any Perfection Certificate Supplement, the Intercreditor Agreement, any Letter
of Credit, any Acceptable Intercreditor Agreement, any Mortgage, any other
security instruments or agreements expressly securing the Obligations, and any
and all other agreements and security instruments now or hereafter executed by
any Loan Party and/or delivered to Agent or any Lender in respect of the
transactions contemplated by this Agreement that are designated “Other
Documents” by the Borrowers and the Agent.

“Other Taxes” shall mean all present or future stamp or documentary taxes,
charges or similar Taxes arising from any payment made hereunder or under any
Other Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any Other Document, except any such Tax
imposed with respect to an assignment.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.

“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight Eurocurrency borrowings by  U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time,  and as published on the next succeeding Business Day as the
overnight bank funding rate by such Federal Reserve Bank  (or by such other
recognized electronic source (such as Bloomberg) selected by the Agent for the
purpose of displaying such rate) (an “Alternate Source”); provided, that if such
day is not a Business Day, the Overnight Bank Funding Rate for such day shall be
such rate on the immediately preceding Business Day; provided, further,  that if
such rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Agent at such time (which determination shall
be conclusive absent manifest error).  If the Overnight Bank Funding Rate
determined as above would be less than zero, then such rate shall be deemed to
be zero. The rate of interest charged shall be adjusted as of each Business Day
based on changes in the Overnight Bank Funding Rate without notice to the
Borrower.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, fifty percent (50%) or more of the Equity Interests issued by
such Person having ordinary voting power to elect the directors of such Person,
or other Persons performing similar functions for any such Person.

44





--------------------------------------------------------------------------------

“Parent Company” means (a) Holdings and (b) any other Person of which Borrowing
Agent is an indirect Wholly-Owned Subsidiary.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participant Register” has the meaning assigned to such term in Section 16.3.

“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.

“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender hereunder as
provided for in Section 2.4(c) hereof and in the Letters of Credit issued
hereunder as provided for in Section 2.14(a) hereof.

“Parts Inventory” shall mean Inventory of a Borrower that is consumable standard
parts such as tires, fan belts, and related or similar items used to maintain
trucks, tractors, trailers and other vehicles for maintenance and upkeep.

“Payment in Full” shall mean, with respect to the Obligations, the occurrence of
all of the following: (i) the termination of this Agreement and of all
commitments to extend credit hereunder or under any of the Other Documents, in
each case in accordance with the terms hereof or thereof, as applicable, (ii)
the expiration or cash collateralization of all outstanding Letters of Credit in
accordance with the terms thereof or hereof, as applicable (or the
implementation of other arrangements satisfactory to Issuer and Agent with
respect thereto), and (iii) the indefeasible payment (in immediately available
funds) in full, in cash of all Obligations (except for Hedge Liabilities, Cash
Management Liabilities and contingent indemnification obligations with respect
to which no claim has been asserted or threatened) in accordance with the terms
hereof.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), which is subject to the
provisions of Title IV of ERISA or Sections 412 or 430 of the Code or Sections
302 or 303 of ERISA and which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, sponsors, maintains
or contributes to or has an obligation to contribute to, or has at any time
within the preceding five plan years sponsored, maintained or had an obligation
to contribute to, or with respect to which any of them has any liability,
contingent or otherwise.

“Perfection Certificate” shall mean, the perfection certificate provided by the
Loan Parties on the Closing Date and delivered to Agent, as supplemented by any
Perfection Certificate Supplement.

45





--------------------------------------------------------------------------------

“Perfection Certificate Supplement” means any supplement to the Perfection
Certificate.

“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate grants,
assignments or notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, the proper recording or filing, as applicable, of mortgages,
deed of trust and fixture filings with respect to any Real Property constituting
Collateral, in each case in favor of the Agent for the benefit of the Lenders
and, to the extent applicable pursuant to the Intercreditor Agreement, the
delivery to the Agent of any stock certificate or promissory note required to be
delivered pursuant to the applicable Other Documents, together with instruments
of transfer executed in blank.

“Permitted Acquisition” shall means any acquisition made by any Loan Party or
any of its Restricted Subsidiaries, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, or any business line, unit or
division of, any Person or of all of the outstanding Equity Interests of any
Person who is engaged in a similar business and becomes a Restricted Subsidiary;
provided that the total consideration paid by Persons that are Loan Parties
(a) for the Equity Interests of any Person that does not become a Loan Party or
is not a Loan Party, and (b) in the case of an asset acquisition, assets that
are not acquired by any Loan Party, when taken together with the total
consideration for all such Persons and assets so acquired after the Closing Date
and all Investments made since the Closing Date pursuant to Section 7.3(b)(iii),
shall not exceed the sum of (i) Non-Loan Party Investment Cap and (ii) amounts
otherwise available under Section 7.3 to be invested in non-Loan Parties (it
being understood that amounts utilized under this clause (ii) shall be deemed a
utilization of the applicable basket or exception in Section 7.3); provided that
(A) the limitation described in this proviso shall not apply to any acquisition
to the extent (1) any such consideration is financed with the proceeds of sales
of the Qualified Equity Interests of, or common equity capital contributions to,
any Loan Party or any Restricted Subsidiary (but only to the extent not
otherwise applied as a Cure Amount or to make Restricted Payments or Restricted
Debt Payments hereunder) or (2) the Person so acquired (or the Person owning the
assets so acquired) becomes a Borrower or Subsidiary Guarantor even though such
Person owns Equity Interests in Persons that are not otherwise required to
become Borrowers or Subsidiary Guarantors, if, in the case of this clause (2),
at least 70.0% of the Consolidated Adjusted EBITDA of the Person(s) acquired in
such acquisition (or the Persons owning the assets so acquired) (for this
purpose and for the component definitions used in the definition of
“Consolidated Adjusted EBITDA”, determined on a consolidated basis for such
Person(s) and their respective Restricted Subsidiaries) is generated by
Person(s) that will become Borrowers or Subsidiary Guarantors (i.e.,
disregarding any Consolidated Adjusted EBITDA generated by Restricted
Subsidiaries of such Persons that are not (or will not become) Subsidiary
Guarantors) and (B) in the event that the amount available under the Non-Loan
Party Investment Cap is reduced as a result of any acquisition of any Restricted
Subsidiary that does not become a Loan Party or any assets that are not
transferred to a Loan Party and such Restricted Subsidiary subsequently becomes
a Loan Party or such assets are subsequently transferred to a Loan Party, as the
case may be, the amount available under the Non-Loan Party Investment Cap shall
be proportionately increased as a result thereof based upon the amount of the
Non-Loan Party Investment Cap utilized with respect to the acquisition of such
Person or assets, as the case may be; provided further that (i) the Loan Parties
shall be in compliance with the financial covenant set forth in Section 6.5(b)
calculated on a Pro

46





--------------------------------------------------------------------------------

Forma Basis as of the last day of the most recently ended test period, and (ii)
the Specified Conditions shall be satisfied, provided that if any such purchase
or other acquisition is a Limited Conditionality Acquisition which is financed
with the proceeds of any Term Loans, Term Loan Incremental Equivalent Debt or
Indebtedness incurred under Section 7.6(q), and the Borrowing Agent makes an LCA
Election with respect to such Limited Conditionality Acquisition, the Specified
Condition requiring that no Event of Default then exists or would result
therefrom shall be tested as of the LCA Test Date, so long as upon the
effectiveness of such Indebtedness, no Event of Default under Section 10.1, 10.6
or 10.7 shall exist.

For the avoidance of doubt, no assets acquired in any such transaction(s) shall
be included in the Formula Amount until Agent has received a field examination
and/or Appraisal of such assets (at the Loan Parties’ expense), in form and
substance acceptable to Agent in its Permitted Discretion.  For the purposes of
calculating Undrawn Availability under this definition, any assets being
acquired in the proposed acquisition shall be included in the Formula Amount on
the date of closing so long as Agent has received an audit and/or Appraisal of
such assets.

“Permitted Assignee” shall mean:  (a) Agent, any Lender or any of their direct
or indirect Affiliates; (b) a federal or state chartered bank, a United States
branch of a foreign bank, an insurance company, or any finance company generally
engaged in the business of making commercial loans; or (c) any fund that is
administered or managed by Agent or any Lender, an Affiliate of Agent or any
Lender.

“Permitted Discretion” means a determination made in good faith in the exercise
(from the perspective of a secured asset based lender) of commercially
reasonable business judgment.  

“Permitted Liens” shall have the meaning set forth in Section 7.2 hereof.

“Permitted Purchase Money Indebtedness” shall mean Purchase Money Indebtedness
of any Loan Party or Restricted Subsidiary which is incurred, assumed or
otherwise acquired (including any such Purchase Money Indebtedness of the target
of a Permitted Acquisition) after the date of this Agreement and which is
secured by no Lien or only by a Purchase Money Lien; provided that (a) such
Indebtedness when incurred, assumed or otherwise acquired shall not exceed the
purchase price of the asset(s) financed, and (b) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing, except to the extent of the price of
any repair or addition to such assets at the time of such refinancing.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Authority (whether federal, state, county, city, municipal or
otherwise, including any instrumentality, division, agency, body or department
thereof).

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA
regardless of whether such plan is subject to ERISA that Holdings or any of its
Restricted Subsidiaries sponsors, maintains or contributes to or has an
obligation to contribute to, or otherwise has liability, contingent or
otherwise.

47





--------------------------------------------------------------------------------

“Platform” shall have the meaning set forth in Section 9.19 hereof.

“Pledge Agreement” shall mean the Fourth Amended and Restated Pledge Agreement
executed by each pledgor party thereto, Agent, and acknowledged and agreed to by
certain Loan Parties party thereto, dated as of the Closing Date, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“Pre-Closing Date Acquisitions” shall mean the transactions identified on
Schedule 1.2(b).

“Pre-Closing Date Subordinated Debt” shall mean the Indebtedness of Borrowers
identified on Schedule 1.2(c).

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Fixed Charge Coverage Ratio, the Funded Debt to Consolidated Adjusted
EBITDA Ratio, First Lien Leverage Ratio, Secured Leverage Ratio, Consolidated
Adjusted EBITDA or Consolidated EBITDA (including component definitions thereof)
that all Subject Transactions shall be deemed to have occurred as of the first
day of the applicable test period with respect to any test or covenant for which
such calculation is being made and that:

(a)(i) in the case of (A) any Disposition of all or substantially all Equity
Interests of any Restricted Subsidiary of Holdings, the Borrowing Agent or any
division or product line of the Borrowing Agent or any of its Restricted
Subsidiaries, (B) any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary and (C) the implementation of any Cost Saving Initiative, income
statement items (whether positive or negative and including any Expected Cost
Savings) attributable to the property or Person subject to such Subject
Transaction, shall be excluded as of the first day of the applicable test period
with respect to any test or covenant for which the relevant determination is
being made and (ii) in the case of any Permitted Acquisition, Investment and/or
designation of an Unrestricted Subsidiary as a Restricted Subsidiary described
in the definition of the term “Subject Transaction”, income statement items
(whether positive or negative) attributable to the property or Person subject to
such Subject Transaction shall be included as of the first day of the applicable
test period with respect to any test or covenant for which the relevant
determination is being made; provided that the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definitions of “Consolidated Adjusted
EBITDA” and “Consolidated EBITDA,”
(b)any retirement or repayment of Indebtedness shall be deemed to have occurred
as of the first day of the applicable test period with respect to any test or
covenant for which the relevant determination is being made, and
(c)any Indebtedness incurred by Holdings, the Borrowing Agent or any of their
Restricted Subsidiaries in connection therewith shall be deemed to have occurred
as of the first day of the applicable test period with respect to any test or
covenant for which the relevant

48





--------------------------------------------------------------------------------

determination is being made; provided that, (x) if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable test period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any Capital Lease Obligations shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of the Borrowing Agent to be the
rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a Eurodollar
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
by the Borrowing Agent.

Notwithstanding anything to the contrary set forth in this definition, for the
avoidance of doubt, when calculating the Fixed Charge Coverage Ratio or the
Funded Debt to Consolidated Adjusted EBITDA Ratio for purposes of Section 6.5
(other than for the purpose of determining pro forma compliance with Section 6.5
 as a condition to taking any action under this Agreement), the events described
in the immediately preceding paragraph that occurred subsequent to the end of
the applicable test period shall not be given pro forma effect.

“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

“Properly Contested” shall mean, in the case of any Indebtedness of any Person
(including any Tax or any Lien asserted in connection with any Indebtedness)
that is not paid as and when due or payable by reason of such Person’s bona fide
dispute concerning its liability to pay the same or concerning the amount
thereof:  (a) such Indebtedness is being properly contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; (b) such
Person has established appropriate reserves as shall be required in conformity
with GAAP; (c) the non-payment of such Indebtedness could not reasonably be
expected to have a Material Adverse Effect and will not result in the forfeiture
of any assets of such Person; (d) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness unless such Lien is at all times junior
and subordinate in priority to the Liens in favor of Agent (except only with
respect to property Taxes that have priority as a matter of applicable state
law), and enforcement of such Lien is stayed during the period prior to the
final resolution or disposition of such dispute; and (e) if such Indebtedness
results from, or is determined by the entry, rendition or issuance against a
Person or any of its assets of a judgment, writ, order or decree, enforcement of
such judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review.

“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.

“Prudential” shall mean Prudential Capital Partners IV, L.P., a Delaware limited
partnership.

“Public Company Costs” means Charges of Holdings, the Borrowing Agent or their
Subsidiaries associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in

49





--------------------------------------------------------------------------------

connection therewith and Charges relating to compliance with the provisions of
the Securities Act and the Exchange Act (and, in each case, similar Requirements
of Law under other jurisdictions), as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, disbursements, Charges relating to
investor relations, shareholder meetings and reports to shareholders or
debtholders, directors’ and officers’ insurance and other executive costs, legal
and other professional fees and listing fees.

“Public Lender” shall have the meaning set forth in Section 9.19 hereof.

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published (which may include electronic methods
of “publication”) in another publication or source selected by Agent).

“Purchase Money Indebtedness” shall mean and include (i) Indebtedness (other
than the Obligations) of any Loan Party or any of its Restricted Subsidiaries
for the payment of all or any part of the purchase price of any equipment or
repairs or additions thereto or the refinancing of equipment not subject to
Agent’s Lien, (ii) any Indebtedness (other than the Obligations) of any Loan
 Party or any of its Restricted Subsidiaries incurred at the time of or within
thirty (30) days prior to or one hundred twenty (120) days after the acquisition
of any equipment for the purpose of financing all or any part of the purchase
price thereof (whether by means of a loan agreement, capitalized lease or
otherwise), and (iii) any renewals, extensions or refinancings (but not any
increases in the principal amounts, except to the extent of the price of any
repair or addition thereto) thereof outstanding at the time.

“Purchase Money Lien” shall mean a Lien upon equipment which secures Purchase
Money Indebtedness, but only if such Lien shall at all times be confined solely
to the fixed assets acquired through the incurrence of the Purchase Money
Indebtedness secured by such Lien and proceeds thereof and shall not encumber
any other property of Loan Parties, except for other customary related assets
satisfactory to Agent in its Permitted Discretion.

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) a corporation, partnership, proprietorship, organization, trust, or
other entity other than a “commodity pool” as defined in Section 1a(10) of the
CEA and CFTC regulations thereunder that has total assets exceeding $10,000,000
or (b) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

“Qualified Equity Interest” shall mean any Equity Interest issued by Holdings
(and not by one or more of its Subsidiaries) that is not a Disqualified Equity
Interest.

50





--------------------------------------------------------------------------------

“Qualifying Offering” means the issuance and sale by any Parent Company of its
common Equity Interests in a primary offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to which Net Cash
Proceeds are received by any Parent Company and contributed to the Borrowing
Agent.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean each applicable Loan Party’s right, title and
interest in and to the owned and leased premises and real property identified on
Schedule 4.4 hereto or in and to any other premises or real property (including
fixtures and improvements thereon) that are now or hereafter owned or leased by
any Loan Party.

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.

“Refinancing” shall have the meaning set forth in Section 8.1(x).

“Refinancing Indebtedness” shall have the meaning set forth in Section 7.6(m)
hereof.

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.

“Releases” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder, other than an event
for which the 30 day notice period is waived.

“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding more than
66 2/3% of either (a)

51





--------------------------------------------------------------------------------

the aggregate of the Revolving Commitment Amounts of all Lenders (excluding any
Defaulting Lender) or (b) after the termination of all commitments of Lenders
hereunder, the sum of (x) the outstanding Revolving Advances and Swing Loans,
plus (y) the Maximum Undrawn Amount of all outstanding Letters of Credit;
provided, however, if there are fewer than three (3) Lenders, Required Lenders
shall mean all Lenders (other than any Defaulting Lender).

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements of any Governmental Authority, in each case that are
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

“Reserves” shall mean reserves against the Formula Amount, as Agent may deem
proper and necessary in its Permitted Discretion.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the chief financial officer, the treasurer, any
assistant treasurer, any executive vice president, any senior vice president,
any vice president or the chief operating officer of such Person and any other
individual or similar official thereof responsible for the administration of the
obligations of such Person in respect of this Agreement, and, as to any document
delivered on the Closing Date, shall include any secretary or assistant
secretary or any other individual or similar official thereof with substantially
equivalent responsibilities of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of any Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party, and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Debt” has the meaning set forth in Section 7.14.

“Restricted Debt Payment” has the meaning set forth in Section 7.14.

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Equity Interests of Holdings or the Borrowing
Agent, except a dividend payable solely in shares of Qualified Equity Interests
to the holders of such class; (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of any shares of any
class of the Equity Interests of Holdings or the Borrowing Agent and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of the Equity Interests
of Holdings or the Borrowing Agent now or hereafter outstanding.

52





--------------------------------------------------------------------------------

“Restricted Subsidiary” means, as to any Person, any subsidiary of such Person
that is not an Unrestricted Subsidiary.  Unless otherwise specified, “Restricted
Subsidiary” shall mean any Restricted Subsidiary of the Borrowing Agent.

“Revolving Advances” shall mean Advances made other than Letters of Credit and
the Swing Loans.

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth for such Lender on
Exhibit 1.2(b) hereto (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Revolving Commitment amount (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), and (ii) as to any Lender that is a
New Lender, the Revolving Commitment amount provided for in the joinder signed
by such New Lender under Section 2.24(a)(x), in each case as the same may be
adjusted upon any increase by such Lender pursuant to Section 2.24 hereof, or
any assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Revolving Commitment Percentage” shall mean, (i) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth for such
Lender on Exhibit 1.2(b) hereto (or, in the case of any Lender that became party
to this Agreement after the Closing Date pursuant to Section 16.3(c) or (d)
hereof, the Revolving Commitment Percentage (if any) of such Lender as set forth
in the applicable Commitment Transfer Supplement), and (ii) as to any Lender
that is a New Lender, the Revolving Commitment Percentage provided for in the
joinder signed by such New Lender under Section 2.24(a)(x), in each case as the
same may be adjusted upon any increase in the Maximum Revolving Advance Amount
pursuant to Section 2.24 hereof, or any assignment by or to such Lender pursuant
to Section 16.3(c) or (d) hereof.

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to Revolving Advances that are LIBOR Rate Loans, the sum of the Applicable
Margin plus the LIBOR Rate.

“RLOC Utilization” at a particular date shall mean an amount equal to (a)(i)
outstanding amount of Revolving Advances plus (ii) the outstanding amount of
Swing Loans plus (iii) the aggregate Maximum Undrawn Amount of all outstanding
Letters of Credit, divided by (b) Maximum Revolving Advance Amount.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

53





--------------------------------------------------------------------------------

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or that is the
subject of any limitations or prohibitions (including but not limited to the
blocking of property or rejection of transactions), under any Anti-Terrorism
Law.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Leverage Ratio” shall have the meaning assigned to such term in the
Term Loan Agreement as in effect on the Closing Date.

“Second Amended and Restated Credit Agreement” shall have the meaning set forth
in Section 16.22(a) hereof.

“Second Amendment Effective Date” shall mean November 28, 2017.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

“Specified Conditions” shall mean, at the time of determination with respect to
any transaction, designation or payment, that:

(i)no Event of Default has occurred and is continuing or would result after
giving effect thereto on a Pro Forma Basis; and

(ii)either (x) Undrawn Availability is greater than 25% of the Commitments
before and after giving effect thereto on a Pro Forma Basis, or (y) Undrawn
Availability is greater than 17.5% of the Commitments and the Fixed Charge
Coverage Ratio is not less than 1.00 to 1.00, in each case before and after
giving effect thereto on a Pro Forma Basis; and

(iii)Agent shall receive a certificate of an authorized officer of Borrowing
Agent demonstrating satisfaction of the foregoing conditions concurrently with
any such transaction, designation or payment.



“Specified Equity Contribution” shall have the meaning set forth in Section
11.1(c) hereof.

“Specified Merger Agreement Representations” means the representations made by
or on behalf of the Borrowing Agent, its subsidiaries or their respective
businesses in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrowing Agent or the Borrowing
Agent’s applicable Affiliate shall have the right to terminate the Borrowing
Agent’s (or such Affiliate’s) obligations under the Acquisition Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations in the Acquisition Agreement.

54





--------------------------------------------------------------------------------

“Specified Representations” mean the representations and warranties set forth in
Section 5.1, Section 5.2,  Section 5.3, Section 5.8(a), Section 5.15, Section
5.16 and Section 16.18.

“Subject Acquisition Agreement” has the meaning specified in the definition of
“Limited Conditionality Acquisition”.

“Subject Transaction” means, with respect to any test period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Equity Interests of any Person in each case that is permitted by
this Agreement, (c) any Disposition of all or substantially all of the assets or
Equity Interests of any subsidiary (or any business unit, line of business or
division of Holdings, the Borrowing Agent or any of their Restricted Subsidiary)
(or any business unit, line of business or division of the Borrowing Agent) not
prohibited by this Agreement, (d) the designation of a Restricted Subsidiary as
an Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 6.17 hereof, (e) any incurrence or
repayment of Indebtedness in connection with a transaction that would otherwise
constitute a Subject Transaction, (f) the implementation of any Cost Savings
Initiative and/or (g) any other event that by the terms of the Other Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a Pro Forma Basis.

“Subsidiary” shall mean in respect of any Person a corporation or other entity
of whose Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the directors of such corporation, or other Persons
performing similar functions for such entity, are owned, directly or indirectly,
by such Person.

“Subsidiary Adjustment Certificate” shall mean a certificate to be signed by the
President, the Chief Financial Officer or Controller or similar Responsible
Officer of Borrowing Agent or Holdings, which shall provide (a) a summary of the
pro forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements and (b) a list identifying
each subsidiary of the Borrower as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of the corresponding Compliance
Certificate or confirming that there is no change in such information since the
later of the Closing Date and the date of the last such list.

“Subsidiary Guarantor” shall mean each subsidiary of Holdings that becomes a
Guarantor of the Obligations pursuant to the terms of this Agreement until such
time as the relevant subsidiary is released from its obligations under its
Guaranty in accordance with the terms and provisions hereof.

“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
a Loan Party by any Subsidiary (other than a Foreign Subsidiary or FSHCO), 100%
of such issued and outstanding Equity Interests, and (b) with respect to any
Equity Interests issued to a Loan Party by any Foreign Subsidiary or FSHCO (i)
100% of such issued and outstanding Equity Interests not entitled to vote
(within the meaning of Treas. Reg. Section 1.956(c)(2)) and (ii) 66% (or such
greater percentage that, due to a change in an Applicable Law after the date
hereof, (x) could not

55





--------------------------------------------------------------------------------

reasonably be expected to cause the undistributed earnings of such  Foreign
Subsidiary (or of a Foreign Subsidiary held directly or indirectly by a FSHCO)
as determined for United States federal income tax purposes to be treated as a
deemed dividend to such Loan Party and (y) could not reasonably be expected to
cause any material adverse tax consequences) of such issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)).

“Successor Borrower” shall have the meaning set forth in Section 7.1(a) hereof.

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.

“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Term Facility” means the term loan credit facility governed by the Term Loan
Agreement, as the same may be amended, amended and restated, modified, replaced
or refinanced as permitted in accordance with the Intercreditor Agreement.

“Term Loan” shall mean the loans made under any Term Facility, including any
incremental loans.

“Term Loan Agent” shall mean Credit Suisse AG, Cayman Islands Branch and its
successors and assigns.

“Term Loan Agreement” shall mean that certain Term Loan Agreement, dated as of
February 27, 2017, by and among Holdings, Merger Sub, the Borrowing Agent, the
financial institutions that are now or that thereafter become a party thereto
and Term Loan Agent, as administrative agent for lenders thereto, as the same
may be amended, amended and restated, modified, replaced or refinanced as
permitted in accordance with the Intercreditor Agreement.

“Term Loan Declined Proceeds” shall have the meaning assigned to the term
“Declined Proceeds” under the Term Loan Agreement, as in effect on the Closing
Date.

56





--------------------------------------------------------------------------------

“Term Loan Incremental Equivalent Debt” shall have the meaning assigned to the
term “Incremental Equivalent Debt” under the Term Loan Agreement as in effect on
the Closing Date.

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Term Loan Real Property Collateral” shall mean Material Real Estate Assets (as
defined in the Term Loan Agreement) that do not constitute Excluded Real
Property (as defined in the Term Loan Agreement).

“Termination Event” shall mean:  (a) a Reportable ERISA Event with respect to
any Pension Plan; (b) the withdrawal of any member of the Controlled Group from
a Pension Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) the
providing of notice of intent to terminate a Pension Plan in a distress
termination described in Section 4041(c) of ERISA; (d) the commencement of
proceedings by the PBGC to terminate a Pension Plan or to appoint a trustee to
administer, any Pension Plan; (e) the termination of a Multiemployer Plan
pursuant to Section 4041A of ERISA; (f) the partial or complete withdrawal,
within the meaning of Section 4203 or 4205 of ERISA, of any member of the
Controlled Group from a Multiemployer Plan; (g) notice that a Multiemployer Plan
is subject to Section 4245 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent,
upon any member of the Controlled Group.

“Tex Robbins” shall mean Joseph Kevin Jordan, an individual and Texas resident
also known as Tex Robbins.

“Third Amended and Restated Agreement” shall have the meaning assigned to it in
Section 16.22(a) hereof.

“Threshold Amount” means $10,000,000.

“Total Leverage Ratio” shall have the meaning assigned to such term in the Term
Loan Agreement as in effect on the Second Amendment Effective Date.

“Toxic Substance” shall mean and include any material present on the Real
Property (including the leasehold interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances.  “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.

“Transaction Costs” shall mean fees, premiums, expenses and other transaction
costs (including original issue discount or upfront fees) payable or otherwise
borne by Holdings and/or its subsidiaries in connection with the Transactions
and the transactions contemplated thereby.

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

57





--------------------------------------------------------------------------------

“Trigger Period” shall mean a period commencing upon the occurrence of a
Default, an Event of Default or Undrawn Availability falling below the greater
of $15,000,000 or 20% of the Maximum Revolving Advance Amount, and ending on the
date on which (i) Undrawn Availability has exceeded the greater of $15,000,000
or 20% of the Maximum Revolving Advance Amount and (ii) no Default or Event of
Default exists, in each case, for sixty (60) consecutive days.

“TRT” shall mean Tex Robbins Transportation, LLC, a Texas limited liability
company.

“UCC” shall have the meaning set forth in Section 1.3 hereof.

“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit and minus reserves in effect pursuant to Section 2.1(a), minus (b) the
sum of (i) the outstanding amount of Advances and (ii) all amounts due and owing
to each Loan Party’s trade creditors which are outstanding more than sixty (60)
days after their due date that are not otherwise on formal extended terms.

“Unfinanced Capital Expenditures” means all Capital Expenditures of any Loan
Party other than those made utilizing (a) financing provided by the applicable
seller or third party lenders, (b) insurance proceeds (to the extent thereof)
received in connection with any casualty loss, (c) the amount of any credit or
allowance for any trade-in of any equipment in connection with a purchase of
replacement equipment for that being traded-in and (d) financing through
proceeds of a cash sale.  For the avoidance of doubt, Capital Expenditures made
by a Loan Party utilizing Revolving Advances will be deemed Unfinanced Capital
Expenditures.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“Unrestricted Cash Amount” shall mean, as of any date of determination, the
amount of (a) unrestricted cash and Cash Equivalents of Loan Parties and their
Restricted Subsidiaries whether or not held in a Depository Account pledged to
secure the Obligations and (b) cash and Cash Equivalents of Loan Parties and
their Restricted Subsidiaries restricted in favor of the ABL Facility (which may
also include cash and Cash Equivalents securing other Indebtedness that is
secured by a Lien on the Collateral along with the ABL Facility, including any
Term Facility).

“Unrestricted Subsidiary” means any subsidiary of Holdings designated by
Holdings as an Unrestricted Subsidiary after the Closing Date pursuant to
Section 6.17.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Usage Amount” shall mean the average daily unpaid balance of the Revolving
Advances plus the Maximum Undrawn Amount of all outstanding Letters of Credit
during each month.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.10(e).

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

58





--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Equity Interests of which (other than directors’ qualifying shares or
shares required by Requirements of Law to be owned by a resident of the relevant
jurisdiction) shall be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

“Withholding Agent” shall mean any Loan Party and Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.3Uniform Commercial Code Terms.  All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code” or “UCC”) shall have the meaning given therein
unless otherwise defined herein.  Without limiting the foregoing, the terms
“accounts”, “chattel paper” (and “electronic chattel paper” and “tangible
chattel paper”), “commercial tort claims”, “deposit accounts”, “documents”,
“equipment”, “financial asset”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code.  To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
1.4Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements, including references
to any of the Other Documents, shall include any and all modifications,
supplements or amendments thereto, any and all restatements or replacements
thereof and any and all extensions or renewals thereof not in contravention of
this Agreement.  Except as otherwise expressly provided for herein, all
references herein to the time of day shall mean the time in New York, New York.
 Unless otherwise provided, all financial calculations shall be performed with
Inventory valued on a first-in, first-out basis.  Whenever the words “including”
or “include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”.  A Default or an Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
to the extent curable pursuant to Section 11.1(c), is so cured or, in the case
of a Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by Required

59





--------------------------------------------------------------------------------

Lenders or, to the extent curable pursuant to Section 11.1(c), is so cured.  Any
Lien referred to in this Agreement or any of the Other Documents as having been
created in favor of Agent, any agreement entered into by Agent pursuant to this
Agreement or any of the Other Documents, any payment made by or to or funds
received by Agent pursuant to or as contemplated by this Agreement or any of the
Other Documents, or any act taken or omitted to be taken by Agent, shall, unless
otherwise expressly provided, be created, entered into, made or received, or
taken or omitted, for the benefit or account of Agent and Lenders.  Wherever the
phrase “to the best of Loan Parties’ knowledge” or words of similar import
relating to the knowledge or the awareness of any Loan Party are used in this
Agreement or Other Documents, such phrase shall mean and refer to (i) the actual
knowledge of a senior officer of any Loan Party or (ii) the knowledge that a
senior officer would have obtained if he/she had engaged in a good faith and
reasonably diligent performance of his/her duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
such Loan Party and a good faith attempt to ascertain the existence or accuracy
of the matter to which such phrase relates.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists.
 In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

1.5Certain Calculations and Tests
(a)Notwithstanding anything to the contrary herein, all financial ratios and
tests (including the Fixed Charge Coverage Ratio, the Funded Debt to
Consolidated Adjusted EBITDA Ratio, First Lien Leverage Ratio, Secured Leverage
Ratio, Consolidated Adjusted EBITDA and Consolidated EBITDA) contained in this
Agreement that are calculated with respect to any test period during which any
Subject Transaction occurs shall be calculated with respect to such test period
and such Subject Transaction on a Pro Forma Basis.  Further, if since the
beginning of any such test period and on or prior to the date of any required
calculation of any financial ratio or test (x) any Subject Transaction has
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into Holdings or any of its
Restricted Subsidiaries or any joint venture since the beginning of such test
period has consummated any Subject Transaction, then, in each case, any
applicable financial ratio or test shall be calculated on a Pro Forma Basis for
such test period as if such Subject Transaction had occurred at the beginning of
the applicable test period (it being understood, for the avoidance of doubt,
that solely for purposes of calculating quarterly compliance with Section 6.5,
the date of the required calculation shall be the last day of the test period,
and no Subject Transaction occurring thereafter shall be taken into account).
(b)For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 6.5, any Fixed Charge Coverage Ratio
test, any Funded Debt to Consolidated Adjusted EBITDA Ratio test, any First Lien
Leverage Ratio test, any Secured Leverage Ratio test, the amount of Consolidated
Adjusted EBITDA and/or the amount of Consolidated EBITDA), such

60





--------------------------------------------------------------------------------

financial ratio or test shall be calculated at the time such action is taken
(subject to clause (a) above), such change is made, such transaction is
consummated or such event occurs, as the case may be, and no Default or Event of
Default shall be deemed to have occurred solely as a result of a change in such
financial ratio or test occurring after the time such action is taken, such
change is made, such transaction is consummated or such event occurs, as the
case may be.
(c)Notwithstanding anything to the contrary herein, in connection with any
action required to be taken in connection with a Limited Conditionality
Acquisition, for purposes of:
(a)calculating the Fixed Charge Coverage Ratio, the Funded Debt to Consolidated
Adjusted EBITDA Ratio and other financial calculations (including, but not
limited to, for purposes of Section 2.24);
(b)testing  availability  under  covenant  baskets  set  forth  in  this
Agreement (including covenant baskets measured as a percentage of Consolidated
Adjusted EBITDA or Consolidated EBITDA); or
(c)determining whether any default or event of default (or any type of default
or event of default) has occurred or is continuing,

in each case, at the option of the Borrowing Agent (the Borrowing Agent’s
election to exercise such option in connection with any Limited Conditionality
Acquisition, an “LCA Election”), the date of determination shall be deemed to be
the date of the Subject Acquisition Agreement (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Conditionality Acquisition and the
other transactions required to be entered into in connection therewith
(including any incurrence or repayment of Indebtedness and the use of proceeds
thereof) as of the LCA Test Date, the Borrowing Agent would have been permitted
to take such action on the relevant LCA Test Date in compliance with such ratio,
test or basket, such ratio, test or basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrowing Agent has made an LCA
Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated Adjusted EBITDA or Consolidated EBITDA of the Borrowing Agent or
the Person subject to such Limited Conditionality Acquisition, at or prior to
the consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrowing Agent has made an LCA Election for any Limited
Conditionality Acquisition, then in connection with any calculation of any
ratio, test or basket availability with respect to any transaction following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Conditionality Acquisition is consummated or the date that the Subject
Acquisition Agreement is terminated or expires without consummation of such
Limited Conditionality Acquisition, for purposes of determining whether any such
required transaction is permitted under this Agreement, any such ratio, test or
basket shall be calculated on a Pro Forma Basis assuming such Limited
Conditionality Acquisition and such other required transaction (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.  For the avoidance of doubt, a minimum Undrawn Availability test
shall not be deemed a financial ratio, test or basket for purposes of this
Section 1.5.

61





--------------------------------------------------------------------------------

1.6LIBOR Notification.  Section 3.8.2 of this Agreement provides a mechanism for
determining an alternative rate of interest in the event that the London
interbank offered rate is no longer available or in certain other circumstances.
 The Agent does not warrant or accept any responsibility for and shall not have
any liability with respect to, the administration, submission or any other
matter related to the London interbank offered rate or other rates in the
definition of "LIBOR Rate" or with respect to any alternative or successor rate
thereto, or replacement rate therefor.
Article IIADVANCES, PAYMENTS.
2.1Revolving Advances.
(a)Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the outstanding amount
of Swing Loans less the aggregate Maximum Undrawn Amount of all outstanding
Letters of Credit, or (y) an amount equal to the sum of:  
(a)up to (A) 85%, subject to the provisions of Section 2.1(b) hereof, of
Eligible Receivables (“Eligible Receivables Advance Rate”) plus (B) 80%, subject
to the provisions of Section 2.1(b) hereof, of Eligible Unbilled Receivables
(“Eligible Unbilled Receivables Advance Rate” – hereinafter the Eligible
Receivables Advance Rate and the Eligible Unbilled Receivables Advance Rate
shall be referred to collectively as the “Receivables Advance Rate”); provided,
however, that no more than $8,500,000 of Unbilled Eligible Receivables and no
more than $500,000 of Eligible Insured Foreign Receivables shall be deemed
eligible hereunder, in each case after application of the applicable Receivables
Advance Rate, plus
(b)up to the lesser of (A) 50%, subject to the provisions of Section 2.1(b)
hereof, of the book value of the Eligible Parts Inventory (“Inventory Advance
Rate”), or (B) $3,000,000 in the aggregate at any one time, minus
(c)a reserve for any brokered accounts payable more than thirty (30) days past
due, minus
(d)the Maximum Undrawn Amount of all outstanding Letters of Credit; minus
(e)such Reserves established hereunder.

The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Sections 2.1 (a)(y)(iii), (iv) and (v) at any time and from time to time shall
be referred to as the “Formula Amount”.  If so requested by a Lender, Borrowers
shall promptly execute and deliver to such Lender a promissory note (“Revolving
Credit Note”) to evidence such Lender’s Revolving Advance, substantially in the
form attached hereto as Exhibit 2.1(a).  Notwithstanding anything to the
contrary contained in the foregoing or otherwise in this Agreement, the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall

62





--------------------------------------------------------------------------------

not exceed an amount equal to the lesser of (i) the Maximum Revolving Advance
Amount less the Maximum Undrawn Amount of all outstanding Letters or (ii) the
Formula Amount.

(b)Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in its sole judgment exercised in good
faith.  Agent will endeavor to provide Borrowers with notice prior to making any
changes in the Advance Rates but failure to provide such notice shall not
invalidate any Advance Rate changes that may be instituted.  Borrowers consent
to any such increases or decreases and acknowledge that decreasing the Advance
Rates or increasing or imposing Reserves may limit or restrict Advances
requested by Borrowing Agent.  The rights of Agent under this subsection are
subject to the provisions of Section 16.2(b).
2.2Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.
(a)Borrowing Agent on behalf of any Borrower may notify Agent prior to 3:00 p.m.
New York time on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation under
this Agreement, become due, the same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable.
(b)Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 3:00
p.m. New York time on the day which is three (3) Business Days prior to the date
such LIBOR Rate Loan is to be borrowed, specifying (i) the date of the proposed
borrowing (which shall be a Business Day), (ii) the type of borrowing and the
amount of such Advance to be borrowed, which amount shall be in an aggregate
principal amount that is not less than $1,000,000 and at an integral multiples
of $100,000 in excess thereof, and (iii) the duration of the first Interest
Period therefor.  Interest Periods for LIBOR Rate Loans shall be for one (1),
two (2), three (3), or six (6) months; provided that, if an Interest Period
would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day.  Any Interest Period that begins on the last Business Day of a calendar
month (or a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Agent or at the direction of Required Lenders, no LIBOR Rate Loan shall be made
available to any Borrower.  After giving effect to each requested LIBOR Rate
Loan, including those which are converted from a Domestic Rate Loan under
Section 2.2(e), there shall not be outstanding more than four (4) LIBOR Rate
Loans, in the aggregate.
(c)Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set

63





--------------------------------------------------------------------------------

forth in subsection (b)(iii) above, provided that the exact length of each
Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.
(d)Borrowing Agent shall elect the initial Interest Period applicable to a LIBOR
Rate Loan by its notice of borrowing given to Agent pursuant to Section 2.2(b)
or by its notice of conversion given to Agent pursuant to Section 2.2(e), as the
case may be.  Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 3:00 p.m. (New York time) on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such LIBOR Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert such LIBOR Rate Loan to a Domestic Rate Loan subject to
Section 2.2(e) below.
(e)On the last Business Day of the then current Interest Period applicable to
any outstanding LIBOR Rate Loan, or on any Business Day with respect to Domestic
Rate Loans, Borrowing Agent may, on behalf of Borrowers, convert any such loan
into a loan of another type in the same aggregate principal amount provided that
any conversion of a LIBOR Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such LIBOR Rate Loan and any
conversion to a LIBOR Rate Loan may only be done if no Event of Default has
occurred and is continuing.  If Borrowing Agent desires to convert a loan,
Borrowing Agent shall give Agent written notice by no later than 3:00 p.m. (New
York time) (i) on the day which is three (3) Business Days prior to the date on
which such conversion is to occur with respect to a conversion from a Domestic
Rate Loan to a LIBOR Rate Loan, or (ii) on the day which is one (1) Business Day
prior to the date on which such conversion is to occur (which date shall be the
last Business Day of the Interest Period for the applicable LIBOR Rate Loan)
with respect to a conversion from a LIBOR Rate Loan to a Domestic Rate Loan,
specifying, in each case, the date of such conversion, the loans to be converted
and if the conversion is from a Domestic Rate Loan to any other type of loan,
the duration of the first Interest Period therefor.
(f)At its option and upon written notice given prior to 3:00 p.m. (New York
time) at least three (3) Business Days (or 1 Business Day in the case of
Domestic Rate Loans) prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay Advances in whole at any time or in
part from time to time without premium or penalty (other than fees associated
with the prepayment of LIBOR Rate Loans prior to the end of an Interest Period)
with accrued interest on the principal being prepaid to the date of such
repayment; such Borrower shall specify the date of prepayment of Advances,
identify which Advances are LIBOR Rate Loans and which are Domestic Rate Loans
and the amount of such prepayment.  In the event that any prepayment of a LIBOR
Rate Loan is required or permitted on a date other than the last Business Day of
the then current Interest Period with respect thereto, such Borrower shall
indemnify Agent and Lenders therefor in accordance with Section 2.2(g) hereof.
(g)Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice

64





--------------------------------------------------------------------------------

thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its LIBOR Rate Loans hereunder.  A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
(h)Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (h), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any Person controlling such Lender makes or maintains any LIBOR Rate Loans)
to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or such
affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled
and Borrowers shall, if any affected LIBOR Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected LIBOR Rate Loans
or convert such affected LIBOR Rate Loans into loans of another type.  If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent’s request, such amount or amounts set
forth in clause (g) above.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.
(i)Anything to the contrary contained herein notwithstanding, neither any Agent
nor any Lender, nor any of their participants, is required to acquire LIBOR
deposits to fund or otherwise match fund any Obligation as to which interest
accrues based on the LIBOR Rate.  The provisions set forth herein shall apply as
if each Lender or its participants had match funded any Obligation as to which
interest is accruing based on the LIBOR Rate by acquiring LIBOR deposits for
each Interest Period in the amount of the LIBOR Rate Loans.
2.3[Reserved].
2.4Swing Loans.
(a)Subject to the terms and conditions set forth in this Agreement, and in order
to minimize the transfer of funds between Lenders and Agent for administrative
convenience, Agent, Lenders holding Revolving Commitments and Swing Loan Lender
agree that in order to facilitate the administration of this Agreement, Swing
Loan Lender may, at its election and option made in its sole discretion
cancelable at any time for any reason whatsoever, make swing loan advances
(“Swing Loans”) available to Borrowers as provided for in this Section 2.4 at
any time or from time to time after the date hereof to, but not including, the
expiration of the Term, in an aggregate principal amount up to but not in excess
of the Maximum Swing Loan Advance Amount, provided that the outstanding
aggregate principal amount of Swing Loans and the Revolving Advances at any one
time outstanding shall not exceed an amount equal to the lesser of (i) the
Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit, or (ii) the Formula Amount.  All Swing Loans
shall be Domestic Rate Loans only.  Borrowers may borrow (at the option and
election of Swing Loan Lender), repay and reborrow (at the option and election
of Swing Loan Lender) Swing Loans and Swing Loan Lender may make Swing Loans as
provided in this Section 2.4 during the period between Settlement Dates.  All
Swing Loans shall be evidenced by a secured promissory note (the “Swing Loan
Note”)

65





--------------------------------------------------------------------------------

substantially in the form attached hereto as Exhibit 2.4(a).  Swing Loan
Lender’s agreement to make Swing Loans under this Agreement is cancelable at any
time for any reason whatsoever and the making of Swing Loans by Swing Loan
Lender from time to time shall not create any duty or obligation, or establish
any course of conduct, pursuant to which Swing Loan Lender shall thereafter be
obligated to make Swing Loans in the future
(b)Upon either (i) any request by Borrowing Agent for a Revolving Advance made
pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed request
by Borrowers for a Revolving Advance pursuant to the provisions of Section
2.2(a) hereof, Swing Loan Lender may elect, in its sole discretion, to have such
request or deemed request treated as a request for a Swing Loan, and may advance
same day funds to Borrowers as a Swing Loan; provided that notwithstanding
anything to the contrary provided for herein, Swing Loan Lender may not make
Swing Loan Advances if Swing Loan Lender has been notified by Agent or by
Required Lenders that one or more of the applicable conditions set forth in
Section 8.2 of this Agreement have not been satisfied or the Revolving
Commitments have been terminated for any reason.
(c)Upon the making of a Swing Loan (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether a Settlement has been
requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage.  Swing Loan Lender or
Agent may, at any time, require the Lenders holding Revolving Commitments to
fund such participations by means of a Settlement as provided for in Section
2.6(d) below.  From and after the date, if any, on which any Lender holding a
Revolving Commitment is required to fund, and funds, its participation in any
Swing Loans purchased hereunder, Agent shall promptly distribute to such Lender
its Revolving Commitment Percentage of all payments of principal and interest
and all proceeds of Collateral received by Agent in respect of such Swing Loan;
provided that no Lender holding a Revolving Commitment shall be obligated in any
event to make Revolving Advances in an amount in excess of its Revolving
Commitment Amount minus its Participation Commitment (taking into account any
reallocations under Section 2.22) of the Maximum Undrawn Amount of all
outstanding Letters of Credit.
2.5Disbursement of Advance Proceeds.  All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books.  The proceeds of each
Revolving Advance or Swing Loan requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Sections 2.2(a),
2.6(b) or 2.14 hereof shall, (i) with respect to requested Revolving Advances,
to the extent Lenders make such Revolving Advances in accordance with Section
2.2(a), 2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon any
request or deemed request by Borrowing Agent for a Revolving Advance to the
extent Swing Loan Lender makes such Swing Loan in accordance with Section 2.4(b)
hereof, be made available to the applicable Borrower on the day so requested by
way of credit to such Borrower’s operating account at PNC, or such other bank as
Borrowing Agent may designate following notification to Agent, in immediately
available federal funds or other immediately available funds or, (ii) with
respect to Revolving Advances deemed to have been requested by any Borrower or
Swing Loans made upon

66





--------------------------------------------------------------------------------

any deemed request for a Revolving Advance by any Borrower, be disbursed to
Agent to be applied to the outstanding Obligations giving rise to such deemed
request.  During the Term, Borrowers may use the Revolving Advances and Swing
Loans by borrowing, prepaying and reborrowing, all in accordance with the terms
and conditions hereof.

2.6Making and Settlement of Advances.
(a)Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22).  Each borrowing of
Swing Loans shall be advanced by Swing Loan Lender alone.
(b)Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.4(a), Agent shall
notify Lenders holding the Revolving Commitments of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Lenders of the requested Revolving Advance as determined by Agent in
accordance with the terms hereof.  Each Lender shall remit the principal amount
of each Revolving Advance to Agent such that Agent is able to, and Agent shall,
to the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 8.2, fund such Revolving Advance to Borrowers in
U.S. Dollars and immediately available funds at the Payment Office prior to the
close of business, on the applicable borrowing date; provided that if any
applicable Lender fails to remit such funds to Agent in a timely manner, Agent
may elect in its sole discretion to fund with its own funds the Revolving
Advance of such Lender on such borrowing date, and such Lender shall be subject
to the repayment obligation in Section 2.6(c) hereof.
(c)Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount.  Agent will
endeavor in good faith to promptly notify Borrowing Agent of its receipt of any
such notice from a Lender, but shall bear no liability for any failure to so
provide such notice.  If a Lender has not in fact made its applicable Revolving
Commitment Percentage of the requested Revolving Advance available to Agent on
the applicable borrowing date, then the applicable Lender and Borrowers
severally agree to pay to Agent on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to Borrowers through but excluding the date of payment to Agent, at
(i) in the case of a payment to be made by such Lender, the greater of (A) (x)
the daily average Federal Funds Effective Rate (computed on the basis of a year
of 360 days) during such period as quoted by Agent, times (y) such amount or (B)
a rate determined by Agent in accordance with banking industry rules on
interbank compensation, and (ii) in the case of a payment to be made by
Borrowers, the Revolving Interest Rate for Revolving Advances that are Domestic
Rate Loans.  If such Lender pays its share of the applicable Revolving Advance
to Agent, then the amount so paid shall constitute such Lender’s

67





--------------------------------------------------------------------------------

Revolving Advance.  Any payment by Borrowers shall be without prejudice to any
claim Borrowers may have against a Lender holding a Revolving Commitment that
shall have failed to make such payment to Agent.  A certificate of Agent
submitted to any Lender or Borrowers with respect to any amounts owing under
this paragraph (c) shall be conclusive, in the absence of manifest error.
(d)Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Lenders holding the Revolving Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. New York time, on the date of such requested Settlement
(the “Settlement Date”).  Subject to any contrary provisions of Section 2.22,
each Lender holding a Revolving Commitment shall transfer the amount of such
Lender’s Revolving Commitment Percentage of the outstanding principal amount
(plus interest accrued thereon to the extent requested by Agent) of the
applicable Swing Loan with respect to which Settlement is requested by Agent, to
such account of Agent as Agent may designate not later than 5:00 p.m. New York
time, on such Settlement Date if requested by Agent by 3:00 p.m. New York time,
otherwise not later than 5:00 p.m. New York time, on the next Business Day.
 Settlements may occur at any time notwithstanding that the conditions precedent
to making Revolving Advances set forth in Section 8.2 have not been satisfied or
the Revolving Commitments shall have otherwise been terminated at such time.
 All amounts so transferred to Agent shall be applied against the amount of
outstanding Swing Loans and, when so applied shall constitute Revolving Advances
of such Lenders accruing interest as Domestic Rate Loans.  If any such amount is
not transferred to Agent by any Lender holding a Revolving Commitment on such
Settlement Date, Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon as specified in Section 2.6(c).
(e)If any Lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of its Advances, or interest thereon, or receive any Collateral in
respect thereof (whether voluntarily or involuntarily or by set-off) in a
greater proportion than any such payment to and Collateral received by any other
Lender, if any, in respect of such other Lender’s Advances, or interest thereon,
and such greater proportionate payment or receipt of Collateral is not expressly
permitted hereunder, such Benefited Lender shall purchase for cash from the
other Lenders a participation in such portion of each such other Lender’s
Advances, or shall provide such other Lender with the benefits of any such
Collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such Collateral or
proceeds ratably with each of the other Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest.
 Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that each Lender so purchasing a portion
of another Lender’s Advances may exercise all rights of payment (including
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion, and the obligations owing to each such
purchasing Lender in respect of such participation and such purchased portion of
any other Lender’s Advances shall be part of the Obligations secured by the
Collateral, and the obligations

68





--------------------------------------------------------------------------------

owing to each such purchasing Lender in respect of such participation and such
purchased portion of any other Lender’s Advances shall be part of the
Obligations secured by the Collateral.
2.7Maximum Advances.  The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit, or (b) the Formula Amount.
2.8Manner and Repayment of Advances.
(a)The Revolving Advances and Swing Loans shall be due and payable in full on
the last day of the Term subject to earlier prepayment as herein provided.  The
Revolving Advances may be prepaid at any time and from time to time without
premium or penalty (other than fees associated with the prepayment of LIBOR Rate
Loans prior to the end of an Interest Period).  Notwithstanding the foregoing,
all Advances shall be subject to earlier repayment upon (x) acceleration upon
the occurrence of an Event of Default under this Agreement or (y) termination of
this Agreement.  Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Advances shall be applied, first
to the outstanding Swing Loans and next, pro rata according to the applicable
Revolving Commitment Percentages of Lenders, to the outstanding Revolving
Advances (subject to any contrary provisions of Section 2.22).
(b)Borrowers recognize that the amounts evidenced by checks, notes, drafts or
any other items of payment relating to and/or proceeds of Collateral may not be
collectible by Agent on the date received.  In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the next Business Day
following Agent’s receipt of those items of payment, Borrowers agree that, in
computing the charges under this Agreement, all items of payment shall be deemed
applied by Agent on account of the Obligations one (1) Business Day after (i)
the Business Day Agent receives such payments via wire transfer or electronic
depository check or (ii) in the case of payments received by Agent in any other
form, the Business Day such payment constitutes good funds in Agent’s account.
 Agent is not, however, required to credit Borrowers’ Account for the amount of
any item of payment which is unsatisfactory to Agent and Agent may charge
Borrowers’ Account for the amount of any item of payment which is returned to
Agent unpaid.  All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 p.m. New York time, on the due date therefor
in Dollars in funds immediately available to Agent.  Agent shall have the right
to effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.
(c)Except as expressly provided herein, all payments (including prepayments) to
be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without any deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m. New York time, in Dollars and in
immediately available funds.

69





--------------------------------------------------------------------------------

2.9Repayment of Excess Advances.  If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans, and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without necessity of any demand at the Payment
Office, whether or not a Default or an Event of Default has occurred.
2.10Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent or Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of any
Advance shall not adversely affect Agent or any Lender.  Each month, Agent shall
send to Borrowing Agent a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent, Lenders and Borrowers during such month.  The monthly statements
shall be deemed correct and binding upon Borrowers in the absence of manifest
error and shall constitute an account stated among Lenders and Borrowers unless
Agent receives a written statement of Borrowers’ specific exceptions thereto
within thirty (30) days after such statement is received by Borrowing Agent.
 The records of Agent with respect to Borrowers’ Account shall be conclusive
evidence absent manifest error of the amounts of Advances and other charges
thereto and of payments applicable thereto.
2.11Letters of Credit.
(a)Subject to the terms and conditions hereof, Issuer shall issue or cause the
issuance of standby and/or trade letters of credit denominated in Dollars
(collectively, “Letters of Credit” and each a “Letter of Credit”) for the
account of Borrowers; provided, however, that Issuer will not be required to
issue or cause to be issued any Letters of Credit to the extent that the
issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances plus (ii) the outstanding Swing Loans, plus (iii) the Maximum Undrawn
Amount of all outstanding Letters of Credit to exceed the lesser of (x) the
Maximum Revolving Advance Amount, or (y) the Formula Amount (calculated without
giving effect to the deduction provided for in Section 2.1(a)(y)(iv)).  The
Maximum Undrawn Amount of all outstanding Letters of Credit shall not exceed in
the aggregate at any time the Letter of Credit Sublimit.  All disbursements or
payments related to Letters of Credit shall be deemed to be Domestic Rate Loans
consisting of Revolving Advances and shall bear interest at the Revolving
Interest Rate for Domestic Rate Loans.  Letters of Credit that have not been
drawn upon shall not bear interest.  It is agreed that each Existing Letter of
Credit shall be deemed to have been issued under this Agreement and each shall
be a Letter of Credit hereunder, and as of the Closing Date, each Lender holding
a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuer of each Existing Letter of
Credit a participation in such Existing Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Revolving Commitment Percentage
of the Maximum Undrawn Face Amount of such Existing Letter of Credit and the
amount of such drawing, respectively.
(b)Notwithstanding any provision of this Agreement, Issuer shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain  Issuer from

70





--------------------------------------------------------------------------------

issuing any Letter of Credit, or any Law applicable to Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Issuer shall prohibit, or request that Issuer
refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon Issuer with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which Issuer is not
otherwise compensated hereunder) not in effect on the date of this Agreement, or
shall impose upon Issuer any unreimbursed loss, cost or expense which was not
applicable on the date of this Agreement, and which Issuer in good faith deems
material to it, or (ii) the issuance of the Letter of Credit would violate one
or more policies of Issuer applicable to letters of credit generally.
2.12Issuance of Letters of Credit.
(a)Borrowing Agent, on behalf of any Borrower, may request Issuer to issue or
cause the issuance of a Letter of Credit by delivering to Issuer, with a copy to
Agent at the Payment Office, prior to 10:00 a.m. New York time, at least five
(5) Business Days prior to the proposed date of issuance, such Issuer’s form of
Letter of Credit Application (the “Letter of Credit Application”) completed to
the satisfaction of Agent and Issuer; and, such other certificates, documents
and other papers and information as Agent or Issuer may reasonably request.
 Issuer shall not issue any requested Letter of Credit if such Issuer has
received notice from Agent or any Lender that one or more of the applicable
conditions set forth in Section 8.2 of this Agreement have not been satisfied or
the Revolving Commitments have been terminated.  Borrowers also have the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable Letter of
Credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.
(b)Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment, and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance (as such expiry dates may be automatically renewed and extended under
the terms of any such Letter of Credit) and in no event later than five (5)
Business Days prior to the last day of the Term.  Each standby Letter of Credit
shall be subject either to the Uniform Customs and Practice for Documentary
Credits as most recently published by the International Chamber of Commerce at
the time a Letter of Credit is issued (the “UCP”) or the International Standby
Practices (International Chamber of Commerce Publication Number 590), or any
subsequent revision thereof at the time a standby Letter of Credit is issued, as
determined by Issuer, and each trade Letter of Credit shall be subject to UCP.
(c)Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.
2.13Requirements For Issuance of Letters of Credit.  Borrowing Agent hereby
authorizes and directs any Issuer to name the applicable Borrower as the
“Applicant” or “Account Party” of each Letter of Credit.  If Agent is not the
Issuer of any Letter of Credit, Borrowing Agent hereby authorizes and directs
Issuer to deliver to Agent all instruments, documents, and other writings and
property received by Issuer pursuant to the Letter of Credit and

71





--------------------------------------------------------------------------------

to accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit, and the application
therefor.

2.14Disbursements, Reimbursement.
(a)Immediately upon the issuance of each Letter of Credit, each Lender holding a
Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.
(b)In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent.  Provided that it shall have received such notice, Borrowers
shall reimburse (such obligation to reimburse Issuer shall sometimes be referred
to as a “Reimbursement Obligation”) Issuer prior to 12:00 p.m. New York time, on
each date that an amount is paid by Issuer under any Letter of Credit (each such
date, a “Drawing Date”) in an amount equal to the amount so paid by Issuer.  In
the event Borrowers fail to reimburse Issuer for the full amount of any drawing
under any Letter of Credit by 12:00 p.m. New York time, on the Drawing Date,
Issuer will promptly notify Agent and each Lender holding a Revolving Commitment
thereof, and Borrowers shall be automatically deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by Lenders to be
disbursed on the Drawing Date under such Letter of Credit, and Lenders holding
the Revolving Commitments shall be unconditionally obligated to fund such
Revolving Advance (all whether or not the conditions specified in Section 8.2
are then satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason) as provided for in Section
2.14(c) immediately below.  Any notice given by Issuer pursuant to this Section
2.14(b) may be oral if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(c)Each Lender holding a Revolving Commitment shall upon any notice pursuant to
Section 2.14(b) make available to Issuer through Agent at the Payment Office an
amount in immediately available funds equal to its Revolving Commitment
Percentage (subject to any contrary provisions of Section 2.22) of the amount of
the drawing, whereupon the participating Lenders shall (subject to Section
2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount.  If any Lender holding a
Revolving Commitment so notified fails to make available to Agent, for the
benefit of Issuer, the amount of such Lender’s Revolving Commitment Percentage
of such amount by 2:00 p.m. New York time, on the Drawing Date, then interest
shall accrue on such Lender’s obligation to make such payment, from the Drawing
Date to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Advances maintained as a Domestic Rate Loan on and after
the fourth day following the Drawing Date.  Agent and Issuer will promptly give
notice of the occurrence of the Drawing Date, but failure of Agent or Issuer to
give any such notice on the Drawing Date or in sufficient time to enable any
Lender holding a Revolving Commitment to effect such payment on such date shall
not relieve such Lender from its obligations under this Section 2.14(c),
provided that such Lender

72





--------------------------------------------------------------------------------

shall not be obligated to pay interest as provided in Section 2.14(c)(i) and
(ii) until and commencing from the date of receipt of notice from Agent or
Issuer of a drawing.
(d)With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing.  Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to a Revolving Advance maintained as a Domestic Rate Loan.
 Each applicable Lender’s payment to Agent pursuant to Section 2.14(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment in respect of the applicable Letter
of Credit under this Section 2.14.
(e)Each applicable Lender’s Participation Commitment in respect of the Letters
of Credit shall continue until the last to occur of any of the following events:
 (x) Issuer ceases to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.
2.15Repayment of Participation Advances.
(a)Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Issuer or Agent under the Letter of Credit with respect to which any
Lender has made a Participation Advance to Agent, or (ii) in payment of interest
on such a payment made by Issuer or Agent under such a Letter of Credit, Agent
will pay to each Lender holding a Revolving Commitment, in the same funds as
those received by Agent, the amount of such Lender’s Revolving Commitment
Percentage of such funds, except Agent shall retain the amount of the Revolving
Commitment Percentage of such funds of any Lender holding a Revolving Commitment
that did not make a Participation Advance in respect of such payment by Agent
(and, to the extent that any of the other Lenders holding the Revolving
Commitment have funded any portion of such Defaulting Lender’s Participation
Advance in accordance with the provisions of Section 2.22, Agent will pay over
to such Non-Defaulting Lenders a pro rata portion of the funds so withheld from
such Defaulting Lender).
(b)If Issuer or Agent is required at any time to return to any Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Issuer or Agent
pursuant to Section 2.15(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each applicable Lender shall, on demand of
Agent, forthwith return to Issuer or Agent the amount of its Revolving
Commitment Percentage of any amounts so returned by Issuer or Agent plus
interest at the Federal Funds Effective Rate.

73





--------------------------------------------------------------------------------

2.16Documentation.  Each Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Issuer’s interpretations of any Letter of Credit
issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.
2.17Determination to Honor Drawing Request.  In determining whether to honor any
request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
2.18Nature of Participation and Reimbursement Obligations.  The obligation of
each Lender holding a Revolving Commitment in accordance with this Agreement to
make the Revolving Advances or Participation Advances as a result of a drawing
under a Letter of Credit, and the obligations of Borrowers to reimburse Issuer
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.18 under all circumstances, including the following
circumstances:
(a)any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, Agent, any
Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;
(b)the failure of any Borrower or any other Person to comply, in connection with
a Letter of Credit Borrowing, with the conditions set forth in this Agreement
for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;
(c)any lack of validity or enforceability of any Letter of Credit;
(d)any claim of breach of warranty that might be made by any Borrower, Agent,
Issuer or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which any Borrower, Agent, Issuer or any Lender may have at any
time against a beneficiary, any successor beneficiary or any transferee of any
Letter of Credit or assignee of the proceeds thereof (or any Persons for whom
any such transferee or assignee may be acting), Issuer, Agent or any Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);

74





--------------------------------------------------------------------------------

(e)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;
(f)payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);
(g)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;
(h)any failure by Issuer or any of Issuer’s Affiliates to issue any Letter of
Credit in the form requested by Borrowing Agent, unless Agent and Issuer have
each received written notice from Borrowing Agent of such failure within three
(3) Business Days after Issuer shall have furnished Agent and Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;
(i)the occurrence of any Material Adverse Effect;
(j)any breach of this Agreement or any Other Document by any party thereto;
(k)the occurrence or continuance of an insolvency proceeding with respect to any
Loan Party;
(l)the fact that a Default or an Event of Default shall have occurred and be
continuing;
(m)the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and
(n)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing.
2.19Liability for Acts and Omissions.
(a)As between Borrowers and Issuer, Swing Loan Lender, Agent and Lenders, each
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit.
 In furtherance and not in limitation of

75





--------------------------------------------------------------------------------

the foregoing, Issuer shall not be responsible for:  (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Issuer or any of its
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Borrower against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Borrower and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer’s rights or powers hereunder.  Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
(b)Without limiting the generality of the foregoing, Issuer and each of its
Affiliates:  (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any document or instrument of like import (each an
“Order”) and honor any drawing in connection with any Letter of Credit that is
the subject of such Order,

76





--------------------------------------------------------------------------------

notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.
(c)In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Issuer under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Issuer under any
resulting liability to any Borrower, Agent or any Lender.
2.20Mandatory Prepayments.
(a)Subject to Section 7.1(b) hereof, when a Trigger Period is in effect and any
Borrower sells or otherwise disposes of any ABL Facility Priority Collateral,
Borrowers shall prepay the Advances in an amount equal to the net cash proceeds
of such sale (i.e., gross proceeds less the reasonable costs of such sales or
other dispositions and related taxes and any debt required to be repaid (“Net
Cash Proceeds”)), such repayments to be made promptly but in no event more than
three (3) Business Days following receipt of such Net Cash Proceeds, and until
the date of payment, such Net Cash Proceeds shall be held in trust for Agent.
 The foregoing shall not be deemed to be implied consent to any such sale
otherwise prohibited by the terms and conditions hereof.  Such repayments shall
be applied to the Advances in such order as Agent may determine, subject to
Borrowers’ ability to reborrow Revolving Advances in accordance with the terms
hereof.
(b)In the event that there are any Term Loan Declined Proceeds during the
continuation of a Trigger Period, Borrowers shall, no later than three (3)
Business Days after the receipt by Borrowers of notice that any such Term Loan
Declined Proceeds have been declined under any applicable mandatory prepayment
provision of the Term Loan Agreement, repay the Advances in an amount equal to
such Declined Proceeds.  Notwithstanding the foregoing, the provisions of this
Section 2.20(b) shall not apply to the proceeds of the Equity Contribution.  
(c)During the continuation of a Trigger Period, all Net Cash Proceeds received
by Borrowers or Agent (i) under any insurance policy on account of damage or
destruction or (ii) as a result of any taking or condemnation, in each case, of
any (A) ABL Facility Priority Collateral of any Borrowers or (B) Term Loan
Priority Collateral (solely to the extent that there are any Term Loan Declined
Proceeds under any applicable mandatory prepayment provision of the Term Loan
Agreement), in each case shall be applied in accordance with Section 6.6.
2.21Use of Proceeds.
(a)Loan Parties shall apply the proceeds of Advances to (i) finance a portion of
any Permitted Acquisition, (ii) pay fees and expenses relating to the
Transactions, (iii) provide for their working capital needs and reimburse
drawings under Letters of Credit, and (iv) for other general corporate purposes
of Loan Parties.
(b)Without limiting the generality of Section 2.21(a) above, neither Loan
Parties nor any other Person which may in the future become party to this
Agreement or the Other

77





--------------------------------------------------------------------------------

Documents as a Loan Party, intends to use nor shall they use any portion of the
proceeds of the Advances, directly or indirectly, for any purpose in violation
of Applicable Law.
2.22Defaulting Lender.
(a)Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.
(b)(a)except as otherwise expressly provided for in this Section 2.22, Revolving
Advances shall be made pro rata from Lenders holding Revolving Commitments which
are not Defaulting Lenders based on their respective Revolving Commitment
Percentages, and no Revolving Commitment Percentage of any Lender or any pro
rata share of any Revolving Advances required to be advanced by any Lender shall
be increased as a result of any Lender being a Defaulting Lender.  Amounts
received in respect of principal of any type of Revolving Advances shall be
applied to reduce such type of Revolving Advances of each Lender (other than any
Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Agent shall not be obligated
to transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees).  Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent.
 Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.
(b)fees pursuant to Section 3.3 hereof shall cease to accrue in favor of such
Defaulting Lender.
(c)if any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:
(A)Defaulting Lender’s Participation Commitment in the outstanding Swing Loans
and of the Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated among Non-Defaulting Lenders holding Revolving Commitments in
proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;
(B)if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Loan Parties shall within one Business Day following
notice by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash

78





--------------------------------------------------------------------------------

collateralize for the benefit of Issuer, Loan Parties’ obligations corresponding
to such Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit (after giving effect to any partial reallocation
pursuant to clause (A) above) in accordance with Section 3.2(b) (except that, so
long as no Event of Default is continuing, the amount of cash required to be
deposited by Loan Parties pursuant to this Section 2.22 shall be an amount equal
to one hundred percent (100%) of Loan Parties’ obligations corresponding to such
Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit) for so long as such Obligations are outstanding;
(C)if Loan Parties cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Loan Parties shall not be required to pay any fees
to such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;
(D)if Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount
of all Letters of Credit is reallocated pursuant to clause (A) above, then the
fees payable to Lenders holding Revolving Commitments pursuant to Section 3.2(a)
shall be adjusted and reallocated to Non-Defaulting Lenders holding Revolving
Commitments in accordance with such reallocation; and
(E)if all or any portion of such Defaulting Lender’s Participation Commitment in
the Maximum Undrawn Amount of all Letters of Credit is neither reallocated nor
cash collateralized pursuant to clauses (A) or (B) above, then, without
prejudice to any rights or remedies of Issuer or any other Lender hereunder, all
Letter of Credit Fees payable under Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or cash collateralized; and
(d)so long as any Lender holding a Revolving Commitment is a Defaulting Lender,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless such
Swing Loan Lender or such Issuer, as applicable, is satisfied that the related
exposure and Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit or all Swing Loans, as applicable (after giving
effect to any such issuance, amendment, increase or funding) will be fully
allocated to Non-Defaulting Lenders holding Revolving Commitments and/or cash
collateral for such Letters of Credit will be provided by Loan Parties in
accordance with clause (A) and (B) above, and participating interests in any
newly made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Section
2.22(b)(iii)(A) above (and such Defaulting Lender shall not participate
therein).
(c)A Defaulting Lender shall not be entitled to give instructions to Agent or to
approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition

79





--------------------------------------------------------------------------------

of “Required Lenders”, a Defaulting Lender shall not be deemed to be a Lender,
to have any outstanding Advances or a Revolving Commitment Percentage.
 Notwithstanding the foregoing, any Defaulting Lender shall be entitled to vote
on any matter increasing such Defaulting Lender’s Commitment Percentage or
maximum dollar commitment.
(d)Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.22 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Loan Party, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
(e)In the event that Agent, Loan Parties, Swing Loan Lender and Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Lender holding a Revolving
Commitment, then Participation Commitments of Lenders holding Revolving
Commitments (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender’s Revolving Commitment, and on such date
such Lender shall purchase at par such of the Revolving Advances of the other
Lenders as Agent shall determine may be necessary in order for such Lender to
hold such Revolving Advances in accordance with its Revolving Commitment
Percentage.
(f)If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Revolving Commitment has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless Swing
Loan Lender or Issuer, as the case may be, shall have entered into arrangements
with Loan Parties or such Lender, satisfactory to Swing Loan Lender or Issuer,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.
2.23Payment of Obligations.  Agent may charge to Borrowers’ Account as a
Revolving Advance or, at the discretion of Swing Loan Lender, as a Swing Loan
(i) all payments with respect to any of the Obligations required hereunder
(including without limitation principal payments, payments of interest, payments
of Letter of Credit Fees and all other fees provided for hereunder and payments
under Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Agent or any Lender pursuant to Sections
4.2 or 4.3 hereof and (b) all expenses which Agent incurs in connection with the
forwarding of Advance proceeds and the establishment and maintenance of any
Blocked Accounts or Depository Accounts as provided for in Section 4.8(h), and
(iii) any sums expended by Agent or any Lender due to any Loan Party’s failure
to perform or comply with its obligations under this Agreement or any Other
Document including any Loan Party’s obligations under Sections 3.3, 3.4, 4.3,
6.4, 6.6 and 6.8 hereof, and all amounts so charged shall be added to the
Obligations and shall be secured by the Collateral.  To the extent Revolving
Advances are not actually funded by the other Lenders in respect of any such
amounts so charged,

80





--------------------------------------------------------------------------------

all such amounts so charged shall be deemed to be Revolving Advances made by and
owing to Agent and Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender under this Agreement and the Other Documents
with respect to such Revolving Advances.

2.24Increase in Maximum Revolving Advance Amount.
(a)Borrowers may, at any time prior to the date that is one year prior to the
last day of the Term, request that the Maximum Revolving Advance Amount be
increased by (i) one or more of the current Lenders increasing their Revolving
Commitment Amount (any current Lender which elects to increase its Revolving
Commitment Amount shall be referred to as an “Increasing Lender”) or (ii) one or
more new lenders (each a “New Lender”) joining this Agreement and providing a
Revolving Commitment Amount hereunder, in each case subject to the following
terms and conditions:
(a)No current Lender shall be obligated to increase its Revolving Commitment
Amount and any increase in the Revolving Commitment Amount by any current Lender
shall be in the sole discretion of such current Lender;
(b)Borrowers may not request the addition of a New Lender unless (and then only
to the extent that) Borrowers do not receive written confirmations of sufficient
participation on behalf of the existing Lenders in the increased Revolving
Commitments being requested by Borrowers within ten (10) Business Days after
such request;
(c)There shall exist no Event of Default or Default on the effective date of
such increase after giving effect to such increase;
(d)After giving effect to such increase, the Maximum Revolving Advance Amount
shall not exceed $150,000,000;
(e)Borrowers may not request an increase in the Maximum Revolving Advance Amount
under this Section 2.24 more than three (3) times during the Term, in minimum
increments of $5,000,000.
(f)Loan Parties shall deliver to Agent on or before the effective date of such
increase the following documents in form and substance satisfactory to Agent:
 (1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Commitment Amounts has been
approved by such Loan Party, (2) certificate dated as of the effective date of
such increase certifying that no Default or Event of Default shall have occurred
and be continuing and certifying that the representations and warranties made by
each Loan Party herein and in the Other Documents are true and complete in all
material respects with the same force and effect as if made on and as of such
date (except to the extent any such representation or warranty expressly relates
only to any earlier and/or specified date), (3) such other agreements,
instruments and information (including supplements or modifications to this
Agreement and/or the Other Documents executed by Loan Parties as Agent
reasonably deems necessary in order to document the increase to the Maximum
Revolving Advance Amount and to protect, preserve and continue the perfection
and priority of the liens, security interests, rights and remedies of Agent and
Lenders hereunder and under the Other Documents in light of such increase,

81





--------------------------------------------------------------------------------

and (4) if requested by Agent, an opinion of counsel in form and substance
reasonably satisfactory to Agent which shall cover such matters related to such
increase as Agent may reasonably require and each Loan Party hereby authorizes
and directs such counsel to deliver such opinions to Agent and Lenders;
(g)If requested, Borrowers shall execute and deliver (1) to each Increasing
Lender a replacement Revolving Credit Note reflecting the new amount of such
Increasing Lender’s Revolving Commitment Amount after giving effect to the
increase (and the prior Note issued to such Increasing Lender shall be deemed to
be cancelled and, upon Loan Parties’ request, shall be returned to Loan Parties)
and (2) to each New Lender a Note reflecting the amount of such New Lender’s
Revolving Commitment Amount;
(h)Any New Lender shall be reasonably acceptable to the approval of Agent,
Issuer and Borrowing Agent;
(i)Each Increasing Lender shall confirm its agreement to increase its Revolving
Commitment Amount pursuant to an acknowledgement in a form acceptable to Agent,
signed by it and each Loan Party and delivered to Agent at least five (5) days
before the effective date of such increase;
(j)Each New Lender shall execute a lender joinder in the form of Exhibit
2.24(a)(x) hereto (a “Lender Joinder”) pursuant to which such New Lender shall
join and become a party to this Agreement and the Other Documents with a
Revolving Commitment Amount as set forth in such Lender Joinder;
(k)Agent shall have received documentation and evidence satisfactory to it in
its Permitted Discretion that the increased Revolving Commitments are permitted
to be incurred under the Term Loan Agreement; and
(l)The terms and pricing of all Commitments and Revolving Advances incurred
under this Section 2.24 may be different than the terms and pricing of the
existing Commitments and Revolving Advances prior to giving effect to such
increase but shall be no more favorable to any Increasing Lender or New Lender,
as the case may be, than the terms and pricing of such existing Commitments and
Revolving Advances.
(b)On the effective date of such increase, each Increasing Lender shall be
deemed to have purchased an additional/increased participation in, and each New
Lender will be deemed to have purchased a new participation in, each then
outstanding Letter of Credit and each drawing thereunder and each then
outstanding Swing Loan in an amount equal to such Lender’s Revolving Commitment
Percentage (as calculated pursuant to Section 16.21) of the Maximum Undrawn
Amount of each such Letter of Credit (as in effect from time to time) and the
amount of each drawing and of each such Swing Loan, respectively.  As necessary
to effectuate the foregoing, each existing Lender holding a Revolving Commitment
Percentage that is not an Increasing Lender shall be deemed to have sold to each
applicable Increasing Lender and/or New Lender, as necessary, a portion of such
existing Lender’s participations in such outstanding Letters of Credit and
drawings and such outstanding Swing Loans such that, after giving effect to all
such purchases and sales, each Lender holding a Revolving Commitment (including
each Increasing Lender and/or

82





--------------------------------------------------------------------------------

New Lender) shall hold a participation in all Letters of Credit (and drawings
thereunder) and all Swing Loans in accordance with their respective Revolving
Commitment Percentages (as calculated pursuant to Section 16.21 above).
(c)On the effective date of such increase, Loan Parties shall pay all reasonable
and documented cost and expenses incurred by Agent in connection with the
negotiations regarding, and the preparation, negotiation, execution and delivery
of all agreements and instruments executed and delivered by any of Agent, Loan
Parties and/or Increasing Lenders and New Lenders in connection with, such
increase (including all fees for any supplemental or additional public filings
of any Other Documents necessary to protect, preserve and continue the
perfection and priority of the liens, security interests, rights and remedies of
Agent and Lenders hereunder and under the Other Documents in light of such
increase).
(d)Notwithstanding anything to the contrary in this Section 2.24 or any other
provision of any Other Document, if the proceeds of any Revolving Advances as a
result of an increase in the Maximum Revolving Advance Amount will be used to
consummate a Limited Conditionality Acquisition and the Borrowing Agent has made
an LCA Election with respect to such Limited Conditionality Acquisition, the
condition that, at the time of the effectiveness of any increase in the Maximum
Revolving Advance Amount and Revolving Advances in connection therewith (and
after giving effect thereto), no Event of Default shall exist, may be tested and
satisfied as of the LCA Test Date; provided, that, (x) upon the effectiveness of
any Revolving Advances as a result of an increase in the Maximum Revolving
Advance Amount, no Event of Default under Section 10.1, 10,6 or 10.7 shall exist
and (y) the availability of such Revolving Advances shall nevertheless be
subject to customary “specified acquisition agreement” representations.
Article IIIINTEREST AND FEES.
3.1Interest.  Interest on Advances shall be payable in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to LIBOR
Rate Loans, at (a) the end of each Interest Period, or (b) for LIBOR Rate Loans
with an Interest Period in excess of three months, at the end of each three
month period during such Interest Period, provided further that all accrued and
unpaid interest shall be due and payable at the end of the Term.  Interest
charges shall be computed on the actual principal amount of Advances outstanding
during the month at a rate per annum equal to (i) with respect to Revolving
Advances, the applicable Revolving Interest Rate and (ii) with respect to Swing
Loans, the Revolving Interest Rate for Domestic Rate Loans.  Except as expressly
provided otherwise in this Agreement, any Obligations other than the Advances
that are not paid when due shall accrue interest at the Revolving Interest Rate
for Domestic Rate Loans, subject to the provision of the final sentence of this
Section 3.1 regarding the Default Rate.  Whenever, subsequent to the date of
this Agreement, the Alternate Base Rate is increased or decreased, the Revolving
Interest Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in effect.
 The LIBOR Rate shall be adjusted with respect to LIBOR Rate Loans without
notice or demand of any kind on the effective date of any change in the Reserve
Percentage as of such effective date.  Upon and after the occurrence of an Event
of Default, and during the continuation thereof, at the option

83





--------------------------------------------------------------------------------

of Agent or at the direction of Required Lenders (or, in the case of any Event
of Default under Section 10.7 (other than Section 10.7(vii)), immediately and
automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), after notice to Loan
Parties, (i) the Obligations other than LIBOR Rate Loans shall bear interest at
the Interest Rate for Domestic Rate Loans plus two percent (2.00%) per annum and
(ii) LIBOR Rate Loans shall bear interest at the Interest Rate for LIBOR Rate
Loans plus two percent (2.00%) per annum, as applicable (the “Default Rate”).

3.2Letter of Credit Fees.
(a)Loan Parties shall pay (x) to Agent, for the ratable benefit of Lenders
holding Revolving Commitments, fees for each Letter of Credit for the period
from and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the aggregate daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of LIBOR Rate Loans, such fees to be calculated on the basis
of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first day of each fiscal quarter and on the last day
of the Term, and (y) to Issuer, a fronting fee of one eighth of one percent
(0.125%) per annum times the aggregate daily face amount of each outstanding
Letter of Credit for the period from and excluding the date of issuance of same
to and including the date of expiration or termination, to be payable quarterly
in arrears on the first day of each calendar quarter and on the last day of the
Term. (all of the foregoing fees, the “Letter of Credit Fees”).  In addition,
Loan Parties shall pay to Agent, for the benefit of Issuer, any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees (other than the
Letter of Credit Fees) and expenses, if any, to be payable on demand.  All such
charges shall be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason.  Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in Issuer’s prevailing charges for that
type of transaction.  Upon and after the occurrence of an Event of Default, and
during the continuation thereof, at the option of Agent or at the direction of
Required Lenders (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Letter of
Credit Fees described in clause (x) of this Section 3.2(a) shall be increased by
an additional two percent (2.0%) per annum.  Any Letters of Credit which Agent
agrees to allow to remain outstanding after the termination of this Agreement
will be cash collateralized in an amount equal to one hundred and five percent
(105%) of the amount thereof in the manner described below.
(b)On demand by Agent or Issuer, when an Event of Default has occurred and is
continuing.  Loan Parties will cause cash to be deposited and maintained in an
account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Loan Party hereby irrevocably authorizes Agent, in its
discretion, on such Loan Party’s behalf and in such Loan Party’s name, to open
such an account and to make and maintain deposits therein, or in an account
opened by such Loan Party, in the amounts required to be made by such Loan
Party, out of the

84





--------------------------------------------------------------------------------

proceeds of Receivables or other Collateral or out of any other funds of such
Loan Party coming into any Lender’s possession at any time.  Agent may, in its
discretion, invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Agent and such Loan Party mutually
agree (or, in the absence of such agreement, as Agent may reasonably select) and
the net return on such investments shall be credited to such account and
constitute additional cash collateral, or Agent may (notwithstanding the
foregoing) establish the account provided for under this Section 3.2(b) as a
non-interest bearing account and in such case Agent shall have no obligation
(and Loan Parties hereby waive any claim) under Article 9 of the Uniform
Commercial Code or under any other Applicable Law to pay interest on such cash
collateral being held by Agent.  No Loan Party may withdraw amounts credited to
any such account except upon the occurrence of all of the following:
 (x) payment and performance in full of all Obligations; (y) the cure of such
Event of Default or waiver thereof or expiration of all Letters of Credit; and
(z) the termination of this Agreement.  Loan Parties hereby assign, pledge and
grant to Agent, for its benefit and the ratable benefit of Issuer, Lenders and
each other holder of Obligations, a continuing security interest in and to and
Lien on any such cash collateral and any right, title and interest of Loan
Parties in any deposit account, securities account or investment account into
which such cash collateral may be deposited from time to time to secure the
Obligations, specifically including all Obligations with respect to any Letters
of Credit.  Loan Parties agree that upon the coming due of any Reimbursement
Obligations (or any other Obligations, including Obligations for Letter of
Credit Fees) with respect to the Letters of Credit, Agent may use such cash
collateral to pay and satisfy such Obligations.
3.3Facility Fee.  Loan Parties shall pay to Agent a fee for the ratable benefit
of Lenders holding the Revolving Commitments based on their Revolving Commitment
Percentages, in an amount equal to the Facility Fee multiplied by the amount by
which the average Maximum Revolving Advance Amount exceeds the Usage Amount
during any Fiscal Quarter.  Such fee shall be payable to Agent in arrears on the
first day of each month with respect to the previous month.
3.4Fee Letter.  Loan Parties shall pay the amounts required to be paid in the
Fee Letter in the manner and at the times required by the Fee Letter.
3.5Computation of Interest and Fees.  Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the Revolving
Interest Rate for Domestic Rate Loans during such extension.
3.6Maximum Charges.  In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law.  In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law:  (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) to the extent a payment has been made under such rate, such excess amount
shall be first applied to any unpaid principal balance owed by Loan Parties; and
(iii) if the then remaining excess amount is greater than the previously unpaid
principal balance, Lenders shall promptly refund such excess amount to Loan
Parties and the provisions hereof shall be deemed amended to provide for such
permissible rate.  Notwithstanding anything to the contrary contained in this
Agreement or in any Other Document, all agreements which either now are or

85





--------------------------------------------------------------------------------

which shall become agreements among Loan Parties, Agent and Lenders are hereby
limited so that in no contingency or event whatsoever shall the total liability
for payments in the nature of interest, additional interest and other charges
exceed the applicable limits imposed by any applicable usury laws.  If any
payments in the nature of interest, additional interest and other charges made
under this Agreement or any Other Document are held to be in excess of the
limits imposed by any applicable usury laws, it is agreed that any such amount
held to be in excess shall be considered payment of principal hereunder or
thereunder, and the indebtedness evidenced hereby or thereby shall be reduced by
such amount so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable usury laws, in compliance with the desires of Loan
Parties and Agent.  In addition, unless preempted by federal law, the Revolving
Interest Rate or Default Rate, as applicable, from time to time in effect
hereunder may not exceed the “weekly ceiling” from time to time in effect under
Chapter 303 of the Texas Finance Code, as amended from time to time.  The
foregoing provisions shall never be superseded or waived and shall control every
other provision of this Agreement or any Other Document and all agreements among
Loan Parties and Agent and Lenders, or their respective successors and assigns.
 If the applicable state or federal law is amended in the future to allow a
greater rate of interest to be charged under this Agreement than is presently
allowed by applicable state or federal law, then the limitation of interest
hereunder shall be increased to the maximum rate of interest allowed by
applicable state or federal law as amended, which increase shall be effective
hereunder on the effective date of such amendment, and all interest charges
owing to Lender by reason thereof accruing on and after the date hereof shall be
payable in accordance with Section 3.1 of this Agreement.  If by operation of
this provision, Loan Parties would be entitled to a refund of interest paid
pursuant to this Agreement, each Lender agrees that it shall pay to Loan Parties
upon Agent’s request such Lender’s Revolving Commitment Percentage of such
interest to be refunded, as determined by Agent.

3.7Increased Costs.  In the event that any Applicable Law or any Change in Law
or compliance by any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent, Swing Loan Lender, any Issuer or Lender and any corporation
or bank controlling Agent, Swing Loan Lender, any Lender or Issuer and the
office or branch where Agent, Swing Loan Lender, any Lender or Issuer (as so
defined) makes or maintains any LIBOR Rate Loans) with any request or directive
(whether or not having the force of law) from any central bank or other
financial, monetary or other authority, shall:
(a)subject Agent, Swing Loan Lender, any Lender or Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.10 and the imposition of, or any change in the rate of, any Excluded Tax
payable by Agent, Swing Loan Lender, such Lender or the Issuer);
(b)impose, modify or deem applicable any reserve, special deposit, assessment,
special deposit, compulsory loan, insurance charge or similar requirement
against assets held by, or deposits in or for the account of, advances or loans
by, or other credit extended by, any office of Agent, Swing Loan Lender, Issuer
or any Lender, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or

86





--------------------------------------------------------------------------------

(c)impose on Agent, Swing Loan Lender, any Lender or Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan
Lender, such Lender or Issuer deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Loan Parties shall (without duplication
of any obligation of Loan Parties under Section 3.10 hereof) promptly pay Agent,
Swing Loan Lender, such Lender or Issuer, upon its demand, such additional
amount as will compensate Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be, provided that (i)
the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be and (ii) Loan Parties shall not be required to
compensate Agent or any Lender for any increased costs or reductions incurred
more than one hundred eighty (180) days prior to the date that Agent or such
Lender, as the case may be (unless the event giving rise to such increased costs
or reductions is retroactive, then the one hundred eighty (180) day period
referred to above shall be extended to the period of retroactive effect thereof)
notified Loan Parties of the change or compliance giving rise to such increased
costs or reductions and of Agent’s or such Lender’s intention to claim
compensation therefor.  Agent, Swing Loan Lender, such Lender or Issuer shall
certify the amount of such additional cost or reduced amount to Borrowing Agent,
and such certification shall be conclusive absent manifest error.  For the
avoidance of doubt, Loan Parties shall have no obligation to pay to any Lender
amounts such Lender may incur or owe as a result of Excluded Taxes.

3.8Alternate Rate of Interest. 3.8.1Interest Rate Inadequate or Unfair.  In the
event that Agent or any Lender shall have determined that:
(a)reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or
(b)Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan; or
(c)the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Authority or with any request or directive of any such Governmental
Authority (whether or not having the force of law); or
(d)the LIBOR Rate will not adequately and fairly reflect the cost to such Lender
of the establishment or maintenance of any LIBOR Rate Loan,

87





--------------------------------------------------------------------------------

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given prior to a Benchmark Replacement
Date (as defined below), (i) any such requested LIBOR Rate Loan shall be made as
a Domestic Rate Loan, unless Borrowing Agent shall notify Agent no later than
1:00 p.m. New York time, two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or
LIBOR Rate Loan which was to have been converted to an affected type of LIBOR
Rate Loan shall be continued as or converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 1:00 p.m. New York time, two
(2) Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR
Rate Loans shall be converted into a Domestic Rate Loan, or, if Borrowing Agent
shall notify Agent, no later than 1:00 p.m. New York time, two (2) Business Days
prior to the last Business Day of the then current Interest Period applicable to
such affected LIBOR Rate Loan, shall be converted into an unaffected type of
LIBOR Rate Loan, on the last Business Day of the then current Interest Period
for such affected LIBOR Rate Loans (or sooner, if any Lender cannot continue to
lawfully maintain such affected LIBOR Rate Loan).  Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of LIBOR
Rate Loan or maintain outstanding affected LIBOR Rate Loans and no Loan Party
shall have the right to convert a Domestic Rate Loan or an unaffected type of
LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

3.8.2.Successor LIBOR Rate Index.

(a)Notwithstanding anything to the contrary herein or in any Other Document, if
the Agent determines that a Benchmark Transition Event or an Early Opt-in Event
has occurred, the Agent and the Borrowers may amend this Agreement to replace
the LIBOR Rate with a Benchmark Replacement, and any such amendment will become
effective at 5:00 p.m. New York City time on the fifth (5th) Business Day after
the Agent has provided such proposed amendment to all Lenders, so long as the
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Until the Benchmark
Replacement is effective, each advance, conversion and renewal of a LIBOR Rate
Loan will continue to bear interest with reference to the LIBOR Rate; provided
however, during a Benchmark Unavailability Period (i) any pending selection of,
conversion to or renewal of a LIBOR Rate Loan that has not yet gone into effect
shall be deemed to be a selection of, conversion to or renewal of the Base Rate
with respect to such Loan, (ii) all outstanding LIBOR Rate Loans shall
automatically be converted to a Loan bearing interest at the Base Rate at the
expiration of the existing Interest Period (or sooner, if Agent cannot continue
to lawfully maintain such affected Loan at the LIBOR Rate) and (iii) the
component of the Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate.  



(b)In connection with the implementation of a Benchmark Replacement, the Agent
will have the right to make Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any Other
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement. 



(c)The Agent will promptly notify the Borrowing Agent and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iii) the commencement of any
Benchmark Unavailability Period.  Any determination, decision or election that
may be made by the Agent or the Lenders pursuant to this Section 3.8.2 including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-

88





--------------------------------------------------------------------------------

occurrence of an event, circumstance or date and any decision to take or refrain
from taking any action, will be conclusive and binding absent manifest error and
may be made in its or their sole discretion and without consent from any other
party hereto, except, in each case, as expressly required pursuant to this
Section 3.8.2.



(d)As used in this Section 3.8:



 “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Agent and the Borrowing Agent giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for U.S. dollar-denominated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if at any time the
Benchmark Replacement as so determined would be less than the Benchmark
Replacement Floor, the Benchmark Replacement will be deemed to be the Benchmark
Replacement Floor for the purposes of this Agreement.



“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an alternate benchmark rate for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the Borrowing Agent (a) giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable  Benchmark Replacement (excluding such spread
adjustment) by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for such replacement of
the LIBOR Rate for U.S. dollar-denominated credit facilities at such time and
(b) which may also reflect adjustments to account for (i) the effects of the
transition from the LIBOR Rate to the Benchmark Replacement and (ii) yield- or
risk-based differences between the LIBOR Rate and the Benchmark Replacement.



“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this
Agreement).



“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:



89





--------------------------------------------------------------------------------

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.



“Benchmark Replacement Floor” means the minimum rate of interest, if any,
specified for the LIBOR Rate or, if no minimum rate of interest is specified,
zero.



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(2) a public statement or publication of information by a Governmental Authority
having jurisdiction over the Agent, the regulatory supervisor for the
administrator of the LIBOR Rate, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for the LIBOR Rate, a
resolution authority with jurisdiction over the administrator for the LIBOR Rate
or a court or an entity with similar insolvency or resolution authority over the
administrator for the LIBOR Rate, which states that the administrator of the
LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over the Agent announcing that the LIBOR Rate is no longer
representative.



“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
3.8 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 3.8.



“Early Opt-in Event” means a determination by the Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 3.8, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate.



90





--------------------------------------------------------------------------------

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

3.9Capital Adequacy.
(a)In the event that Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy, or
any Change in Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Agent, Swing Loan
Lender, Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Agent, Swing Loan Lender or any Lender and the
office or branch where Agent, Swing Loan Lender or any Lender (as so defined)
makes or maintains any LIBOR Rate Loans) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent, Swing Loan Lender or any Lender’s capital as a
consequence of its obligations hereunder (including the making of any Swing
Loans) to a level below that which Agent, Swing Loan Lender or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Agent, Swing Loan Lender or
any Lender to be material, then, from time to time, Loan Parties shall pay upon
demand to Agent, Swing Loan Lender or such Lender such additional amount or
amounts as will compensate Agent, Swing Loan Lender or such Lender for such
reduction.  In determining such amount or amounts, Agent, Swing Loan Lender or
such Lender may use any reasonable averaging or attribution methods.  The
protection of this Section 3.9 shall be available to Agent, Swing Loan Lender
and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.
(b)A certificate of Agent, Swing Loan Lender or such Lender setting forth such
amount or amounts as shall be necessary to compensate Agent, Swing Loan Lender
or such Lender with respect to Section 3.9(a) hereof when delivered to Borrowing
Agent shall be conclusive absent manifest error.
3.10Taxes.
(a)Any and all payments by or on account of any Obligations hereunder or under
any Other Documents shall be made free and clear of and without deduction or
withholding for any Taxes, except as required under Applicable Law.  If a
Withholding Agent shall be required by Applicable Law to deduct any Taxes from
such payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions of Indemnified Taxes or Other Taxes applicable
to additional sums payable under this Section) Agent, Swing Loan Lender, Lender
or Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made and (ii) the Withholding Agent shall
make such deductions and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.

91





--------------------------------------------------------------------------------

(b)Without limiting the provisions of Section 3.10(a) above, Loan Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Applicable Law.
(c)Each Loan Party shall jointly and severally indemnify Agent, Swing Loan
Lender, each Lender, and Issuer, within twenty (20) days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by Agent, Swing Loan Lender, such
Lender or Issuer, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, however, any Loan Party shall
not be required to indemnify any Agent, Swing Loan Lender, Lender or Issuer
pursuant to this Section 3.10(c) for any Indemnified Taxes or Other Taxes unless
such Agent, Swing Loan Lender, Lender or Issuer makes written demand on the
applicable Loan Party for indemnification no later than 180 days after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Agent, Swing Loan Lender, Lender or Issuer, and (ii)
the date on which such Agent, Swing Loan Lender, Lender or Issuer has made
payment of such Indemnified Taxes or Other Taxes.  A certificate as to the
amount of such payment or liability delivered to Loan Parties by any Lender,
Swing Loan Lender or Issuer (with a copy to Agent), or by Agent on its own
behalf or on behalf of Swing Loan Lender, a Lender or Issuer, shall be
conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, Loan Parties shall deliver to
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.
(e)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Loan Party is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Loan Parties (with a copy to Agent), at the time or times prescribed
by Applicable Law or reasonably requested by Loan Parties or Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by Loan Parties or Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Loan Parties or Agent as will enable Loan Parties or
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements, and as will enable the Borrower or the
Agent to comply with their own withholding or information reporting requirements
(including pursuant to FATCA or any analogous provisions of non-U.S. law).
 Without limiting the generality of the foregoing, in the event that any Loan
Party is resident for tax purposes in the United States of America, each Lender
shall deliver to Loan Parties and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement:

92





--------------------------------------------------------------------------------

(a)to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two (2) copies of an IRS Form W-9 or any other form prescribed
by Applicable Law demonstrating that such Lender is exempt from U.S. federal
backup withholding tax.
(b)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowing Agent and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrowing Agent or Agent), whichever of the following is
applicable:
(A)two (2) duly completed valid copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
(B)two (2) duly completed valid copies of IRS Form W-8ECI,
(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.10(e)-1 to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of Loan Parties within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two duly completed valid copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable,
(D)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a certificate substantially in the form of Exhibit
3.10(e)-2 or Exhibit 3.10(e)-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.10(e)-4 on behalf of each such direct and indirect partner, or
(E)any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
Applicable Law to permit Loan Parties to determine the withholding or deduction
required to be made.
(f)If a payment made to a Lender, Swing Loan Lender, Issuer, or Agent under this
Agreement or any Other Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Person fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, Swing Loan Lender, Issuer, or Agent
shall deliver to Agent (in the case of Swing Loan Lender, a Lender or Issuer)
and Loan Parties at the time or times prescribed by law and at such time or
times reasonably requested by Loan Parties or Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and other documentation reasonably requested by
Agent or any Loan Party sufficient for Agent and Loan Parties to comply with
their obligations under FATCA and to determine that Swing Loan Lender, such
Lender,

93





--------------------------------------------------------------------------------

Issuer, or Agent has complied with such applicable reporting requirements under
FATCA or to determine the amount to deduct and withhold from such payment.
 Solely for purposes of this clause (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender, Swing Loan Lender, Issuer, or Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Loan Parties and Agent in writing of its legal inability to do so.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.10 (including by the payment of additional amounts
pursuant to this Section 3.10), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)To the extent not provided pursuant to Section 3.10(e), (i) if Agent is a
“United States person” within the meaning of Section 7701(a)(30) of the Code,
then it shall, on or prior to the date of this Agreement (or, in the case of a
successor Agent, on or before the date on which it becomes Agent hereunder),
provide Loan Parties with a properly completed and duly executed copy of IRS
Form W-9 confirming that Agent is exempt from U.S. federal back-up withholding
and (ii)if Agent is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, then it shall, on or prior to the date of this
Agreement (or, in the case of a successor Agent, on or before the date on which
it becomes Agent hereunder), provide Loan Parties with, (i) with respect to
payments made to Agent for its own account, a properly completed and duly
executed IRS Form W-8ECI (or other applicable IRS Form W-8), and (ii) with
respect to payments made to Agent on behalf of the Lenders, a properly completed
and duly executed IRS Form W-8IMY confirming that Agent agrees to be treated as
a “United States person” for U.S. federal withholding Tax purposes.
(i)For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, Loan Parties and Agent shall treat
(and the Lenders, Swing Loan Lender and Issuer hereby authorize Agent to treat)
this Agreement as not

94





--------------------------------------------------------------------------------

qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
3.11Replacement of Lenders.  If any Lender (an “Affected Lender”) (a) makes
demand upon Loan Parties for (or if Loan Parties are otherwise required to pay)
amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in Section 2.2(h)
hereof, (c) is a Defaulting Lender, or (d) denies any consent requested by Agent
pursuant to Section 16.2(b) hereof, Borrowing Agent may, within ninety (90) days
of receipt of such demand, notice (or the occurrence of such other event causing
Loan Parties to be required to pay such compensation or causing Section 2.2(h)
hereof to be applicable), or such Lender becoming a Defaulting Lender or such
approval, as the case may be, by notice in writing to Agent and such Affected
Lender (i) request the Affected Lender to cooperate with Loan Parties in
obtaining a replacement Lender satisfactory to Agent and Loan Parties (the
“Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Advances and its Revolving Commitment
Percentage as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval
by Agent in its good faith business judgment.  If any satisfactory Replacement
Lender shall be obtained, and/or if any one or more of the non-Affected Lenders
shall agree to acquire and assume all of the Affected Lender’s Advances and its
Revolving Commitment Percentage, then such Affected Lender shall assign, in
accordance with Section 16.3 hereof, all of its Advances and its Revolving
Commitment Percentage and other rights and obligations under this Agreement and
the Other Documents to such Replacement Lender or non-Affected Lenders, as the
case may be, in exchange for payment of the principal amount so assigned and all
interest and fees accrued on the amount so assigned, plus all other Obligations
then due and payable to the Affected Lender.
Article IVCOLLATERAL:  GENERAL TERMS
4.1Security Interest in the Collateral.  To secure the prompt payment and
performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Loan Party hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender,
Issuer and each other holder of any Obligations, a continuing security interest
in and to and Lien on all of its Collateral, whether now owned or existing or
hereafter created, acquired or arising and wherever located.  Each Loan Party
shall mark its books and records as may be necessary or appropriate to evidence,
protect and perfect Agent’s security interest and shall cause its financial
statements to reflect such security interest.  Each Loan Party shall provide
Agent with written notice of any individual commercial tort claim with a
reasonably estimated value of more than $2,500,000 promptly after the occurrence
of any events giving rise to any such claim(s) (regardless of whether legal
proceedings have yet been commenced), such notice to contain a brief description
of the claim(s), and the case title together with the applicable court and
docket number.  Upon delivery of each such notice, such Loan Party shall be
deemed to thereby grant to Agent a security interest and lien in and to such
commercial tort claims described therein and all proceeds thereof.  Each Loan
Party shall provide Agent with written notice promptly upon becoming the
beneficiary under any letter of credit or otherwise obtaining any right, title
or interest in any letter of credit rights, in either case with respect to any
letter of credit with a face amount in excess of $2,500,000, and at Agent’s
request

95





--------------------------------------------------------------------------------

shall take such actions as Agent may reasonably request for the perfection of
Agent’s security interest therein.

4.2Perfection of Security Interest.  Subject to the Intercreditor Agreement,
each Loan Party shall take all action that may be necessary or desirable, or
that Agent may request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) promptly
discharging all Liens other than Permitted Liens upon demand by Agent or
promptly after obtaining knowledge of such Liens, (ii) obtaining Lien Waiver
Agreements required under this Agreement, (iii) delivering to Agent, endorsed or
accompanied by such instruments of assignment as Agent may specify, and stamping
or marking, in such manner as Agent may specify, any and all chattel paper,
instruments, letters of credits and advices thereof and documents evidencing or
forming a part of the Collateral, (iv) entering into warehousing, lockbox and
other custodial arrangements satisfactory to Agent and (v) executing and
delivering financing statements, control agreements, instruments of pledge,
mortgages, notices and assignments, in each case in form and substance
satisfactory to Agent, relating to the creation, validity, perfection,
maintenance or continuation of Agent’s security interest and Lien in any
Collateral under the Uniform Commercial Code or other Applicable Law; provided
that Loan Parties shall not be required to cause Agent’s Lien to be noted on
certificates of title for any motor vehicles, trailers or other assets subject
to a certificate of title statute unless and until the Term Loan Agent’s Lien is
notated on any such certificate of title, in which case the Agent’s second
priority Lien shall also be notated on such certificate of title.  By its
signature hereto, each Loan Party hereby authorizes Agent to file against such
Loan Party, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code in form and substance satisfactory to Agent
(which statements may have a description of collateral which is broader than
that set forth herein, including without limitation a description of Collateral
as “all assets” and/or “all personal property” of any Loan Party).  All charges,
expenses and fees Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be charged to Borrowers’ Account as a Revolving
Advance of a Domestic Rate Loan and added to the Obligations, or, at Agent’s
option, shall be paid by Loan Parties to Agent for its benefit and for the
ratable benefit of Lenders immediately upon demand.
4.3Preservation of Collateral.  Following the occurrence and during the
continuance of an Event of Default, in addition to the rights and remedies set
forth in Section 11.1 hereof, Agent:  (a) may at any time take such steps as
Agent deems necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of security guards or the placing of other
security protection measures as Agent may deem appropriate; (b) may employ and
maintain at any of any Loan Parties’ premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Loan Parties’ owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any Loan Parties’ owned or leased property.  Each Loan Party shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a

96





--------------------------------------------------------------------------------

custodian, shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations.

4.4Ownership and Location of Collateral.
(a)With respect to the Collateral, at the time the Collateral becomes subject to
Agent’s security interest:  (i) each Loan Party shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a security
interest in each and every item of its respective Collateral to Agent (in the
case of ABL Facility Priority Collateral, such security interest shall be a
first priority security interest); and, except for Permitted Liens the
Collateral shall be free and clear of all Liens whatsoever; and (ii) each Loan
Party’s Eligible Parts Inventory, and any other Inventory having a value in
excess of $2,500,000, shall be located as set forth on Schedule 4.4 (or at any
location added to such schedule from time to time in accordance with Section
9.18) and shall not be removed from such location(s) without the prior written
consent of Agent except with respect to the sale of Inventory in the Ordinary
Course of Business and the sale of equipment and other assets to the extent
permitted in Section 7.1 hereof and except for equipment and Inventory that is
removed from such location(s) for repair or in transit or located at a customer
site in the Ordinary Course of Business.
(b)(i) There is no location at which any Loan Party has any Inventory or other
Collateral (except for Inventory and equipment in transit, located at a customer
site or out for repair in the Ordinary Course of Business) other than those
locations listed on Schedule 4.4; (ii) Schedule 4.4 hereto contains a correct
and complete list, as of the Closing Date, of the legal names and addresses of
each warehouse at which any Eligible Parts Inventory, or any other Inventory of
any Loan Party having a value in excess of $2,500,000, is stored and each
warehousemen, bailee or other third party in possession of any Loan Party’s
Inventory or equipment; (iii) Schedule 4.4 hereto sets forth a correct and
complete list as of the Closing Date of (A) each place of business of each Loan
Party and (B) the chief executive office of each Loan Party; and (iv) Schedule
4.4 hereto sets forth a correct and complete list as of the Closing Date of the
location, by state and street address, of all Real Property owned or leased by
each Loan Party, identifying which properties are owned and which are leased,
together with the names and addresses of any landlords.
4.5Defense of Agent’s and Lenders’ Interests.  Until Payment in Full of the
Obligations, Agent’s interests in the Collateral shall continue in full force
and effect (unless otherwise released in accordance with this Agreement).
 During such period no Loan Party shall, without Agent’s prior written consent,
pledge, sell (except for sales or other dispositions otherwise permitted in
Section 7.1(b) hereof), assign, transfer, create or suffer to exist a Lien upon
or encumber or allow or suffer to be encumbered in any way except for Permitted
Liens, any part of the Collateral.  Each Loan Party shall defend Agent’s
interests in the Collateral against any and all Persons whatsoever.  At any time
following demand by Agent for payment of all Obligations during the continuance
of any Event of Default, Agent shall have the right to take possession of the
indicia of the Collateral and the Collateral in whatever physical form
contained, including:  labels, stationery, documents, instruments and
advertising materials.  If Agent exercises this right to take possession of the
Collateral, Loan Parties shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent.  In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other

97





--------------------------------------------------------------------------------

Applicable Law.  When an Event of Default has occurred and is continuing and
Agent has exercised its right to take possession of the Collateral, Loan Parties
shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Loan Party’s possession, they, and each of them, shall be held by such Loan
Party in trust as Agent’s trustee, and such Loan Party will immediately deliver
them to Agent in their original form together with any necessary endorsement.

4.6Inspection of Premises.  At all reasonable times, Agent and each Lender shall
have full access to and the right to audit, check, inspect and make abstracts
and copies from each Loan Party’s books, records, audits, correspondence and all
other papers relating to the ABL Facility Priority Collateral and the operation
of each Loan Party’s business.  Agent and its agents may enter upon any premises
of any Loan Party at any time during business hours after providing reasonable
advance notice and at any other reasonable time after providing reasonable
advance notice, and from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of such
Loan Party’s business.  Subject to the following sentence, Agent will conduct no
more than one field examination per year for up to three Borrowers at the Loan
Parties’ expense so long as no Event of Default has occurred and is continuing;
provided however

(i) beginning on the first date of such year on which (A) the average RLOC
Utilization has been greater than twenty percent (20%) for the preceding thirty
(30) consecutive day period and (B) no Event of Default has occurred and is
continuing, Agent will be permitted to conduct up to one field examination per
year per Borrower at the Loan Parties’ expense; provided, however, if (A) the
average RLOC Utilization is equal to or less than twenty percent (20%) for the
preceding sixty (60) consecutive day period and (B) no Event of Default has
occurred and is continuing, then no more than one field examination per year for
up to three Borrowers at the Loan Parties’ expense; and

(ii) beginning on the first date of such year an Event of Default has occurred
and is continuing, Agent will be permitted to conduct unlimited field
examination per year at the Loan Parties’ expense.

Field examinations conducted in connection with a request that assets acquired
pursuant to a Permitted Acquisition be included in the Formula Amount, or a
request that assets of a Restricted Subsidiary joining this Agreement as a
Borrower after the Closing Date be included in the Formula Amount, shall be at
the expense of the Loan Parties and shall not be subject to the limitations set
forth in the preceding sentence.

4.7Appraisals.  Agent may, in its reasonable credit judgment exercised in good
faith, at any time after the Closing Date and from time to time, upon reasonable
notice to Borrowing Agent engage the services of an independent appraisal firm
or firms of reputable standing, satisfactory to Agent, for the purpose of
appraising the then current values of Loan Parties’ assets consisting of ABL
Facility Priority Collateral; provided that so long as no Event of Default has
occurred and is continuing, the Loan Parties shall only be responsible for the
costs and expenses of one appraisal during any twelve (12) month period.  Absent
the occurrence and

98





--------------------------------------------------------------------------------

continuance of an Event of Default at such time, Agent shall consult with Loan
Parties as to the identity of any such firm.

4.8Receivables; Deposit Accounts and Securities Accounts.
(a)Each of the Receivables shall, except as noted therein, be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum (subject to customary discounts or reductions
permitted in the Ordinary Course of Business and in accordance with past
practices) as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms of
a Loan Party, or work, labor or services theretofore rendered by a Loan Party as
of the date each Receivable is created.  Same shall be due and owing in
accordance with the applicable Loan Party’s standard terms of sale without
dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Loan Parties to Agent.
(b)Each Customer, to the best of each Loan Party’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due.  With respect
to such Customers of any Loan Party who are not solvent, such Loan Party has set
up on its books and in its financial records bad debt reserves adequate to cover
such Receivables.
(c)Each Loan Party’s chief executive office is located as set forth on Schedule
4.4.  Until written notice is given to Agent by Borrowing Agent of any other
office at which any Loan Party keeps its records pertaining to Receivables, all
such records shall be kept at such executive office or the executive office of
Holdings.
(d)Until Loan Parties’ authority to do so is terminated by Agent (which notice
Agent may give at any time following the occurrence and during the continuance
of an Event of Default or during any Trigger Period if Agent in its sole credit
judgment exercised in good faith deems it to be in Lenders’ best interest to do
so), Loan Parties will, at Loan Parties’ sole cost and expense, but on Agent’s
behalf and for Agent’s account, collect as Agent’s property and in trust for
Agent all amounts received on Receivables, and shall not commingle such
collections with any Loan Parties’ funds or use the same except to pay
Obligations.  Loan Parties shall deposit in the Blocked Account or, upon request
by Agent, deliver to Agent, in original form and on the date of receipt thereof,
all checks, drafts, notes, money orders, acceptances, cash and other evidences
of Indebtedness.
(e)At any time following the occurrence and during the continuance of an Event
of Default or a Default, Agent shall have the right to send notice of the
assignment of, and Agent’s security interest in and Lien on, the Receivables to
any and all Customers or any third party holding or otherwise concerned with any
of the Collateral.  Thereafter, Agent shall have the sole right to collect the
Receivables, take possession of the Collateral, or both.  Agent’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone, facsimile, telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.

99





--------------------------------------------------------------------------------

(f)During the continuance of any Event of Default (except to the extent
otherwise agreed in any treasury management agreement entered into between Agent
and any Loan Party), Agent shall have the right to receive, endorse, assign
and/or deliver in the name of Agent or any Loan Party any and all checks, drafts
and other instruments for the payment of money relating to the Receivables, and
each Loan Party hereby waives notice of presentment, protest and non-payment of
any instrument so endorsed.  Each Loan Party hereby constitutes Agent or Agent’s
designee as such Loan Party’s attorney with power:  (i) (A) to endorse such Loan
Party’s name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral during the continuance of any Event of
Default; (B) to sign such Loan Party’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables during the continuance of any Event of Default; (C)
to send verifications of Receivables to any Customer (provided that, so long as
no Event of Default has occurred and is continuing, Agent shall only conduct
verifications of Receivables over the phone with participation from Borrowers or
with Borrowers being present); (D) to sign such Loan Party’s name on all
documents or instruments reasonably deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; and (E) to receive, open and dispose of all mail addressed to any Loan
Party at any post office box/lockbox maintained by Agent for Loan Parties or at
any other business premises of Agent during the continuance of any Event of
Default; and (ii) at any time following the occurrence and during the
continuance of a Default or an Event of Default:  (A) to demand payment of the
Receivables; (B) to enforce payment of the Receivables by legal proceedings or
otherwise; (C) to exercise all of such Loan Party’s rights and remedies with
respect to the collection of the Receivables and any other Collateral; (D) to
sue upon or otherwise collect, extend the time of payment of, settle, adjust,
compromise, extend or renew the Receivables; (E) to settle, adjust or compromise
any legal proceedings brought to collect Receivables; (F) to prepare, file and
sign such Loan Party’s name on a proof of claim in bankruptcy or similar
document against any Customer; (G) to prepare, file and sign such Loan Party’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables; (H) to accept the return of goods
represented by any of the Receivables; (I) to change the address for delivery of
mail addressed to any Loan Party to such address as Agent may designate; and (J)
to do all other acts and things necessary to carry out this Agreement.  All acts
of said attorney or designee are hereby ratified and approved, and said attorney
or designee shall not be liable for any acts of omission or commission nor for
any error of judgment or mistake of fact or of law, unless done maliciously or
with gross (not mere) negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment); this power being
coupled with an interest is irrevocable while any of the Obligations remain
unpaid.
(g)Neither Agent nor any Lender shall, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.
(h)All proceeds (other than identifiable cash proceeds of Term Loan Priority
 Collateral) of Collateral shall be deposited by Loan Parties into either (i) a
lockbox account, dominion account or such other “blocked account” (“Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked

100





--------------------------------------------------------------------------------

Account Bank as may be selected by Loan Parties be acceptable to Agent or (ii)
depository accounts (“Depository Accounts”) established at Agent for the deposit
of such proceeds after the Closing Date to achieve compliance with the
foregoing.  Loan Parties, Agent and each Blocked Account Bank shall enter into a
deposit account control agreement in form and substance satisfactory to Agent
that is sufficient to give Agent “control” (for purposes of Articles 8 and 9 of
the Uniform Commercial Code) over such account and which directs such Blocked
Account Bank to transfer such funds so deposited on a daily basis or at other
times acceptable to Agent to Agent, either to any account maintained by Agent at
said Blocked Account Bank or by wire transfer to appropriate account(s)
established at Agent.  All funds deposited in such Blocked Accounts or
Depository Accounts shall immediately become subject to the security interest of
Agent for its own benefit and the ratable benefit of Issuer, Lenders and all
other holders of the Obligations, and Borrowing Agent shall obtain the agreement
by such Blocked Account Bank to waive any offset rights against the funds so
deposited.  Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Blocked Account Bank
thereunder.  From the Closing Date until the Borrowing Agent requests otherwise
when no Trigger Period is in effect, and thereafter, during any Trigger Period,
Agent shall apply all funds received by it from the Blocked Accounts and/or
Depository Accounts to the satisfaction of the Obligations (including the cash
collateralization of the Letters of Credit, if an event of Default has occurred
and is continuing or such cash collateralization is otherwise required
hereunder) in such order as Agent shall determine in its sole discretion,
provided that, in the absence of any Event of Default (during the continuance of
which Section 11.5 hereof shall apply), Agent shall apply all such funds
representing collection of Receivables first to the prepayment of the principal
amount of the Swing Loans, if any, and then to the Revolving Advances.  At all
times other than during a Trigger Period, Agent shall remit all funds received
by it from the Blocked Accounts and/or Depository Accounts to Borrower’s
operating account at PNC.
(i)No Loan Party will, without Agent’s consent, compromise or adjust any
material amount of the Receivables (or extend the time for payment thereof) or
accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the Ordinary Course of Business of such Loan Party.
(j)All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Loan Party and
its Subsidiaries as of the Closing Date are set forth on Schedule 4.8(j).  No
Loan Party shall open any new deposit account, securities account or investment
account except in accordance with the terms and conditions of Section 7.20
hereof.
4.9Inventory.  To the extent Inventory held for sale or lease has been produced
by any Loan Party, it has been and will be produced by such Loan Party in all
material respects in accordance with the Federal Fair Labor Standards Act of
1938, as amended, and all rules, regulations and orders thereunder.
4.10Maintenance of Equipment.  The equipment necessary to any Borrower’s
business shall be maintained in good operating condition and repair (reasonable
wear and tear and casualty and condemnation excepted) and all necessary
replacements of and repairs

101





--------------------------------------------------------------------------------

thereto shall be made so that the value and operating efficiency of the
equipment shall be maintained and preserved consistent with industry standards;
provided that the same shall not be required if not necessary for the continued
operation of such Borrower’s business.  

4.11Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent or any Lender as any Loan Party’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof unless and
until Agent or any Lender takes possession and/or control of the Collateral and
except for the gross negligence or willful misconduct of the Agent as determined
by a final and non-appealable judgment of a court of competent jurisdiction.
 Neither Agent nor any Lender, whether by anything herein or in any assignment
or otherwise, assume any of any Loan Party’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Loan Party of any of
the terms and conditions thereof.
4.12Financing Statements.  Except in respect of the financing statements filed
by Agent, “precautionary” financing statements, and financing statements filed
in connection with Permitted Liens, no Loan Party is aware of any financing
statement covering any of the Collateral or any proceeds thereof being on file
in any public office as of the Closing Date.
4.13Designation of Term Loan Real Property Collateral as Collateral.  Subject to
the Intercreditor Agreement, Agent, at its option by written notice to Borrowing
Agent, may designate all or any portion of the Term Loan Real Property
Collateral to constitute “Collateral.”  The applicable Loan Party shall deliver
to Agent with respect to such Term Loan Real Property Collateral within ninety
(90) days of receipt of such notice (or such later date as Agent may agree), a
Mortgage and any necessary UCC fixture filing in respect thereof, in each case
together with, solely to the extent customary and appropriate for a second
priority Lien (as reasonably determined by Agent and Borrowing Agent) and also
provided to the Term Loan Agent:
(a)evidence that (A) counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
relevant filing or recording offices in order to create a valid and subsisting
Lien on such Term Loan Real Property Collateral in favor of Agent for the
benefit of the Lenders, (B) such Mortgage and any corresponding UCC or
equivalent fixture filings have been duly recorded or filed, as applicable, and
(C) all filing and recording taxes and fees have been paid;
(b)customary legal opinions of local counsel for the relevant Loan Party in the
jurisdiction in which such Term Loan Real Property Collateral is located;
(c)environmental assessments (with Agent’s reliance thereon authorized, unless
Borrowing Agent is unable to obtain such authorization through commercially
reasonable efforts); and

102





--------------------------------------------------------------------------------

(d)surveys, appraisals (if required under the Financial Institutions Reform
Recovery and Enforcement Act of 1989, as amended, as determined by the
Administrative Agent in its reasonable discretion) and “Life-of-Loan” flood
certifications and any required borrower notices under applicable Flood Laws;
provided that the Agent shall accept any such existing certificate, appraisal or
survey so long as such existing certificate or appraisal satisfies any
applicable Flood Laws.
Article VREPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants as follows:

5.1Authority.  Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder.  This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
to which it is a party (a) are within such Loan Party’s corporate or company
powers, as applicable, have been duly authorized by all necessary corporate or
company action, as applicable, are not in contravention of law, except to the
extent such contravention of law would not reasonably be expected to result in a
Material Adverse Effect, or the terms of such Loan Party’s Organizational
Documents or to the conduct of such Loan Party’s business, (b) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except (i) such as have been obtained or made and
are in full force and effect, (ii) in connection with the Perfection
Requirements and (iii) such consents, approvals, registrations, filings, or
other actions the failure to obtain or make which could not be reasonably
expected to have a Material Adverse Effect, (b) will not violate any (i) of such
Loan Party’s Organizational Documents or (ii) requirements of law applicable to
such Loan Party which violation, in the case of this clause (b)(ii), could
reasonably be expected to have a Material Adverse Effect and (c) will not
violate or result in a default under any contract or agreement to which such
Loan Party is a party which violation, in the case of this clause (c), could
reasonably be expected to result in a Material Adverse Effect.
5.2Formation and Qualification.
(a)Each Loan Party is duly incorporated or formed, as applicable, and in good
standing under the laws of the states indicated on Schedule 5.2(a) and is
qualified to do business and is in good standing in the states indicated on
Schedule 5.2(a) which constitute all states in which qualification and good
standing are necessary for such Loan Party to conduct its business and own its
property and where the failure to so qualify would reasonably be expected to
have a Material Adverse Effect.  
(b)As of the Closing Date, the only Subsidiaries of each Loan Party are listed
on Schedule 5.2(b).  

103





--------------------------------------------------------------------------------

5.3Security Interest in Collateral.  Subject to the terms of the last paragraph
of Section 8.1, applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally, general principles of equity, principles
of good faith and fair dealing, the Perfection Requirements, the Intercreditor
Agreement and the provisions of this Agreement and the other relevant Loan
Documents, this Agreement and the Other Documents create legal, valid and
enforceable Liens on all of the Collateral in favor of Agent, for the benefit of
itself and the Lenders, such Liens constitute perfected Liens (with the priority
that such Liens are expressed to have under this Agreement or the relevant Other
Documents) on the Collateral (to the extent such Liens are required to be
perfected under the terms of this Agreement or the Other Documents) securing the
Obligations, in each case as and to the extent set forth therein.
5.4Tax Returns.  Each Loan Party has filed all material federal, state and local
income Tax returns and all other material Tax returns and other reports each is
required by law to file and has paid all Taxes, assessments, fees and other
governmental charges that are due and payable unless they are being Properly
Contested and except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.  The provision for
Taxes on the books of each Loan Party is adequate for all years not closed by
applicable statutes, and for its current fiscal year (except to the extent a
deficiency in such provision of such Taxes could not reasonably be expected to
have a Material Adverse Effect), and no Loan Party has any knowledge of any
deficiency or additional assessment in connection therewith not provided for on
its books that could reasonably be expected to result in a Material Adverse
Effect.
5.5Financial Statements.
(a)The pro forma balance sheet of Loan Parties on a Consolidated Basis (the “Pro
Forma Balance Sheet”) furnished to Agent on the Closing Date reflects the
consummation of the Equity Contribution, the making of the Closing Date
Payments, the payment of the Transaction Costs, the effectuation of the
Refinancing, the transactions contemplated to occur on the Closing Date under
the Closing Date Merger Agreement, the transactions contemplated to occur on the
Closing Date under the Term Loan Agreement and the transactions contemplated to
occur on the Closing Date under this Agreement (collectively, the
“Transactions”) and is accurate, complete and correct and fairly reflects the
financial condition of Loan Parties on a Consolidated Basis as of the Closing
Date after giving effect to the Transactions.  The Pro Forma Balance Sheet has
been certified as accurate, complete and correct in all material respects by the
President and Chief Financial Officer of Borrowing Agent.
(b)The twelve-month cash flow projections and projected balance sheets as of the
Closing Date of Loan Parties on a Consolidated Basis (and income statements),
copies of which we previously provided to Agent by Loan Parties (the
“Projections”) were prepared by the Chief Financial Officer of Borrowing Agent,
are based on underlying assumptions which provide a reasonable basis for the
projections contained therein and reflect Loan Parties’ judgment based on
present circumstances of the most likely set of conditions and course of action
for the projected period.  The cash flow Projections together with the Pro Forma
Balance Sheet are referred to as the “Pro Forma Financial Statements”.
5.6Entity Names.  No Loan Party has been known by any other company or corporate
name, as applicable, in the past twelve (12) months and does not sell Inventory
under

104





--------------------------------------------------------------------------------

any other name except as set forth on Schedule 5.6 or as disclosed in writing to
Agent prior to the commencement of any such sales.

5.7O.S.H.A. Environmental Compliance; Flood Insurance.
(a)Except for any matters that would not be reasonably expected to have a
Material Adverse Effect, each Loan Party is in compliance with, and its
facilities, business, assets, property, leaseholds, Real Property and equipment
are in compliance with, the provisions of the Federal Occupational Safety and
Health Act, and Environmental Laws and there are no outstanding citations,
notices or orders of non-compliance issued to any Loan Party or relating to its
business, assets, property, leaseholds or equipment under any such laws, rules
or regulations that would reasonably be expected to have a Material Adverse
Effect.
(b)Except for any matters that would not be reasonably expected to have a
Material Adverse Effect, each Loan Party, to its knowledge after due inquiry,
has been issued all required federal, state and local licenses, certificates or
permits (collectively, “Approvals”) relating to all applicable Environmental
Laws and all such Approvals are current and in full force and effect.
(c)Except for any matters that would not be reasonably expected to have a
Material Adverse Effect, after due inquiry:  (i) there have been no releases,
spills, discharges, leaks or disposal (collectively referred to as “Releases”)
of Hazardous Materials at, upon, under or migrating from or onto any Real
Property owned, leased or occupied by any Loan Party, except for those Releases
which are in compliance in all material respects with Environmental Laws; (ii)
there are no underground storage tanks or polychlorinated biphenyls on any Real
Property, except for such underground storage tanks or polychlorinated biphenyls
that are present in compliance with Environmental Laws; (iii) the Real Property
has never been used by any Loan Party to dispose of Hazardous Materials, except
as authorized by Environmental Laws; and (iv) no Hazardous Materials are managed
by any Loan Party on any Real Property including any premises owned, leased or
occupied by any Loan Party, excepting such quantities as are managed in all
material respects in accordance with all applicable manufacturer’s instructions
and compliance with Environmental Laws and as are necessary for the operation of
the commercial business of any Loan Party or of its tenants.
(d)All Real Property owned by a Loan Party and subject to a Mortgage, if any, is
insured pursuant to policies and other bonds which are valid and in full force
and effect and which provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each such
Loan Party in accordance with prudent business practice in the industry of such
Loan Party.  Each Loan Party has taken all actions required under the Flood Laws
and/or requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to Real Estate, if any, constituting
Collateral, including, but not limited to, providing Agent with the address
and/or GPS coordinates of each structure located upon any Real Property subject
to a Mortgage in favor of Agent, for the benefit of Lenders, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such property, structures and contents becoming Collateral.

105





--------------------------------------------------------------------------------

5.8Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
(a)(i) After giving effect to the Transactions (and taking into account the
intercompany contribution obligations described in Section 16.19 hereof), each
Borrower (other than Merger Sub, which will no longer exist) will be solvent,
able to pay its debts as they mature, and have capital sufficient to carry on
its business, (ii) as of the Closing Date, the fair present saleable value of
each such Borrower’s assets, calculated on a going concern basis, is in excess
of the amount of its liabilities, and (iii) subsequent to the Closing Date, the
fair saleable value of each such Borrower’s assets (calculated on a going
concern basis) will be in excess of the amount of its liabilities.
(b)No Loan Party has any pending or, to the knowledge of the Loan Parties,
threatened litigation, arbitration, actions or proceedings which would
reasonably be expected to have a Material Adverse Effect.  No Loan Party has any
outstanding Indebtedness other than the Obligations and Indebtedness otherwise
permitted under Section 7.6 hereof.
(c)No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which would reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation in any
material respect of any order of any court, Governmental Authority or
arbitration board or tribunal.
(d)Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code and all other applicable requirements of law, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.  There are no pending, or to the knowledge of the Borrower or
any of its Subsidiaries, threatened material claims (other than claims for
benefits in the ordinary course), sanctions, actions, suits, or proceedings
asserted or instituted by any Person against any Plan or any Person as fiduciary
or sponsor of any Plan, except as would not result in a Material Adverse Effect.
 As of the date of this Agreement, and except as would not result in a Material
Adverse Effect, the current value of the assets of each Pension Plan exceeds the
present value of the accrued benefits and other liabilities of such Pension Plan
on a termination basis and no member of the Controlled Group knows of any facts
or circumstances which would materially change the value of such assets or
accrued benefits and other liabilities.
(e)No ERISA Event has occurred and is continuing or is reasonably expected to
occur that, when taken together with all other such ERISA Events, would
reasonably be expected to result in a Material Adverse Effect.
5.9Patents, Trademarks, Copyrights and Licenses.  The Loan Parties solely and
exclusively own or otherwise have a valid license or right to use all rights in
any and all intellectual property or other similar proprietary rights throughout
the world, including any and all patents, trademarks, copyrights, domain names,
design rights, technology, software, trade secrets, know-how, database rights
and all related documentation, registrations, additions, improvements or
accessions, and all goodwill associated with the foregoing (collectively, “IP
Rights”) that are used in, held for use in or otherwise necessary for their
respective businesses as presently conducted without any infringement, dilution,
misappropriation or other violation of the

106





--------------------------------------------------------------------------------

IP Rights of third parties, except to the extent the failure to own or have a
license or have rights to use would not, or where such infringement, dilution,
misappropriation or other violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  No claim or
litigation regarding any IP Rights is pending or, to the knowledge of Borrower,
threatened against any Loan Party, that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10Licenses and Permits.  Each Loan Party (a) is in compliance with and (b) has
procured and is now in possession of, all material licenses or permits required
by any applicable federal, state or local law, rule or regulation for the
operation of its business in each jurisdiction wherein it is now conducting or
proposes to conduct business, in each case where the failure to be in compliance
with or procure such licenses or permits would reasonably be expected to have a
Material Adverse Effect.
5.11[Reserved].
5.12No Default.  No Default or Event of Default has occurred.
5.13[Reserved].
5.14No Labor Disputes.  As of the Closing Date, except as would not reasonably
be expected to result in a Material Adverse Effect, no Loan Party is involved in
any labor dispute; there are no strikes or walkouts or union organization of any
Loan Party’s employees threatened or in existence.
5.15Margin Regulations.  None of Holdings, the Borrowers nor any of their
respective Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.  No part of the proceeds of any Advance has
been or will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that results in a violation of the
provisions of Regulation T, U or X.
5.16Investment Company Act.  No Loan Party is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.
5.17[Reserved].  
5.18[Reserved].  
5.19Certificate of Beneficial Ownership.  To the extent requested by Agent in
its Permitted Discretion, the Certificate of Beneficial Ownership executed and
delivered to Agent and Lenders for each Borrower, as updated from time to time
in accordance with this Agreement, is accurate, complete and correct as of the
date such Certificate of Beneficial Ownership is delivered and as of the date
any such update is delivered.  The Borrower acknowledges and agrees that any
Certificate of Beneficial Ownership is one of the Other Documents.

107





--------------------------------------------------------------------------------

5.20[Reserved].  
5.21Business and Property of Loan Parties.  Upon and after the Closing Date,
Loan Parties do not propose to engage in any business other than that engaged in
by them immediately prior to and on the Closing Date and related lines of
business and activities necessary to conduct or reasonably incidental and
related to the foregoing.  On the Closing Date, each Loan Party will own or have
rights to use all property reasonably necessary for the conduct of the business
of such Loan Party, except as could not reasonably be expected to have a
Material Adverse Effect.
5.22[Reserved].  
5.23EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.
5.24Equity Interests.  As of the Closing Date, all of the Equity Interests of
each Loan Party have been duly and validly authorized and issued and are fully
paid and non-assessable and have been sold and delivered to the holders hereof
in material compliance with, or under valid exemption from, all federal and
state laws and the rules and regulations of each Governmental Authority
governing the sale and delivery of securities.  
5.25Commercial Tort Claims.  Except as set forth on Schedule 5.25, no Loan Party
has any known commercial tort claims as of the Closing Date.
5.26Partnership and Limited Liability Company Interests.  Except as previously
disclosed in writing to Agent, none of the Subsidiary Stock consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the Uniform Commercial
Code, (iii) is an investment company security, (iv) is held in a securities
account or (v) constitutes a “security” or a “financial asset” as such terms are
defined in Article 8 of the Uniform Commercial Code.
5.27Letter of Credit Rights.  As of the Closing Date, no Loan Party has any
letter of credit rights with respect to any letter of credit with a face amount
in excess of $2,500,000, except as set forth on Schedule 5.27.
Article VIAFFIRMATIVE COVENANTS.

Each Loan Party shall, until Payment in Full of the Obligations:

6.1Compliance with Laws.  Comply with all Applicable Laws with respect to the
Collateral or any part thereof or to the operation of such Loan Party’s
business, in each case the non-compliance with which would reasonably be
expected to have a Material Adverse Effect (except to the extent any separate
provision of this Agreement shall expressly require compliance with any
particular Applicable Law(s) pursuant to another standard).  

108





--------------------------------------------------------------------------------

6.2Conduct of Business and Maintenance of Existence and Assets.  (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in all material respects in good working order and condition (reasonable wear
and tear and casualty and condemnation excepted and except as may be disposed of
in accordance with the terms of this Agreement), including all Intellectual
Property material to its business and take all actions necessary to enforce and
protect the validity of any material intellectual property right or other
material right included in the Collateral; (b) keep in full force and effect its
existence (other than that of dormant entities approved by Agent (in writing)
for dissolution on terms and conditions acceptable to it in its Permitted
Discretion or entities merged, disposed of, dissolved, consolidated or
reorganized in accordance with Section 7.1); and (c) make all such reports and
pay all such franchise and other taxes and license fees and do all such other
acts and things as may be lawfully required to maintain its rights, licenses,
leases, powers and franchises under the laws of the United States or any
political subdivision thereof, subject to Loan Parties’ right to Properly
Contest Taxes and except as would not reasonably be expected to result in a
Material Adverse Effect.  
6.3Books and Records.  Keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs (including without limitation accruals for
Taxes, assessments, Charges, levies and claims, allowances against doubtful
Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, and to the extent required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Loan Parties.
6.4Payment of Taxes.  Except to the extent any failure to do so could not
reasonably be expected to result in a Material Adverse Effect, pay, when due,
all Taxes, assessments and other Charges lawfully levied or assessed upon such
Loan Party or any of the Collateral, including real and personal property Taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales Taxes unless such amounts are Properly
Contested.  If any Tax by any Governmental Authority is imposed or assessed
that, in Agent’s opinion, may create a valid Lien on any of the ABL Priority
Collateral, Agent may with prior written notice to the Borrower’s Agent pay such
Taxes if such Taxes have not been timely paid, and each Loan Party hereby
indemnifies and holds Agent and each Lender harmless in respect thereof;
provided, that Agent will not pay any such Taxes to the extent that any
applicable Loan Party has Properly Contested those Taxes, assessments or
charges.  The amount of any payment by Agent under this Section 6.4 shall be
charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations.
6.5Financial Covenants.
(a)Fixed Charge Coverage Ratio.  During a Trigger Period, cause to be maintained
a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of the last day
of each fiscal quarter, for the four quarter period then ending.
(b)Funded Debt to Consolidated Adjusted EBITDA Ratio.  Cause to be maintained a
Funded Debt to Consolidated Adjusted EBITDA Ratio of not more than the ratio set
forth below for the four quarter period ending as of each date set forth below:

109





--------------------------------------------------------------------------------

Fiscal Quarter ending on or about:

Funded Debt to Consolidated Adjusted EBITDA Ratio:

September 30, 2017

4.75:1.00

December 31, 2017

4.75:1.00

March 31, 2018

4.25:1.00

June 30, 2018

4.25:1.00

September 30, 2018

4.25:1.00

December 31, 2018

4.25:1.00

March 31, 2019

4.00:1.00

June 30, 2019

4.00:1.00

September 30, 2019

4.00:1.00

December 31, 2019

4.00:1.00

March 31, 2020

4.00:1.00

June 30, 2020

4.00:1.00

September 30, 2020

4.00:1.00

December 31, 2020

4.00:1.00

March 31, 2021 and the last day of each fiscal quarter thereafter:

3.75:1.00

6.6Insurance.
(a)(i) Keep all its insurable properties and properties in which such Loan Party
has an interest adequately insured for such amounts and with such coverage, as
is customary in the case of companies engaged in businesses similar to such Loan
Party’s; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to such Loan Party insuring against
larceny, embezzlement or other criminal misappropriation of insured’s officers
and employees who may either singly or jointly with others at any time have
access to the assets or funds of such Loan Party either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (iii) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (iv) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which such Loan Party is engaged in
business; (v) endeavor to furnish Agent promptly and, in any event, upon
request, with (A) copies of all policies and evidence of the maintenance of such
policies by the renewal thereof before any expiration date, and (B) appropriate
loss payable endorsements in form and substance satisfactory to Agent, naming
Agent as an additional insured and mortgagee (if applicable), and lender loss
payee (as applicable and subject to the Intercreditor Agreement) as its
interests may appear with respect to all insurance coverage referred to in
clauses (i), and (iii) above, and providing (I) that all proceeds thereunder
shall be payable to Agent, (II) no such insurance shall be affected by any act
or neglect of the insured or owner of the property described in such policy, and
(III) that such policy and loss payable clauses

110





--------------------------------------------------------------------------------

may not be cancelled, amended or terminated unless at least thirty (30) days
prior written notice is given to Agent (or in the case of non-payment, at least
ten (10) days prior written notice).  In the event of any loss thereunder, the
carriers named therein hereby are directed by Agent and the applicable Loan
Party to make payment for such loss to Agent and not to such Loan Party and
Agent jointly.  If any insurance losses are paid by check, draft or other
instrument payable to any Loan Party and Agent jointly, Agent may endorse such
Loan Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash.  If any such payment for such loss is made to a Loan
Party and not Agent, such Loan Party shall turnover payment to Agent.
(b)Each Loan Party shall take all actions required under the Flood Laws and/or
requested by Agent to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure on any
real property that will be subject to a mortgage in favor of Agent, for the
benefit of Lenders, and, to the extent required, obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.
(c)While no Event of Default exists, the Loan Parties may adjust and compromise
claims under insurance coverage referred to in this Section 6.6 relating to ABL
Facility Priority Collateral and any recoveries in respect of ABL Facility
Priority Collateral during any Trigger Period shall be paid to Agent.  At any
time while an Event of Default exists, Agent is hereby authorized to adjust and
compromise claims under such insurance coverage.  All loss recoveries received
by Agent under any such insurance may be applied to the Obligations, in such
order as Agent in its sole discretion shall determine.  Any surplus shall be
paid by Agent to Loan Parties or applied as may be otherwise required by law.
 Any deficiency thereon shall be paid by Loan Parties to Agent, on demand.  If
any Loan Party fails to obtain insurance as hereinabove provided, or to keep the
same in force, Agent, if Agent so elects, may obtain such insurance and pay the
premium therefor on behalf of such Loan Party, which payments shall be charged
to Borrowers’ Account and constitute part of the Obligations.
6.7[Reserved].  
6.8Environmental Matters.
(a)Use commercially reasonably efforts to ensure that the Real Property are in
compliance and remain in compliance with all Environmental Laws (unless such
failure to comply could reasonably be expected to have a Material Adverse
Effect) and it shall manage any and all Hazardous Materials on any Real Property
in compliance with Environmental Laws (unless such failure to comply could
reasonably be expected to have a Material Adverse Effect and except as permitted
by appropriate Governmental Authority).
(b)[Reserved].
(c)Respond promptly to any Hazardous Discharge or Environmental Complaint that
would reasonably be expected to have a Material Adverse Effect and take all
necessary action in order to safeguard the health of any Person with respect to
any such Hazardous

111





--------------------------------------------------------------------------------

Discharge or Environmental Complaint to the extent required under applicable
Environmental Law and to avoid subjecting the Collateral to any Lien as a result
thereof.  If any Loan Party shall fail to respond promptly to any Hazardous
Discharge or Environmental Complaint or any Loan Party shall fail to comply with
any of the requirements of any Environmental Laws, Agent on behalf of Lenders
may, but without the obligation to do so, for the sole purpose of protecting
Agent’s interest in the Collateral:  (i) give such notices or (ii) enter onto
the Real Property (or authorize third parties to enter onto the Real Property)
and take such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to remediate, remove, mitigate or otherwise
manage any such Hazardous Discharge or Environmental Complaint.  All reasonable
costs and expenses incurred by Agent and Lenders (or such third parties) in the
exercise of any such rights, including any sums paid in connection with any
judicial or administrative investigation or proceedings, fines and penalties,
together with interest thereon from the date expended at the Default Rate for
Domestic Rate Loans constituting Revolving Advances shall be paid upon demand by
Loan Parties, and until paid shall be added to and become a part of the
Obligations secured by the Liens created by the terms of this Agreement or any
other agreement between Agent, any Lender and any Loan Party.
(d)Following the grant of any Lien in any Real Property by a Loan Party in favor
of Agent as security for the Obligations, promptly upon the written request of
Agent from time to time, provided Agent has a reasonable basis to believe that a
Hazardous Discharge has occurred on the Real Property or Agent is required by
its internal policies to make such requests, Loan Parties shall provide Agent,
at Loan Parties’ expense, with an environmental site assessment or environmental
compliance audit report prepared by an environmental engineering firm acceptable
in the reasonable opinion of Agent, to assess with a reasonable degree of
certainty the existence of a Hazardous Discharge and the potential costs in
connection with abatement, remediation and removal of any Hazardous Materials
found on, under, at or within the Real Property.  Any report or investigation of
such Hazardous Discharge proposed and acceptable to the responsible Governmental
Authority shall be acceptable to Agent.  If such estimates, individually or in
the aggregate, exceed $2,500,000, Agent shall have the right to require Loan
Parties to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.
6.9Certificate of Beneficial Ownership and Other Additional Information.
 Provide to Agent and the Lenders, as applicable: (i) upon the reasonable
request of Agent or any Lender from time to time, confirmation of the accuracy
of the information set forth in the most recent Certificate of Beneficial
Ownership provided to the Agent and Lenders; (ii) a new Certificate of
Beneficial Ownership within two (2) Business Days after the individual(s) to be
identified as a Beneficial Owner have changed; and (iii) such other information
and documentation as may reasonably be requested by Agent or any Lender from
time to time for purposes of compliance by Agent or such Lender with applicable
laws (including without limitation the USA Patriot Act and other “know your
customer” and anti-money laundering rules and regulations), and any policy or
procedure implemented by Agent or such Lender to comply therewith.
6.10[Reserved].

112





--------------------------------------------------------------------------------

6.11Execution of Supplemental Instruments.  Execute and deliver to Agent from
time to time, within five (5) Business Days of demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, as Agent may reasonably request, in order that the
full intent of this Agreement may be carried into effect.
6.12[Reserved].
6.13Government Receivables.  Take all steps necessary to protect Agent’s
interest in the Collateral that Loan Parties desire to be Eligible Receivables
under the Federal Assignment of Claims Act, the Uniform Commercial Code and all
other applicable state or local statutes or ordinances and deliver to Agent
appropriately endorsed, any instrument or chattel paper connected with any
Receivable arising out of any contract between any Loan Party and the United
States, any state or any department, agency or instrumentality of any of them
that is connected with any Receivable that Loan Parties desire to be Eligible
Receivables.
6.14Additional Loan Parties and Collateral.  
(a)Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary (including any Restricted
Subsidiary resulting from a Division (whether or not permitted hereunder)), (ii)
the designation of any Unrestricted Subsidiary that is a Domestic Subsidiary as
a Restricted Subsidiary, (iii) any Restricted Subsidiary that is a Domestic
Subsidiary ceasing to be an Immaterial Subsidiary or (iv) any Restricted
Subsidiary that was an Excluded Subsidiary ceasing to be an Excluded Subsidiary,
(x) if the event giving rise to the obligation under this Section 6.14(a) occurs
during the first three Fiscal Quarters of any Fiscal Year, on or before the date
on which financial statements are required to be delivered pursuant to Section
9.8 for the Fiscal Quarter in which the relevant formation, acquisition,
designation or cessation occurred or (y) if the event giving rise to the
obligation under this Section 6.14(a) occurs during the fourth Fiscal Quarter of
any Fiscal Year, on or before the date that is 45 days after the end of such
Fiscal Quarter (or, in the cases of clauses (x) and (y), such longer period as
the Agent may reasonably agree), Holdings shall (A) cause such Restricted
Subsidiary (other than any Excluded Subsidiary) to join this agreement as a
joint and several Borrower or as a Subsidiary Guarantor by executing a joinder
in the form attached as Exhibit 6.14(a) hereto (and, if a Subsidiary Guarantor,
to join the Loan Guaranty by executing a joinder in the form attached as an
exhibit thereto), (B) cause such Restricted Subsidiary to deliver a completed
Perfection Certificate Supplement and execute a joinder to the Pledge Agreement,
(C) cause such Restricted Subsidiary to authorize or deliver Uniform Commercial
Code financing statements in appropriate form for filing in such jurisdictions
as the Agent may reasonably request, (D) cause such Restricted Subsidiary to
execute a joinder to the Intercreditor Agreement in substantially the form
attached as an exhibit thereto, (E) cause such Restricted Subsidiary to deliver
each item of Collateral that such Restricted Subsidiary is required to deliver
pursuant to this Agreement, and (F) upon the reasonable request of the Agent,
cause the relevant Restricted Subsidiary to deliver to the Agent a signed copy
of a customary opinion of counsel for such Restricted Subsidiary, addressed to
the Agent and the Lenders.  For the avoidance of doubt, no assets of any
Restricted Subsidiary that joins this Agreement as a Borrower after the Closing
Date shall be included in the Formula Amount until Agent has received a field
examination and/or Appraisal of such assets, at the Loan Parties’ expense, in
form and substance acceptable to Agent in its Permitted Discretion.

113





--------------------------------------------------------------------------------

(b)Notwithstanding anything to the contrary herein or in any other Other
Document, it is understood that:
(a)the Agent (A) may grant extensions of time for the creation and perfection of
security interests in, or obtaining of legal opinions or other deliverables with
respect to, particular assets or the provision of any Loan Guaranty by any
Restricted Subsidiary (in connection with assets acquired, or Restricted
Subsidiaries formed or acquired, after the Closing Date), and (B) with respect
to any such extension relating solely to Term Loan Priority Collateral, shall
grant any such extension that have been granted by the Term Loan Agent, and each
Lender hereby consents to any such extension of time,
(b)any Lien required to be granted from time to time pursuant to clause (a)
above shall be subject to the exceptions and limitations set forth in this
Agreement and the Other Documents,
(c)no Loan Party will be required to (A) take any action outside of the U.S. in
order to grant or perfect any security interest in any asset located outside of
the U.S., (B) execute any foreign law security agreement, pledge agreement,
mortgage, deed or charge or (C) make any foreign intellectual property filing,
conduct any foreign intellectual property search or prepare any foreign
intellectual property schedule;
(d)in no event will the Collateral include any Excluded Property,
(e)no action shall be required to perfect any Lien with respect to (1) any
vehicle or other asset subject to a certificate of title, (2) the Equity
Interests of any Immaterial Subsidiary and/or (3) the Equity Interests of any
Person that is not a subsidiary, which Person, if a subsidiary, would constitute
an Immaterial Subsidiary, in each case except to the extent that a security
interest therein can be perfected by filing a Form UCC-1 (or similar) financing
statement under the UCC,
(f)no action shall be required to perfect a Lien in any asset in respect of
which the perfection of a security interest therein would (1) be prohibited by
enforceable anti-assignment provisions set forth in any contract that is
permitted or otherwise not prohibited by the terms of this Agreement, (2)
violate the terms of any contract relating to such asset that is permitted or
otherwise not prohibited by the terms of this Agreement or (3) trigger
termination of any contract relating to such asset that is permitted or
otherwise not prohibited by the terms of this Agreement pursuant to any “change
of control” or similar provision,
(g)no Loan Party shall be required to perfect a security interest in any asset
to the extent the perfection of a security interest in such asset would (A) be
prohibited under any applicable Requirement of Law and/or (B) result in material
adverse tax consequences to any Loan Party as reasonably determined by Holdings
and specified in a written notice to the Agent,
(h)any joinder or supplement to this Agreement or any Other Document executed by
any Restricted Subsidiary that is required to become a Loan Party pursuant to
Section 6.14(a) above may, with the consent of the Agent (not to be unreasonably
withheld or delayed), include such schedules (or updates to schedules) as may be
necessary to qualify any representation

114





--------------------------------------------------------------------------------

or warranty set forth in this Agreement or any Other Document to the extent
necessary to ensure that such representation or warranty is true and correct to
the extent required thereby or by the terms of this Agreement or any Other
Document, and
(i)the Agent shall not require the taking of a Lien on, or require the
perfection of any Lien granted in, those assets as to which the cost of
obtaining or perfecting such Lien (including any mortgage, stamp, intangibles or
other tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by Holdings and the Agent with respect to any ABL Facility Priority Collateral
or as reasonably redetermined by Holdings and the Term Loan Agent with respect
to any Term Loan Priority Collateral.
6.15Keepwell.  If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
 The obligations of each Qualified ECP Loan Party under this Section 6.15 shall
remain in full force and effect until Payment in Full of the Obligations.  Each
Qualified ECP Loan Party intends that this Section 6.15 constitute, and this
Section 6.15 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the CEA.
6.16[Reserved].  
6.17Designation of Subsidiaries.  Loan Parties may at any time after the Closing
Date designate (or redesignate) any subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Event of Default shall
have occurred and be continuing (including after giving effect to the
reclassification of Investments in, Indebtedness of and Liens on the assets of,
the applicable Restricted Subsidiary or Unrestricted Subsidiary), (ii) Loan
Parties shall be in compliance with Section 6.5 calculated on a Pro Forma Basis
as of the last day of the most recently ended test period immediately prior to
giving effect to the relevant designation, (iii) no subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for purposes of
the Term Loan Agreement and (iv) as of the date of designation thereof, no
Unrestricted Subsidiary shall own any Equity Interests in any Restricted
Subsidiary of any Loan Party.  The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the applicable Loan
Party therein at the date of designation in an amount equal to the portion of
the fair market value of the net assets of such Restricted Subsidiary
attributable to the Loan Party’s equity interest therein (whether direct or
indirect) as reasonably estimated by the Loan Parties (and such

115





--------------------------------------------------------------------------------

designation shall only be permitted to the extent such Investment is permitted
under Section 7.3).  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the making, incurrence or granting as
applicable, at the time of designation of any then-existing Investment,
Indebtedness or Lien of such Restricted Subsidiary, as applicable; provided that
upon any re-designation of any Unrestricted Subsidiary as a Restricted
Subsidiary, the applicable Loan Party shall be deemed to continue to have an
Investment in the resulting Restricted Subsidiary in an amount (if positive)
equal to (a) such Loan Party’s “Investment” in such subsidiary as calculated at
the time re-designated as a Restricted Subsidiary, less (b) the portion of the
fair market value of the net assets of such Restricted Subsidiary attributable
to such Loan Party’s equity therein (whether direct or indirect) as reasonably
estimated by Loan Parties at the time of such re-designation; provided, further
that no designations shall be permitted under this Section unless the Specified
Conditions are satisfied.

6.18Amendments to Organizational Documents.  Each Loan Party shall give prompt
(and, in any event, within 15 days of the relevant change) written notice of any
of the following: (i) any change in its legal name, (ii) any change in its form
of legal entity (e.g., converting from a corporation to a limited liability
company or vice versa), and (iii) any change in its jurisdiction of organization
or its becoming (or attempting or purporting to become) organized in more than
one jurisdiction, in each case to the extent such information is necessary to
enable the Agent to perfect or maintain the perfection and priority of its
security interest in the Collateral of the relevant Loan Party.
Article VIINEGATIVE COVENANTS.
7.1Merger, Consolidation, Acquisition and Sale of Assets.  No Loan Party shall,
nor shall any Loan Party permit any of its Restricted Subsidiaries to, enter
into any transaction of merger, consolidation, amalgamation or Division or
liquidate, wind up or dissolve themselves (or suffer any liquidation or
dissolution), or make any Disposition of any assets having a fair market value
in excess of $2,500,000, in a single transaction or in a series of related
transactions, except:
(a)any Restricted Subsidiary may be merged, consolidated, amalgamated or Divided
with or into the Borrowing Agent or another Restricted Subsidiary; provided that
(i) in the case of any such merger, consolidation, amalgamation or Division with
or into the Borrowing Agent, (A) the Borrowing Agent shall be the continuing or
surviving Person or (B) if the Person formed by or surviving any such merger,
consolidation or amalgamation is not the Borrowing Agent (any such Person, the
“Successor Borrower”), (w) the Successor Borrower shall provide the
documentation and other information reasonably requested in writing by the
Lenders that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, in each case at least three (3) Business
Days prior to the effectiveness of such merger, consolidation or amalgamation
(or such shorter period as the Agent shall otherwise agree), (x) the Successor
Borrower shall be an entity organized or existing under the laws of the U.S.,
any state thereof or the District of Columbia, (y) the Successor Borrower shall
expressly assume the Obligations of the Borrowing Agent in a manner reasonably
satisfactory to the Agent and (z) except as the Agent may otherwise agree, each
Guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have executed and delivered a reaffirmation agreement with
respect to its obligations under any applicable Guaranty and the Other
Documents; it being understood that if the foregoing conditions under clauses
(w) through (z) are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrowing Agent under this

116





--------------------------------------------------------------------------------

Agreement and the Other Documents, and (ii) in the case of any such merger,
consolidation or amalgamation with or into any other Borrower or any Subsidiary
Guarantor or sale of assets by any Subsidiary Guarantor, either (x) such
Borrower or Subsidiary Guarantor shall be the continuing or surviving Person or
the continuing or surviving Person shall expressly assume the obligations of
such Borrower or Subsidiary Guarantor in a manner reasonably satisfactory to the
Agent or (y) the relevant transaction shall be treated as an Investment and
shall comply with Section 7.3;
(b)Dispositions (including of Equity Interests) among any Loan Party and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any such Disposition made by any Loan Party to a Person that is not a Loan Party
shall be (i) for fair market value (as reasonably determined by such Person)
with at least 75% of the consideration for such Disposition consisting of cash
or Cash Equivalents at the time of such Disposition or (ii) treated as an
Investment and otherwise made in compliance with Section 7.3 (other than in
reliance on clause (j) thereof);
(c)(i) the liquidation or dissolution of any Restricted Subsidiary if the
Borrowing Agent reasonably determines in good faith that such liquidation,
dissolution is in the best interests of the Borrowing Agent, is not materially
disadvantageous to the Lenders and a Loan Party or any Restricted Subsidiary
receives any assets of the relevant dissolved or liquidated Restricted
Subsidiary; provided that in the case of any liquidation or dissolution of any
Loan Party that results in a distribution of assets to any Restricted Subsidiary
that is not a Loan Party, such distribution shall be treated as an Investment
and shall comply with Section 7.3 (other than in reliance on clause (j)
thereof); (ii) any merger, amalgamation, dissolution, liquidation or
consolidation, the purpose of which is to effect (A) any Disposition otherwise
permitted under this Section 7.1 (other than clause (a), clause (b) or this
clause (c)) or (B) any Investment permitted under Section 7.3 (other than in
reliance on clause (ii) thereof); and (iii) the conversion of a Loan Party or
any Restricted Subsidiary into another form of entity so long as such conversion
does not adversely affect the value of any applicable Guaranty or Collateral, if
any;
(d)the leasing or subleasing of real property in the Ordinary Course of
Business;
(e)Dispositions in the Ordinary Course of Business of surplus, obsolete, used or
worn out property or other property that, in the reasonable judgment of the
Borrowing Agent, is (i) no longer useful in its business (or in the business of
any Restricted Subsidiary) or (ii) otherwise economically impracticable to
maintain;
(f)Dispositions of Cash and/or Cash Equivalents and/or other assets that were
Cash Equivalents when the relevant original Investment was made;
(g)Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 7.3 (other than Section
7.3(i)), Permitted Liens and Restricted Payments permitted by Section 7.5 (other
than Section 7.5(g));
(h)Dispositions for fair market value; provided that with respect to any such
Disposition with a purchase price in excess of $10,000,000, at least 75% of the
consideration for such Disposition shall consist of cash or Cash Equivalents
(provided that for purposes of the 75% cash consideration requirement, (x) the
amount of any Indebtedness or other liabilities (other than

117





--------------------------------------------------------------------------------

Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to any Loan Party or any Restricted Subsidiary) of any Loan Party
and any Restricted Subsidiary (as shown on such Person’s most recent balance
sheet or statement of financial position (or in the notes thereto)) that are
assumed by the transferee of any such assets and for which Holdings and/or its
applicable Restricted Subsidiary have been validly released by all relevant
creditors in writing, (y) any Securities received by any Loan Party or any
Restricted Subsidiary from such transferee that are converted by such Person
into cash or Cash Equivalents (to the extent of the Cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) that is
at that time outstanding, not in excess of $20,000,000 shall be deemed to be
Cash); provided, further, that (x) immediately prior to and after giving effect
to such Disposition, as determined on the date on which the agreement governing
such Disposition is executed, no Event of Default exists and (y) the Net Cash
Proceeds of such Disposition shall be applied and/or reinvested as (and to the
extent) required by Section 2.08(b)(ii) of the Term Loan Agreement and, if
applicable, Section 2.20;
(i)to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;
(j)Dispositions of Investments in joint ventures or any subsidiary that is not a
Wholly-Owned Subsidiary to the extent required by, or made pursuant to, buy/sell
arrangements between joint venture or similar parties set forth in the relevant
joint venture arrangements and/or similar binding arrangements;
(k)Dispositions of accounts receivable not included in the Formula Amount in the
Ordinary Course of Business (including any discounting or forgiveness thereof)
in connection with the collection or compromise thereof; provided that any
Disposition of accounts receivable to a third party that causes the aggregate
amount of receivables transferred to such third party to exceed $1,500,000 shall
require the prior consent of Agent;
(l)Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license),
which do not materially interfere with the business of any Loan Party and its
Restricted Subsidiaries;
(m)(i) any termination of any lease in the Ordinary Course of Business, (ii) any
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or litigation claims (including in tort) in
the Ordinary Course of Business;
(n)Dispositions of property subject to foreclosure, casualty, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);
(o)Dispositions of non-core assets acquired in connection with any acquisition
permitted hereunder and sales of Real Estate Assets acquired in any acquisition
permitted hereunder which, within 90 days of the date of such acquisition, are
designated in writing to the

118





--------------------------------------------------------------------------------

Agent as being held for sale and not for the continued operation of any Loan
Party or any Restricted Subsidiary thereof or any of their respective
businesses; provided that (i) the Net Cash Proceeds received in connection with
any such Disposition shall be applied and/or reinvested as (and to the extent
required) by Section 2.08(b)(ii) of the Term Loan Agreement and, if applicable,
Section 2.20, (ii) no Event of Default exists on the date on which the
definitive agreement governing the relevant Disposition is executed and (iii)
the amount of all Dispositions made in reliance of this Section 7.1(o) shall not
exceed $15,000,000;
(p)exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of assets so
long as any such exchange or swap is made for fair value (as reasonably
determined by Loan Parties) for like assets; provided that upon the consummation
of any such exchange or swap by any Loan Party, to the extent the assets
received do not constitute an Excluded Property, the Agent has a perfected Lien
with the same priority as the Lien held on the Real Estate Assets so exchanged
or swapped;
(q)other Dispositions of assets not included in the Formula Amount for fair
market value in an aggregate amount since the Closing Date of not more than
$70,000,000;
(r)(i) non-exclusive licensing arrangements involving any IP Rights of Holdings
or any Restricted Subsidiary in the Ordinary Course of Business consistent with
past practice and (ii) Dispositions, abandonments, cancellations or lapses of IP
Rights, or issuances or registrations, or applications for issuances or
registrations, of IP Rights, in the Ordinary Course of Business consistent with
past practice, which, in the reasonable good faith determination of Holdings or
the Borrowing Agent, are not material to the conduct of the business of Holdings
or any Restricted Subsidiary, or are no longer economical to maintain in light
of its use;
(s)terminations or unwinds of Derivative Transactions;
(t)Dispositions of Equity Interests of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;
(u)any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. and/or (ii) any Foreign Subsidiary in the U.S. or any
other jurisdiction;
(v) Dispositions contemplated on the Closing Date and described on
Schedule 7.1(v);
(w)Dispositions of letters of credit and/or bank guarantees (and/or the rights
thereunder) to banks or other financial institutions in the Ordinary Course of
Business in exchange for cash and/or Cash Equivalents; and
(x)sale and lease-back transactions, so long as the aggregate fair market value
of the assets sold subject to all sale and lease-back transactions under this
clause (x) shall not exceed $15,000,000.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.1 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens

119





--------------------------------------------------------------------------------

created by the Other Documents, and the Agent shall be authorized to take, and
shall take, any actions deemed appropriate in order to effect the foregoing.

7.2Creation of Liens.  No Loan Party shall, nor shall any of its Restricted
Subsidiaries, create or suffer to exist any Lien or transfer upon or against any
of its property or assets now owned or hereafter created or acquired, except for
(“Permitted Liens”):
(a)Liens securing the Obligations created pursuant to the Other Documents;
(b)Liens for Taxes which are (i) not then due, (ii) if due, not at such time
required to be paid pursuant to Section 7.5 or (iii) being Properly Contested;
(c)statutory Liens (and rights of set-off) of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by applicable Requirements of Law, in each case incurred in the Ordinary
Course of Business (i) for amounts not yet overdue by more than 30 days,
(ii) for amounts that are overdue by more than 30 days and that are being
Properly Contested or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;
(d)Liens incurred (i) in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the Ordinary Course of Business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the Ordinary Course of Business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to Holdings and its
subsidiaries or (y) leases or licenses of property otherwise permitted by this
Agreement and (iv) to secure obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments posted with
respect to the items described in clauses (i) through (iii) above;
(e)Liens consisting of easements, rights-of-way, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not,
in the aggregate, materially interfere with the ordinary conduct of the business
of Holdings and its Restricted Subsidiaries, taken as a whole, or the use of the
affected property for its intended purpose;
(f)Liens consisting of any (i) interest or title of a lessor or sub-lessor under
any lease of real estate permitted hereunder, (ii) landlord lien permitted by
the terms of any lease, (iii) restriction or encumbrance to which the interest
or title of such lessor or sub-lessor may be subject or (iv) subordination of
the interest of the lessee or sub-lessee under such lease to any restriction or
encumbrance referred to in the preceding clause (iii);
(g)Liens solely on any Cash earnest money deposits made by Holdings and/or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted hereunder;

120





--------------------------------------------------------------------------------

(h)purported Liens evidenced by the filing of UCC financing statements relating
solely to operating leases entered into in the Ordinary Course of Business;
(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(j)Liens in connection with any zoning, building or similar Requirement of Law
or right reserved to or vested in any Governmental Authority to control or
regulate the use of any or dimensions of real property or the structure thereon,
including Liens in connection with any condemnation or eminent domain proceeding
or compulsory purchase order;
(k)Liens securing Indebtedness permitted pursuant to Section 7.6(m) (solely with
respect to the permitted refinancing of (x) Indebtedness permitted pursuant to
Sections 7.6(a), (j), (k), (n), (s) and (w) and (y) Indebtedness that is secured
in reliance on Section 7.2(s) (without duplication of any amount outstanding
thereunder, and which shall continue to constitute utilization of the basket set
forth therein)); provided that (i) no such Lien extends to any asset not covered
by the Lien securing the Indebtedness that is being refinanced and (ii) if the
Lien securing the Indebtedness being refinanced was subject to intercreditor
arrangements, then (A) the Lien securing any refinancing Indebtedness in respect
thereof shall be subject to intercreditor arrangements that are not materially
less favorable to the relevant secured parties, taken as a whole, than the
intercreditor arrangements governing the Lien securing the Indebtedness that is
refinanced or (B) the intercreditor arrangements governing the Lien securing the
relevant refinancing Indebtedness shall be set forth in an Acceptable
Intercreditor Agreement;
(l)Liens described on Schedule 7.2 and any modification, replacement,
refinancing, renewal or extension thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof, accessions thereto and improvements thereon (it
being understood that individual financings of the type permitted under Section
7.6(j) provided by any lender may be cross-collateralized to other financings of
such type provided by such lender or its affiliates) and (ii) such modification,
replacement, refinancing, renewal or extension of the obligations secured or
benefited by such Liens, if constituting Indebtedness, is permitted by Section
7.6;
(m)Liens securing Indebtedness permitted pursuant to Section 7.6(j); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 7.6(j) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);
(n)Liens securing Indebtedness permitted pursuant to Section 7.6(k) on the
relevant acquired assets or on the Equity Interests and assets of the relevant
newly acquired Restricted Subsidiary; provided that no such Lien (x) extends to
or covers any other assets (other than the proceeds or products thereof,
accessions or additions thereto and improvements thereon) or (y) was created in
contemplation of the applicable acquisition of assets or Equity Interests;

121





--------------------------------------------------------------------------------

(o)(i) Liens that are contractual rights of setoff or netting relating to (A)
the establishment of depositary relations with banks not granted in connection
with the issuance of Indebtedness, (B) pooled deposit or sweep accounts of
Holdings and/or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the Ordinary Course of Business of Holdings
and/or any Restricted Subsidiary, (C) purchase orders and other agreements
entered into with customers of Holdings and/or any Restricted Subsidiary in the
Ordinary Course of Business and (D) commodity trading or other brokerage
accounts incurred in the Ordinary Course of Business, (ii) Liens encumbering
reasonable customary initial deposits and margin deposits, (iii) bankers Liens
and rights and remedies as to Deposit Accounts and (iv) Liens on the proceeds of
any Indebtedness incurred in connection with any transaction permitted
hereunder, which proceeds have been deposited into an escrow account on
customary terms to secure such Indebtedness pending the application of such
proceeds to finance such transaction;
(p)Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the Ordinary Course of Business of Holdings and/or its
Restricted Subsidiaries;
(q)[reserved];
(r)Liens securing Indebtedness incurred pursuant to Section 7.6(r) and (s)
subject to an Acceptable Intercreditor Agreement;
(s)other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed $10,000,000;
provided, that any Lien that is granted in reliance on this clause (s) on any
ABL Facility Priority Collateral is junior to the Lien securing the Obligations
and is subject to an Acceptable Intercreditor Agreement;
(t)Liens on assets securing judgments, awards, attachments and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under Section 10.6;
(u)leases, licenses, subleases or sublicenses granted to others in the Ordinary
Course of Business which do not secure any Indebtedness;
(v)Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 7.3 arising out of such
repurchase transaction;
(w)Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under Sections
7.6(d), (f), and (t);
(x)Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any asset in the Ordinary Course of
Business and permitted by this Agreement or (ii) by operation of law under
Article 2 of the UCC (or similar Requirements of Law of any jurisdiction);

122





--------------------------------------------------------------------------------

(y)Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 7.6;
(z)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(aa)Liens on specific items of inventory or other goods and the proceeds thereof
securing the relevant Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(bb)Liens that secure Indebtedness permitted under Section 7.6(w);
(cc)(i) Liens on Equity Interests of joint ventures or Unrestricted Subsidiaries
securing capital contributions to, or obligations of, such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;
(dd)Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness;
(ee)Liens securing Indebtedness incurred in reliance on, and subject to the
provisions set forth in, Section 7.6(q); provided, that (i) any such Lien on any
ABL Facility Priority Collateral shall be junior to the Lien securing the
Obligations, and (ii) any such Lien that is granted in reliance on this clause
(ee) on the Collateral and is pari passu or junior to the Lien securing the
Obligations shall be subject to an Acceptable Intercreditor Agreement;
(ff)Liens on Excluded Real Property securing Indebtedness permitted under
Section 7.6(n); and
(gg)Liens securing Permitted Purchase Money Indebtedness so long as such Lien is
confined soley to the fixed assets acquired through the incurrence of the
Permitted Purchase Money Indebtedness secured by such lien and the proceeds and
other assets related solely to such fixed assets.
7.3Investments.  No Loan Party shall, nor shall any of its Restricted
Subsidiaries, make or own any Investment in any other Person except for:
(a)cash or Investments that were Cash Equivalents at the time made;
(b)(i) Investments existing on the Closing Date in any Loan Party or in any
subsidiary, (ii) Investments made after the Closing Date among any Loan Party
and/or one or more Restricted Subsidiaries that are Loan Parties, (iii)
Investments made after the Closing Date by any Loan Party in Holdings and/or any
Restricted Subsidiary that is not a Loan Party, together with Permitted
Acquisitions to the extent permitted by clause (b)(i) of the definition thereof,
in an aggregate outstanding amount not to exceed the Non-Loan Party Investment
Cap, (iv) Investments made by any Restricted Subsidiary that is not a Loan Party
in any Loan Party and/or any other

123





--------------------------------------------------------------------------------

Restricted Subsidiary that is not a Loan Party and (v) Investments made by any
Loan Party and/or any Restricted Subsidiary that is not a Loan Party in the form
of any contribution or Disposition of the Equity Interests of any Person that is
not a Loan Party;
(c)Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the Ordinary
Course of Business or to the extent necessary to maintain the ordinary course of
supplies to Loan Parties or any of their Restricted Subsidiary;
(d) (i) Permitted Acquisitions and (ii) any Investment in any Restricted
Subsidiary that is not a Loan Party in an amount required to permit such
Restricted Subsidiary to consummate a Permitted Acquisition (in compliance, if
applicable, with any cap on Investments in non-Loan Parties that is set forth in
the relevant carve-out from this Section 7.3), which amount is actually applied
by such Restricted Subsidiary to consummate such Permitted Acquisition;
(e)Investments (i) existing on, or contractually committed to as of, the Closing
Date and described on Schedule 7.3 and (ii) any modification, replacement,
renewal or extension of any Investment described in clause (i) above so long as
no such modification, renewal or extension thereof increases the amount of such
Investment except by the terms thereof or as otherwise permitted by this Section
7.3;
(f)Investments received in lieu of cash in connection with any Disposition
permitted by Section 7.1;
(g)loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company, the Borrowing
Agent, any of their Subsidiaries and/or any joint venture to the extent
permitted by Requirements of Law, in connection with such Person’s purchase of
Equity Interests of any Parent Company, either (i) in an aggregate principal
amount not to exceed $5,000,000 at any one time outstanding or (ii) so long as
the proceeds of such loan or advance are substantially contemporaneously
contributed to the Borrowing Agent for the purchase of Equity Interests;
(h)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business;
(i)Investments consisting of (or resulting from) Indebtedness permitted under
Section 7.6 (other than Indebtedness permitted under Sections 7.6(b) and (g)),
Permitted Liens, Restricted Payments permitted under Section 7.5 (other than
Section 7.5(g)), Restricted Debt Payments permitted by Section 7.14 and mergers,
consolidations, amalgamations, liquidations, windings up, dissolutions or
Dispositions permitted by Section 7.1 (other than Section 7.1(a) (if made in
reliance on subclause (ii)(y) of the proviso thereto), Section 7.1(b) (if made
in reliance on clause (ii) therein), Section 7.1(c)(ii) (if made in reliance on
clause (B) therein) and Section 7.1(g));

124





--------------------------------------------------------------------------------

(j)Investments in the Ordinary Course of Business consisting of endorsements for
collection or deposit and customary trade arrangements with customers;
(k)Investments (including debt obligations and Equity Interests) received (i) in
connection with the bankruptcy, restructuring or reorganization of any Person,
(ii) in settlement of delinquent obligations of, or other disputes with,
customers, suppliers and other account debtors arising in the Ordinary Course of
Business, (iii) upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment and/or (iv) as a result
of the settlement, compromise, resolution of litigation, arbitration or other
disputes;
(l)loans and advances of (x) payroll payments or other compensation and
(y) moving, entertainment and travel expenses, drawing accounts and similar
expenditures, in each case under this clause (l) to present or former employees,
directors, members of management, officers, managers or consultants of any
Parent Company (to the extent such payments or other compensation relate to
services provided to such Parent Company (but excluding, for the avoidance of
doubt, the portion of any such amount, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than Holdings and/or
its subsidiaries)), the Borrowing Agent and/or any of their Restricted
Subsidiaries in the Ordinary Course of Business;
(m)Investments to the extent that payment therefor is made solely with Equity
Interests of any Parent Company or Qualified Equity Interests of the Borrowing
Agent or any of their Restricted Subsidiaries, in each case, to the extent not
resulting in a Change of Control;
(n)(i) Investments of any Restricted Subsidiary acquired after the Closing Date,
or of any Person acquired by, or merged into or consolidated or amalgamated
with, any Loan Party or any Restricted Subsidiary thereof after the Closing
Date, in each case as part of an Investment otherwise permitted by this Section
7.3 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of the relevant acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 7.3(n) so long as no
such modification, replacement, renewal or extension thereof increases the
amount of such Investment except as otherwise permitted by this Section 7.3;
(o)Investments made in connection with the Transactions;
(p)Investments made after the Closing Date by Holdings and/or any of its
Restricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed $10,000,000;
(q)[reserved];
(r)to the extent not constituting Indebtedness, (i) Guarantees of leases (other
than capital leases) or of other obligations and (ii) Guarantees of the lease
obligations of suppliers, customers, franchisees and licensees of Loan Parties
and/or any of their Restricted Subsidiaries, in each case, in the Ordinary
Course of Business;

125





--------------------------------------------------------------------------------

(s)Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to such Parent Company are permitted under Section 7.5(a);
provided that any Investment made as provided above in lieu of any such
Restricted Payment shall reduce availability under the applicable Restricted
Payment basket under Section 7.5(a);
(t)Investments under any Derivative Transaction of the type permitted under
Section 7.6(a);
(u)Investments (i) in joint ventures and Unrestricted Subsidiaries, or (ii) in
any Restricted Subsidiary to enable such Restricted Subsidiary to make
Investments in joint ventures and Unrestricted Subsidiaries, provided that the
aggregate outstanding amount of Investments described in the foregoing clauses
(i) and (ii), collectively (and without duplication), shall not exceed
$15,000,000;
(v)Investments made in joint ventures or non-Wholly-Owned Subsidiaries as
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture agreements and similar binding
arrangements entered into in the Ordinary Course of Business;
(w)unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that the same are permitted to remain unfunded under
applicable Requirements of Law;
(x)Investments in Holdings, the Borrowing Agent, any subsidiary and/or any joint
venture in connection with intercompany cash management arrangements and related
activities in the Ordinary Course of Business; and
(y)Investments in Foreign Subsidiaries in an aggregate outstanding amount not to
exceed $15,000,000; and
(z)additional Investments in an unlimited amount to the extent that the
Specified Conditions are satisfied before and after giving effect thereto;

provided that no Loan Party shall be permitted to take any action under clauses
(g), (p), (u), (v), or (y) this Section 7.3 unless the Specified Conditions have
been satisfied.

7.4[Reserved].
7.5Restricted Payments.  The Loan Parties shall not pay or make, directly or
indirectly, any Restricted Payment, except that:
(a)the Loan Parties may make Restricted Payments to the extent necessary to
permit any Parent Company:
(a)to (A) pay general administrative and operating costs and expenses (including
corporate overhead, legal or similar expenses and customary salary, bonus and
other benefits payable to directors, officers, employees, members of management,
managers, employees and/or consultants of any Parent Company (and/or any
Immediate Family Member of any of the

126





--------------------------------------------------------------------------------

foregoing, to the extent otherwise entitled to such payment)) and franchise
fees, franchise Taxes and similar fees, Taxes and expenses required to maintain
the organizational existence of such Parent Company, in each case, which are
reasonable and customary and incurred in the Ordinary Course of Business, plus
any reasonable and customary indemnification claims made by directors, officers,
members of management, managers, employees or consultants of any Parent Company,
in each case, to the extent attributable to the ownership or operations of
Holdings (but excluding, for the avoidance of doubt, the portion of any such
amount, if any, that is attributable to the ownership or operations of any
subsidiary of Holdings other than the Borrowing Agent and/or its subsidiaries),
the Borrowing Agent and their Restricted Subsidiaries; provided, that Restricted
Payments made pursuant to this Section 7.5(a)(i)(A) shall not exceed $5,000,000
in any Fiscal Year and (B) pay costs and expenses associated with the compliance
by Holdings of the requirements and/or regulations applicable to public
companies, including, without limitation, the “Sarbanes-Oxley” legislation and
related regulatory rules and regulations promulgated thereunder;
(b)to pay Taxes due and payable by such Parent Company to any taxing authority
and that are attributable to the income or operation of Loan Parties and/or
their Restricted Subsidiaries, including any consolidated, combined or similar
income tax liabilities attributable to taxable income of Loan Parties and/or
their Restricted Subsidiaries;
(c)to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to Holdings (but excluding, for the avoidance
of doubt, the portion of any such expenses, if any, attributable to the
ownership or operations of any subsidiary of such Parent Company other than
Holdings and/or its subsidiaries), the Borrowing Agent and their Restricted
Subsidiaries;
(d)for the payment of insurance premiums to the extent attributable to Holdings
(but excluding, for the avoidance of doubt, the portion of any such premiums, if
any, attributable to the ownership or operations of any subsidiary of any Parent
Company other than Holdings and/or its subsidiaries), the Borrowing Agent and
their Restricted Subsidiaries; and
(e)to finance any Investment permitted under Section 7.3 (provided that (x) any
Restricted Payment under this Section 7.5(a)(v) shall be made substantially
concurrently with the closing of such Investment and (y) the relevant Parent
Company shall, promptly following the closing thereof, cause (I) all property
acquired to be contributed to any Loan Party or one or more of any Restricted
Subsidiary thereof, or (II) the merger, consolidation or amalgamation of the
Person formed or acquired into any Loan Party or one or more of its Restricted
Subsidiaries, in order to consummate such Investment in compliance with the
applicable requirements of Section 7.3 as if undertaken as a direct Investment
by such Loan Party or the relevant Restricted Subsidiary).
(b)any Loan Party may (or may make Restricted Payments to allow any Parent
Company to) repurchase, redeem or otherwise acquire or retire for value the
Equity Interests of any Parent Company or any subsidiary held by any future,
present or former employee, director, member of management, officer or
consultant (or any Affiliate or Immediate Family Member thereof) of any Parent
Company, the Borrowing Agent or any of their Restricted Subsidiaries:

127





--------------------------------------------------------------------------------

(a)with cash and Cash Equivalents (and including, to the extent constituting a
Restricted Payment, amounts paid in respect of promissory notes issued to
evidence any obligation to repurchase, redeem, retire or otherwise acquire or
retire for value the Equity Interests of any Parent Company or any Restricted
Subsidiary held by any future, present or former employee, director, member of
management, officer or consultant (or any Affiliate or Immediate Family Member
thereof) of any Parent Company, the Borrowing Agent or any of their
subsidiaries) in an amount not to exceed the Threshold Amount in any Fiscal
Year, which, if not used in such Fiscal Year, may be carried forward to the next
succeeding Fiscal Year;
(b)with the proceeds of any sale or issuance of the Equity Interests of any Loan
Party or any Parent Company (to the extent such proceeds are contributed in
respect of Qualified Equity Interests to any other Loan Party or any Restricted
Subsidiary thereof), to make Restricted Payments or Restricted Debt Payments
hereunder, or as all or a portion of any Cure Amount; or
(c)with the net proceeds of any key-man life insurance policies;
(c)[reserved];
(d)The Borrowing Agent may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of such Parent
Company and (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of Loan Parties, any Restricted Subsidiary thereof or any Parent Company or any
of their respective Immediate Family Members and/or (B) repurchases of Equity
Interests in consideration of the payments described in sub-clause (A) above;
(e)the Borrowing Agent may make Restricted Payments to repurchase (or make
Restricted Payments to any Parent Company to enable it to repurchase) Equity
Interests upon the exercise of warrants, options or other securities convertible
into or exchangeable for Equity Interests if such Equity Interests represents
all or a portion of the exercise price of such warrants, options or other
securities convertible into or exchangeable for Equity Interests as part of a
“cashless” exercise;
(f)the Borrowing Agent may make Restricted Payments, the proceeds of which are
applied on the Closing Date, solely to effect the consummation of the
Transactions;
(g)to the extent constituting a Restricted Payment, the Borrowing Agent may
consummate any transaction permitted by Section 7.3 (other than Sections 7.3(i)
and (s)), Section 7.1 (other than Section 7.1(g)); and
(h)additional Restricted Payments in an unlimited amount to the extent that the
Specified Conditions are satisfied before and after giving effect thereto, as
determined at the time that any such Restricted Payment is declared;

128





--------------------------------------------------------------------------------

provided that no Loan Party shall be permitted to take any action under this
Section 7.5 with respect to any Restricted Payment made in cash (other than
those set forth in Section 7.5(a)(i)-(iv) and Section 7.5(f)) unless the
Specified Conditions have been satisfied.

7.6Indebtedness.  No Loan Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or otherwise
become or remain liable with respect to any Indebtedness, except:
(a)the Obligations, so long as, with respect to Derivative Transactions, that
such Obligations are not entered into for speculative purposes;
(b)Indebtedness of any Loan Party owed to any other Loan Party or Restricted
Subsidiary; provided that in the case of any Indebtedness of any Restricted
Subsidiary that is not a Loan Party owing to any Loan Party, such Indebtedness
shall be permitted as an Investment under Section 7.3; provided, further, that
any Indebtedness of any Loan Party to any Restricted Subsidiary that is not a
Loan Party must be expressly subordinated to the Obligations of such Loan Party
on terms that are reasonably acceptable to the Agent;
(c)unsecured Indebtedness arising from any agreement providing for
indemnification, adjustment of purchase price or similar obligations (including
seller notes and contingent earn-out obligations) incurred in connection with
any Disposition permitted hereunder or any Permitted Acquisition; provided that
the aggregate principal amount of such Indebtedness shall not to exceed
$30,000,000 outstanding at any time;
(d)Indebtedness of any Loan Party and/or any Restricted Subsidiary thereof
(i) pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or
return of money bonds or other similar obligations incurred in the Ordinary
Course of Business and (ii) in respect of any letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments to support
any of the foregoing items;
(e)Indebtedness of any Loan Party and/or any Restricted Subsidiary thereof in
respect of commercial credit cards, stored value cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar to any of the foregoing and/or
otherwise in connection with Cash Management Products and Services and Deposit
Accounts, including banking services obligations and incentive, supplier finance
or similar programs;
(f)(i) Guarantees by any Loan Party or any Restricted Subsidiary thereof of the
obligations of suppliers, customers and licensees in the Ordinary Course of
Business, (ii) Indebtedness incurred in the Ordinary Course of Business in
respect of obligations of any Loan Party and/or any Restricted Subsidiary to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services, provided that to the extent any such
Guarantee by a Loan Party of the obligations of a non-Loan Party constitutes an
Investment, such Investment is permitted by Section 7.3, and (iii) Indebtedness
in respect of letters of credit,

129





--------------------------------------------------------------------------------

bankers’ acceptances, bank guaranties or similar instruments supporting trade
payables, warehouse receipts or similar facilities entered into in the Ordinary
Course of Business;
(g)Guarantees by any Loan Party and/or any Restricted Subsidiary of Indebtedness
or other obligations of any other Loan Party and/or any Restricted Subsidiary
thereof with respect to Indebtedness otherwise permitted to be incurred pursuant
to this Section 7.6 or other obligations not prohibited by this Agreement;
provided that in the case of any Guarantee by any Loan Party of the obligations
of any non-Loan Party, the related Investment is permitted under Section 7.3;
(h)Indebtedness of any Loan Party and/or any Restricted Subsidiary thereof
existing, or pursuant to commitments existing, on the Closing Date and described
on Schedule 7.6 and intercompany Indebtedness outstanding on the Closing Date;
(i)Indebtedness of Restricted Subsidiaries that are not Loan Parties; provided
that the aggregate principal amount at any time outstanding of such Non-Loan
Party Indebtedness shall not exceed the Non-Loan Party Cap;
(j)Indebtedness of any Loan Party and/or any Restricted Subsidiary with respect
to capital leases and Purchase Money Indebtedness (i) incurred prior to or
within 270 days of the acquisition, lease, completion of construction, repair
of, replacement, improvement to or installation of the assets acquired, leased,
constructed, repaired, replaced, improved or installed in connection with the
incurrence of such Indebtedness in an aggregate outstanding principal amount not
to exceed the greater of (x) $75,000,000 and (y) fifty percent (50%) of the
Consolidated Adjusted EBITDA for the four Fiscal Quarter period ended
immediately prior to the incurrence of such Indebtedness and (ii) outstanding on
the Second Amendment Effective Date (as such Indebtedness may be refinanced or
replaced from time to time up to such outstanding amount); provided, that such
amount permitted under this clause (ii), taken together with any ordinary course
capital leases, purchase money indebtedness, equipment financings, real estate
financings, letters of credit and surety bonds that were permitted to survive
under Section 8.1(x)(B) on the Closing Date, shall not exceed an aggregate
amount of $85,000,000;
(k)Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition permitted hereunder after
the Closing Date; provided that (i) such Indebtedness (A) existed at the time
such Person became a Restricted Subsidiary or the assets subject to such
Indebtedness were acquired and (B) was not created or incurred in anticipation
thereof, (ii)  no Event of Default exists or would result from such acquisition,
(iii) the Loan Parties are in compliance with Section 6.5(b), calculated on a
Pro Forma Basis as of the last day of the most recently ended test period and
(iv) after giving effect to the assumption thereof, the outstanding principal
amount of Non-Loan Party Indebtedness does not exceed the Non-Loan Party Cap;
(l)Indebtedness consisting of promissory notes issued by any Loan Party or any
Restricted Subsidiary thereof to any stockholder of any Parent Company or any
current or former director, officer, employee, member of management, manager or
consultant of any Parent Company, any Loan Party or any subsidiary (or their
respective Immediate Family Members) to

130





--------------------------------------------------------------------------------

finance the purchase or redemption of Equity Interests of any Parent Company
permitted by Section 7.5;
(m)any Loan Party and any Restricted Subsidiary thereof may become and remain
liable for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under this clause (m) and clauses (a), (h), (i), (j), (k), (n), (o),
(q), (s), (w) and (z) of this Section 7.6 (in any case, including any
refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect thereof;
provided that any refinancing, refunding or replacement of Indebtedness
permitted under Section 7.6(i), (j), (n), (o), (s), (w) or (z) shall continue to
constitute utilization of the applicable basket; provided further that:
(a)the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, refunded or replaced, except by (A)
an amount equal to unpaid accrued interest and premiums (including tender
premiums) thereon plus underwriting discounts, other reasonable and customary
fees, commissions and expenses (including upfront fees, original issue discount
or initial yield payments) incurred in connection with the relevant refinancing,
refunding or replacement and (B) additional amounts permitted to be incurred
pursuant to this Section 7.6 (so long as such Indebtedness is permitted to be
incurred pursuant to a subsection of this Section 7.6, other than this Section
7.6(m), and, to the extent secured by Liens, such Liens are permitted to secure
such Indebtedness pursuant to a subsection of Section 7.2, other than Section
7.2(k) and is deemed to constitute a utilization of the relevant basket or
exception pursuant to which such additional amount is permitted),
(b)other than in the case of Refinancing Indebtedness with respect to clauses
(h), (j), (k), and/or (o) of this Section 7.6 such Indebtedness has a final
maturity equal to or later than (and, in the case of revolving Indebtedness,
does not require mandatory commitment reductions, if any, prior to) the final
maturity of the Indebtedness being refinanced, refunded or replaced,
(c)the terms of any Refinancing Indebtedness (excluding pricing, fees, premiums,
rate floors, optional prepayment or redemption terms (and, if applicable,
subordination terms) and, with respect to Refinancing Indebtedness incurred in
respect of Indebtedness permitted under clause (a) above, security), are not,
taken as a whole (as reasonably determined by Borrowing Agent), more favorable
to the lenders providing such Indebtedness than those applicable to the
Indebtedness being refinanced, refunded or replaced (other than any covenants or
any other provisions applicable only to periods after the Latest Maturity Date
as of such date or any covenants or provisions which are then-current market
terms for the applicable type of Indebtedness),
(d)except in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 7.6, (A) such
Indebtedness, if secured, is secured only by Permitted Liens at the time of such
refinancing, refunding or replacement (it being understood that such secured
Indebtedness may go from being secured to being unsecured), and, in the case of
Refinancing Indebtedness incurred in respect of Indebtedness permitted under
clause (n) of this Section 7.6, shall be secured solely by Excluded Real
Property (B) such Indebtedness is incurred by the obligor or obligors in respect
of the Indebtedness being refinanced, refunded or replaced, except to the extent
otherwise permitted pursuant to Sections 7.2, 7.3 and

131





--------------------------------------------------------------------------------

7.6 and (C) if the Indebtedness being refinanced, refunded or replaced was
originally contractually subordinated to the Obligations in right of payment (or
the Liens securing such Indebtedness were originally contractually subordinated
to the Liens on the Collateral securing the Obligations), such Indebtedness is
contractually subordinated to the Obligations in right of payment (or the Liens
securing such Indebtedness are subordinated to the Liens on the Collateral
securing the Obligations) on terms not materially less favorable (as reasonably
determined by the Borrowing Agent), taken as a whole, to the Lenders than those
applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded or replaced, taken as a whole,
(e)in the case of Refinancing Indebtedness incurred in respect of Indebtedness
permitted under clause (a) of this Section 7.6, (A) such Indebtedness is pari
passu or junior in right of payment and secured by the Collateral on a pari
passu or junior basis with respect to the remaining Obligations hereunder, or is
unsecured; provided that any such Indebtedness that is pari passu or junior with
respect to the Collateral shall be subject to an Acceptable Intercreditor
Agreement, (B) if the Indebtedness being refinanced, refunded or replaced is
secured, it is not secured by any assets other than the Collateral, (C) if the
Indebtedness being refinanced, refunded or replaced is Guaranteed, it shall not
be Guaranteed by any Person other than one or more Loan Parties and (D) such
Indebtedness is incurred under (and pursuant to) documentation other than this
Agreement; and
(f)intercompany Indebtedness under Section 7.6(h) may only be refinanced,
refunded or replaced with other intercompany Indebtedness;
(n)Indebtedness secured solely by a lien on any Excluded Real Property;
(o)Indebtedness of any Loan Party and/or any Restricted Subsidiary thereof in an
aggregate outstanding principal amount not to exceed $25,000,000;
(p)to the extent constituting Indebtedness, obligations arising under the
Closing Date Merger Agreement;
(q)additional Indebtedness of any Loan Party and/or any Restricted Subsidiary so
long as, after giving effect thereto, including the application of the proceeds
thereof (but without “netting” cash proceeds of the applicable Indebtedness),
(i) (A) if such Indebtedness is secured by a Lien on the Collateral that is pari
passu with the Lien on the Collateral securing the Term Facility, the First Lien
Leverage Ratio does not exceed 3.75:1.00, (2) if such Indebtedness is secured by
a Lien on the Collateral that is junior to the Lien on the Collateral securing
the Term Facility, the Secured Leverage Ratio does not exceed 3.75:1.00 and (3)
the Total Leverage Ratio does not exceed 3.75:1.00, (ii) any such Indebtedness
that is subordinated to the Obligations in right of payment or collateral shall
be subject to an Acceptable Intercreditor Agreement, and (iii) any such
Indebtedness that is secured by any ABL Priority Collateral shall be junior in
right of security with respect to the ABL Priority Collateral and shall be
subject to an Acceptable Intercreditor Agreement; provided, however, that the
aggregate outstanding principal amount of Non-Loan Party Indebtedness shall not,
at any time, exceed the Non-Loan Party Cap;
(r)Indebtedness of any Loan Party and/or any Restricted Subsidiary thereof
incurred in respect of any Term Facility in an aggregate outstanding principal
or committed

132





--------------------------------------------------------------------------------

amount that does not exceed the aggregate amount of Term Loans permitted to be
incurred under the Term Loan Agreement as in effect on the Second Amendment
Effective Date (after giving effect to any amendment to the Term Loan Agreement
entered into as of such date);
(s)Term Loan Incremental Equivalent Debt;
(t)Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred by any Loan Party and/or any Restricted
Subsidiary thereof in respect of workers compensation claims, unemployment
insurance (including premiums related thereto), other types of social security,
pension obligations, vacation pay, health, disability or other employee
benefits;
(u)Indebtedness of any Loan Party and/or any Restricted Subsidiary thereof
representing (i) deferred compensation to current or former directors, officers,
employees, members of management, managers, and consultants of Holdings, the
Borrowing Agent and/or any Restricted Subsidiary in the Ordinary Course of
Business and (ii) deferred compensation or other similar arrangements in
connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;
(v)Indebtedness of Holdings and/or any Restricted Subsidiary to the extent
supported by any Letter of Credit;
(w)Indebtedness incurred by any Foreign Subsidiary that is either unsecured or
is secured solely by the assets directly owned by such Foreign Subsidiary, in an
aggregate outstanding principal amount not to exceed $15,000,000 for all Foreign
Subsidiaries;
(x)without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of any Loan Party and/or any Restricted Subsidiary
thereof permitted under this Section 7.6; and
(y)Permitted Purchase Money Indebtedness.
7.7Nature of Business.  Engage in any material line of business other than (a)
the businesses engaged in by Holdings or any of its Restricted Subsidiaries on
the Closing Date and similar, complementary, ancillary or related businesses and
(b) such other lines of business as may be consented to by the Required Lenders.
7.8Transactions with Affiliates.  Enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) involving payment in excess of $2,500,000 with any of their respective
Affiliates on terms that are less favorable to Holdings or such Restricted
Subsidiary, as the case may be (as reasonably determined by the Borrower), than
those that might be obtained at the time in a comparable arm’s-length
transaction from a Person who is not an Affiliate; provided that the foregoing
restriction shall not apply to:

133





--------------------------------------------------------------------------------

(a)any transaction between or among any Loan Party and/or one or more Restricted
Subsidiaries (or any entity that becomes a Restricted Subsidiary as a result of
such transaction) to the extent permitted or not restricted by this Agreement;
(b)any issuance, sale or grant of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of employment
arrangements, stock options and stock ownership plans approved by the board of
directors (or equivalent governing body) of any Parent Company or any Restricted
Subsidiary;
(c)(i) any collective bargaining agreement, employment agreement, severance
agreement or compensatory (including profit sharing) arrangement entered into by
any Loan Party or any of its Restricted Subsidiaries with their respective
current or former officers, directors, members of management, managers,
employees, consultants or independent contractors or those of any Parent
Company, (ii) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current or former officers, directors, members of management, managers,
employees, consultants or independent contractors and (iii) transactions
pursuant to any employee compensation, benefit plan, stock option plan or
arrangement, any health, disability or similar insurance plan which covers
current or former officers, directors, members of management, managers,
employees, consultants or independent contractors or any employment contract or
arrangement;
(d)(i) transactions permitted by Sections 7.6(c), (l) and (u), 7.5 and 7.3(g),
(l), (n), (p), (s), (u), (v), (w) and (x) and (ii) issuances of Equity Interests
and issuances or incurrences of Indebtedness not restricted by this Agreement;
(e)transactions in existence on the Closing Date and described on Schedule 7.8
and any amendment, modification or extension thereof to the extent such
amendment, modification or extension, taken as a whole, is not adverse to the
Lenders in any material respect;
(f)the payment of all indemnification obligations and expenses owed to any
Management Investor and any of their respective directors, officers, members of
management, managers, employees and consultants whether currently due or paid in
respect of accruals from prior periods;
(g)the Transactions and the Closing Date Payments, including the payment of
Transaction Costs and other payments required under the Closing Date Merger
Agreement;
(h)Guarantees permitted by Section 7.6 or Section 7.3;
(i)the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of Holdings and/or any of its Restricted
Subsidiaries in the ordinary course of business and, in the case of payments to
such Person in such capacity on behalf of any Parent Company, to the extent
attributable to the operations of any Borrower or its subsidiaries;

134





--------------------------------------------------------------------------------

(j)transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to Holdings and/or
its applicable Restricted Subsidiaries in the good faith determination of the
board of directors (or similar governing body) of Holdings or the senior
management thereof or (ii) on terms at least as favorable to Holdings and/or its
applicable Restricted Subsidiary as might reasonably be obtained from a Person
other than an Affiliate;
(k)the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(l)any purchase by Holdings of the Equity Interests of (or contribution to the
equity capital of) the Borrowing Agent;
(m)any transaction in respect of which Holdings delivers to the Agent a letter
addressed to the board of directors (or equivalent governing body) of Holdings
from an accounting, appraisal or investment banking firm of nationally
recognized standing stating that such transaction is on terms that are no less
favorable to Holdings or the applicable Restricted Subsidiary than might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not an Affiliate; and
(n)any issuance, sale or grant of Qualified Equity Interests or other payments,
awards or grants in Cash, Qualified Equity Interests or otherwise pursuant to,
or the funding of employment arrangements, stock options and stock ownership
plans approved by a majority of the members of the board of directors (or
similar governing body) or a majority of the disinterested members of the board
of directors (or similar governing body) of Holdings or the applicable
Restricted Subsidiary in good faith.
7.9[Reserved].
7.10Fiscal Year and Accounting Changes.  Change its Fiscal Year from ending on
December 31 or make any material change (i) in accounting treatment and
reporting practices except as required or permitted by GAAP and not in violation
of any other provision of this Agreement or (ii) in tax reporting treatment
except as required or permitted by law and not in violation of any other
provision of this Agreement.  
7.11Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s credit on
any purchases, commitments or contracts or for any purpose whatsoever or use any
portion of any Advance in or for any business other than such Loan Party’s
business as described in Section 5.21 of this Agreement and except for the
issuance of any Letter of Credit.
7.12[Reserved].
7.13Compliance with ERISA.  In each case, except to the extent not reasonably
expected to result in a Material Adverse Effect, Holdings and each of its
Restricted Subsidiaries shall not (i) (x) maintain, or permit any member of the
Controlled Group to maintain, or (y) become

135





--------------------------------------------------------------------------------

obligated to contribute, or permit any member of the Controlled Group to become
obligated to contribute, to any Pension Plan or Multiemployer Plan not
maintained as of the Closing Date (ii) engage, or permit any member of the
Controlled Group to engage, in any non-exempt “prohibited transaction”, as that
term is defined in Section 406 of ERISA or Section 4975 of the Code, (iii)
terminate, or permit any member of the Controlled Group to terminate, any
Pension Plan where such event could result in any liability of any member of the
Controlled Group or the imposition of a lien on the property of any member of
the Controlled Group pursuant to Section 4068 of ERISA, (iv) incur, or permit
any member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (v) fail promptly to notify Agent of the occurrence of any
Termination Event, (vi) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (vii) fail to meet, permit any member of
the Controlled Group to fail to meet, or permit any Pension Plan to fail to meet
all minimum funding requirements under ERISA and the Code, without regard to any
waivers or variances, or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Pension
Plan, or (viii) cause, or permit any member of the Controlled Group to cause, a
representation or warranty in Section 5.8(d) to cease to be true and correct.

7.14Prepayment of Indebtedness.  Make any payment in cash on or in respect of
principal of or interest on any (x) Junior Lien Indebtedness, (y) Junior
Indebtedness and (z) unsecured Indebtedness (the Indebtedness described in
clauses (x), (y) and (z), the “Restricted Debt”), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Restricted Debt prior to the
scheduled maturity (collectively, “Restricted Debt Payments”), except:
(a)any purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement thereof made by exchange for, or out of the proceeds
of, Refinancing Indebtedness permitted to be incurred pursuant to Section
7.6(m);
(b)payments of regularly scheduled interest and payments of fees, expenses and
indemnification obligations as and when due (other than payments with respect to
Junior Indebtedness that are prohibited by the subordination provisions
thereof);
(c)Restricted Debt Payments in exchange for, or, if the Specified Conditions
have been satisfied, with proceeds of any issuance of, Qualified Equity
Interests of the Borrowing Agent and/or any capital contribution in respect of
Qualified Equity Interests of the Borrowing Agent, but only to the extent such
proceeds have not otherwise been applied to make Restricted Payments or
Restricted Debt Payments hereunder, or as all or a portion of any Cure Amount,
(B) Restricted Debt Payments as a result of the conversion of all or any portion
of any Restricted Debt into Qualified Equity Interests of the Borrowing Agent or
any Parent Company and (C) to the extent constituting a Restricted Debt Payment,
payment-in-kind interest with respect to any Restricted Debt that is permitted
under Section 7.6; and
(d)other Restricted Debt Payments in an unlimited amount, provided that the
Specified Conditions have been satisfied.
7.15[Reserved].

136





--------------------------------------------------------------------------------

7.16Amendments of or Waivers with Respect to Restricted Debt.  Amend or
otherwise modify the terms of any Restricted Debt (or the documentation
governing any Restricted Debt) (a) if the effect of such amendment or
modification, together with all other amendments or modifications made, is
materially adverse to the interests of the Lenders (in their capacities as such)
or (b) in violation of any intercreditor agreement related to such debt entered
into with the Agent or the subordination terms set forth in the definitive
documentation governing any Restricted Debt.
7.17Additional Negative Pledges.  Enter into any agreement prohibiting the
creation or assumption of any Lien upon its properties, whether now owned or
hereafter acquired, for the benefit of the Agent and the Lenders with respect to
the Obligations, except with respect to:
(a)specific property to be sold pursuant to any Disposition permitted by Section
7.1;
(b)restrictions contained in any agreement with respect to Indebtedness
permitted by Section 7.6 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Restricted Subsidiaries or the property or assets
securing such Indebtedness;
(c)restrictions contained in the documentation governing Indebtedness permitted
by clauses (j), (n), (o), (q), (r), (s) and/or (w) of Section 7.6 (and clause
(m) of Section 7.6 to the extent relating to any refinancing, refunding or
replacement of Indebtedness incurred in reliance on clauses (a), (j), (n), (o),
(q), (r), (s) and/or (w)) of Section 7.6);
(d)restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);
(e)Permitted Liens and restrictions in the agreements relating thereto that
limit the right of Holdings and/or any Restricted Subsidiary to Dispose of, or
encumber the assets subject to such Liens;
(f)provisions limiting the Disposition or distribution of assets or property in
joint venture agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements (or the Persons the Equity Interests of which
is the subject of such agreement);
(g)any encumbrance or restriction assumed in connection with an acquisition of
the property or Equity Interests of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;

137





--------------------------------------------------------------------------------

(h)restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, the relevant partnership, limited liability
company, joint venture or any similar Person;
(i)restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;
(j)restrictions set forth in documents which exist on the Closing Date;
(k)restrictions contained in documents governing Indebtedness permitted
hereunder of any Restricted Subsidiary that is not a Loan Party;
(l)restrictions set forth in any Loan Document, any Hedge Agreement and/or any
agreement relating to any banking service obligation; and
(m)other restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in clauses
(a) through (l) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of Holdings, may be more restrictive
with respect to such encumbrances and other restrictions, taken as a whole, than
those in effect prior to the relevant amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
7.18[Reserved].
7.19[Reserved].
7.20Bank Accounts.  Open, maintain or otherwise have any deposit accounts or
securities accounts, other than (a) accounts that are subject to a blocked
account arrangement or control agreement with the relevant depository
institution, (b) deposit accounts established after the Closing Date that are
subject to a blocked account arrangement or control agreement with the relevant
depository institution in form and substance satisfactory to Agent in its
Permitted Discretion, (c) deposit accounts established solely as payroll or
payroll tax accounts, zero balance accounts, tax accounts, healthcare
reimbursement or other employee benefit accounts, (d) accounts of Foreign
Subsidiaries maintained outside of the United States, and (e) other deposit
accounts so long as at any time the balance in any such account under this
clause (e) does not exceed $100,000 and the aggregate balance in all such
accounts does not exceed $2,000,000.
Article VIIICONDITIONS PRECEDENT.
8.1Conditions to Initial Advances.  The agreement of Lenders to make the initial
Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances of the following conditions precedent:

138





--------------------------------------------------------------------------------

(a)Loan Documents.  Agent shall have received this Agreement, the Notes, the
Pledge Agreement and (to the extent not satisfied by deliveries made under or in
connection with the Existing Credit Agreement and not otherwise specified in
this Section 8.1) each Other Document duly executed and delivered by an
authorized officer of Loan Parties, as applicable;
(b)Filings, Registrations and Recordings.  Subject to the last paragraph of this
Section 8.1 and the terms of this Agreement and each applicable Other Document,
each document (including any UCC (or similar) financing statement) required by
this Agreement or any applicable Other Documents or under applicable law to be
filed, registered or recorded in order to create in favor of the Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral required to be
delivered pursuant to this Agreement or any such Other Documents, prior and
superior in right to any other Person (other than with respect to Permitted
Liens and subject to the Intercreditor Agreement), shall be in proper form for
filing, registration or recordation.
(c)Corporate and Company Proceedings of Borrowers.  Agent shall have received a
copy of the resolutions in form and substance reasonably satisfactory to Agent,
of the Board of Directors, Board of Managers or other similar managing body of
each Loan Party authorizing (i) the execution, delivery and performance of this
Agreement, and each of the Other Documents and (ii) the granting by each Loan
Party of the security interests in and liens upon the Collateral in each case
certified by the Secretary, an Assistant Secretary or another Responsible
Officer of such Loan Party as of the Closing Date; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;
(d)Incumbency Certificates of Loan Parties.  Agent shall have received a
certificate of the Secretary, Assistant Secretary or other Responsible Officer
of each Loan Party, dated the Closing Date, as to the incumbency and signature
of the officers of such Loan Party executing this Agreement, the Other
Documents, any certificate or other documents to be delivered by it pursuant
hereto;
(e)Formation Documents.  Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation, as applicable, of each Loan Party,
and all amendments thereto, certified by the Secretary of State or other
appropriate official of its jurisdiction of incorporation or Formation together
with copies of the By-Laws or Operating Agreement, as applicable, of each Loan
Party certified as accurate and complete by the Secretary, Assitant Secretary or
other Responsible Officer of each Loan Party;
(f)Good Standing Certificates.  Agent shall have received good standing
certificates for and each Loan Party dated not more than thirty (30) days prior
to the Closing Date, issued by the Secretary of State or other appropriate
official of each Loan Party’s jurisdiction of organization;
(g)Legal Opinions.  Agent shall have received the executed legal opinions of
counsel to Loan Parties in form and substance satisfactory to Agent which shall
cover such customary matters as are incident to the transactions contemplated by
this Agreement and the Other Documents, and Loan Parties hereby authorize and
direct such counsel to deliver such opinions to Agent and Lenders;

139





--------------------------------------------------------------------------------

(h)[Reserved];
(i)Solvency Certificate.  Agent shall have received a Solvency Certificate
executed by Borrowing Agent in the form of Exhibit 8.1(i);
(j)[Reserved];
(k)Fees.  Prior to or substantially concurrently with the effectiveness of this
Agreement, Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;
(l)Financial Statements.  Agent shall have received (i) an audited consolidated
balance sheet and audited consolidated statements of income, stockholders’
equity and cash flows of Borrowing Agent as of and for the Fiscal Years ended on
or about December 31, 2014 and December 31, 2015, (ii) unaudited consolidated
balance sheets and related statements of income and cash flows of Borrowing
Agent for the Fiscal Quarter ended on or about September 30, 2016 and (iii) a
pro forma consolidated balance sheet and related pro forma statement of income
of Borrowing Agent as of the last day of and for the four Fiscal Quarters ended
on or about September 30, 2016, prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of the statement of
income); provided, that each such pro forma financial statement shall be
prepared in good faith by Borrowing Agent.
(m)Closing Date Merger.  Substantially concurrently with the effectiveness of
this Agreement, the Merger shall be consummated in accordance with the terms of
the Closing Date Merger Agreement;
(n)Insurance.  Agent shall have received, in form and substance satisfactory to
Agent, certificates of Loan Parties’ casualty insurance policies, naming Agent
as lender loss payee (as applicable and subject to the Intercreditor Agreement),
and certificates of Loan Parties’ liability insurance policies, naming Agent as
a co-insured;
(o)Disbursement Agreement; Payment Instructions.  Agent shall have received
written instructions from Borrowers directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
(p)[Reserved].
(q)No Adverse Material Change.  Except as otherwise contemplated by the Closing
Date Merger Agreement, since December 22, 2016, no Material Adverse Effect shall
have occurred.
(r)[Reserved].
(s)Perfection Certificate.  Agent shall have received a Perfection Certificate
with respect to Loan Parties, in form and substance satisfactory to Agent;
(t)[Reserved].

140





--------------------------------------------------------------------------------

(u)Closing Certificate.  Agent shall have received a certificate signed by a
Responsible Officer of the Borrowing Agent attesting to the matters set forth in
Sections 8.1(q) and (bb).
(v)Borrowing Base.  Agent shall have received evidence from Loan Parties that
the aggregate amount of Eligible Receivables, Eligible Unbilled Receivables and
Eligible Inventory is sufficient in value and amount to support Advances in the
amount requested by Loan Parties on the Closing Date;
(w)[Reserved].
(x)Refinancing.  Prior to or substantially concurrently with the effectiveness
of this Agreement,  all existing third party debt for borrowed money of
Borrowing Agent and its subsidiaries, other than (A) Indebtedness outstanding
under any Term Facility, (B) ordinary course capital leases, purchase money
indebtedness, equipment financings, real estate financings, letters of credit
and surety bonds; provided , that, the amounts permitted to survive under this
clause (B) shall not exceed an aggregate amount of up to $45,000,000 and (C)
other Indebtedness described on Schedule 7.6 hereto, will be repaid, redeemed,
defeased, discharged, refinanced or terminated (or irrevocable notice for the
repayment or redemption thereof will be given to the extent accompanied by any
prepayments or deposits required to defease, terminate and satisfy in full the
obligations under any related indentures or notes) and all commitments
thereunder shall have been terminated (the actions described in this Section
8.1(x), the “Refinancing”).
(y)Closing Date Payments.  Agent shall have received evidence satisfactory to it
that the Closing Date Payments have been paid in full;
(z)Know Your Customer; PATRIOT Act.  Agent shall have received, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities with respect to the Loan Parties
under applicable “know your customers” and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act, that has been
reasonably requested by any Lender at least ten (10) Business Days in advance of
the Closing Date;
(aa)Term Loan Agreement.  The “Loan Documents” (as defined in the Term Loan
Agreement) required by the terms of the Term Loan Agreement to be executed on
the Closing Date shall have been, or substantially concurrently with the making
of the Revolving Commitments hereunder on the Closing Date shall be, duly
executed and delivered by each Loan Party that is party thereto, and Agent shall
have received final, executed copies thereof;
(bb)Representations and Warranties. The (i) Specified Merger Agreement
Representations shall be true and correct to the extent required by the terms of
the definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects on and as of the Closing Date; provided that
(A) in the case of any Specified Representation which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be and (B) if any Specified Representation is  qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, (1) the definition thereof shall be the definition

141





--------------------------------------------------------------------------------

of “Material Adverse Effect” for purposes of the making or deemed making of such
Specified Representation on, or as of, the Closing Date (or any date prior
thereto) and (2) such Specified Representation shall be true and correct in all
respects; and
(cc)Undrawn Availability.  After giving effect to the Transactions and any
Advance to be made on the Closing Date, Undrawn Availability shall be
$15,000,000.

For purposes of determining whether the conditions specified in this Section 8.1
have been satisfied on the Closing Date, by funding any Advances hereunder, the
Agent and each Lender shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to the
Agent or such Lender, as the case may be.

Notwithstanding the foregoing, to the extent that the Lien on any Collateral is
not or cannot be created or perfected on the Closing Date (other than (a)
execution and delivery of this Agreement by the Loan Parties, (b) a Lien on
Collateral that is of the type that may be perfected solely by the filing of a
financing statement under the UCC and (c) a Lien on the Equity Interests of the
Borrowing Agent and each Subsidiary Guarantor (other than any subsidiary of the
Borrowing Agent the certificate evidencing the Equity Interests of which has not
been delivered to the Borrowing Agent at least two Business Days prior to the
Closing Date, to the extent the Borrowing Agent has used commercially reasonable
efforts to procure delivery thereof) that may be perfected on the Closing Date
by the delivery of a stock or equivalent certificate (together with a stock
power or similar instrument endorsed in blank for the relevant certificate)), in
each case after the Borrowing Agent’s use of commercially reasonable efforts to
do so without undue burden or expense, then the creation and/or perfection of
such Lien shall not constitute a condition precedent to the availability or
initial funding of the Commitments on the Closing Date.



8.2Conditions to Each Advance.  The agreement of Lenders to make any Advance
requested to be made on any date after the initial Advances made on the Closing
Date (which shall be  subject solely to the conditions set forth in Section
8.1), is subject to the satisfaction of the following conditions precedent as of
the date such Advance is made:
(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to this Agreement, the Other Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date (except to the extent any such representation or
warranty expressly relates only to any earlier and/or specified date);
(b)No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, acting as a reasonable asset based lender, may, unless Required
Lenders otherwise instruct Agent (but without limiting Sections 16.2(e) and (f))
and subject to the terms and provisions of Sections 16.2(e) and (f), continue to
make Advances notwithstanding the existence of an Event of Default or Default
and that any Advances so made shall not be deemed a waiver of any such Event of
Default or Default; and

142





--------------------------------------------------------------------------------

(c)Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this Section shall have been satisfied.

Article IXINFORMATION AS TO BORROWERS.

Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until Payment in Full, in cash of the
Obligations:

9.1Disclosure of Material Matters.  Promptly upon learning thereof, report to
Agent all matters materially adversely affecting the value, enforceability or
collectability of any material portion of the Collateral, including any Loan
Parties’ reclamation or repossession of, or the return to any Loan Party of, a
material amount of goods or claims or disputes asserted by any Customer or other
obligor.
9.2Schedules.  Deliver to Agent on or before the twentieth (20th) day of each
month as and for the prior month (a) accounts receivable agings inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) Inventory reports and (d) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior month and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement).  In
addition, Loan Parties will deliver to Agent (i) a weekly Borrowing Base
Certificate in form and substance satisfactory to Agent at any time Undrawn
Availability falls below the greater of (A) ten percent (10%) of the Formula
Amount or (B) $10,000,000 as measured at month end; provided, however, if
Undrawn Availability for thirty (30) consecutive days is at least the greater of
(A) ten percent (10%) of the Formula Amount or (B) $10,000,000 then only a
monthly Borrowing Base Certificate will be required and (ii) at such intervals
as Agent may reasonably require: (a) confirmatory assignment schedules; (b)
copies of Customer’s invoices; (c) evidence of shipment or delivery, and (d)
such further schedules, documents and/or information regarding the ABL Facility
Priority Collateral as Agent may reasonably require including trial balances and
test verifications.  Agent shall have the right to confirm and verify all
Receivables by any manner and through any medium it considers advisable and do
whatever it may deem reasonably necessary to protect its interests hereunder.
 The items to be provided under this Section are to be in form satisfactory to
Agent and executed by each Loan Party and delivered to Agent from time to time
solely for Agent’s convenience in maintaining records of the ABL Facility
Priority Collateral, and any Loan Parties’ failure to deliver any of such items
to Agent shall not affect, terminate, modify or otherwise limit Agent’s Lien
with respect to the ABL Facility Priority Collateral.  Unless otherwise agreed
to by Agent, the items to be provided under this Section 9.2 shall be delivered
to Agent by the specific method of Approved Electronic Communication designated
by Agent.
9.3[Reserved].

143





--------------------------------------------------------------------------------

9.4Litigation.  Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Loan Party, whether or not the claim
is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case adversely affects any material portion of the
ABL Facility Priority Collateral or which would reasonably be expected to have a
Material Adverse Effect.
9.5Material Occurrences.  Promptly notify Agent in writing upon the occurrence
of:  (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any Loan
Party as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Loan Party to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Loan Party which could reasonably be expected to result in the
acceleration of the maturity of any Indebtedness with a then-outstanding
principal balance of $10,000,000 or more, including the names and addresses of
the holders of such Indebtedness with respect to which there is a default
existing or with respect to which the maturity has been or could be accelerated,
and the amount of such Indebtedness; and (e) any other development in the
business or affairs of any Loan Party, which would reasonably be expected to
have a Material Adverse Effect; in each case describing the nature thereof and
the action Borrowers propose to take with respect thereto.
9.6Government Receivables.  Notify Agent immediately if any of its Receivables
that is desires to be Eligible Receivables arise out of contracts between any
Loan Party and the United States, any state, or any department, agency or
instrumentality of any of them.
9.7Annual Financial Statements.  Furnish Agent within ninety (90) days after the
end of each fiscal year of Holdings, audited financial statements of Holdings on
a Consolidated Basis including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and accompanied by a report and
opinion (which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like assumption, qualification or exception as to the scope of the audit other
than any statement related to the maturity of the Term Facility or the
Obligations in the fiscal year of the stated maturity date hereunder) of Grant
Thornton LLP or another independent certified public accounting firm selected by
Loan Parties and reasonably satisfactory to Agent (it being understood that any
independent certified public accounting firm of nationally recognized standing
will be deemed reasonably satisfactory to Agent).  The financial statements
delivered pursuant to this Section 9.7 shall be accompanied by a Compliance
Certificate, a Subsidiary Adjustment Certificate and a Perfection Certificate
Supplement.
9.8Quarterly Financial Statements.  Furnish Agent within forty-five (45) days
after the end of the first three fiscal quarters of each Fiscal Year, an
unaudited consolidated balance sheet of Holdings and statements of income and
stockholders’ equity and cash flow of Holdings on a consolidated basis
reflecting results of operations from the beginning

144





--------------------------------------------------------------------------------

of the fiscal year to the end of such quarter and for such quarter, prepared on
a basis consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments in accordance
with GAAP and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year;
provided, that any comparison to a prior period will be a comparison between the
entity or entities, as applicable, that issued the financial statements at the
applicable time.  The financial statements delivered pursuant to this Section
9.8 shall be accompanied by a Compliance Certificate and a Subsidiary Adjustment
Certificate.  

9.9Monthly Financial Statements.  Furnish Agent within thirty (30) days after
the end of each month (other than each March, June, September or December) an
unaudited consolidated balance sheet, statements of income on a consolidated
basis reflecting results of operations from the beginning of the fiscal year to
the end of such month and for such month, subject to normal and recurring
quarter-end and year-end adjustments.  
9.10Narrative Report.  Simultaneously with the delivery of each set of
consolidated financial statements referred to in Sections 9.7 and 9.8 above, a
Narrative Report.
9.11Other Reports.  Furnish Agent as soon as available, but in any event within
ten (10) days after the issuance thereof, with (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to Agent pursuant hereto to the extent
the same are not publicly accessible online, (ii) copies of all material notices
(including, for the avoidance of doubt, any notice of default) delivered with
respect to any Term Facility, and (iii) without duplication of any obligations
with respect to any such information that is otherwise required to be delivered
under the provisions of any Other Document, copies of all regular and periodic
reports and all registration statements (other than on Form S-8 or a similar
form) and prospectus, if any, filed by any Loan Party with any securities
exchange or with the SEC or any analogous governmental or private regulatory
authority with jurisdiction over matters relating to securities.
9.12Additional Information.  Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Notes have
been complied with by Loan Parties including, without the necessity of any
request by Agent, (a) to the extent not otherwise required to be delivered
hereunder, copies of all non-privileged environmental audits and reviews
containing material findings, (b) at least ten (10) days prior thereto, notice
of any Loan Parties’ opening of any new chief executive office or the
establishment of any new location of (i) books and records relating to any ABL
Facility Priority Collateral, (ii) Eligible Parts Inventory, or (iii) other
Inventory having an aggregate value at such location in excess of $2,500,000,
and (c) promptly upon any Loan Parties’ learning thereof, notice of any labor
dispute to which such Loan Party may become a party, any strikes or walkouts
relating to any of its plants or other facilities, and the expiration of any
labor contract to which such Loan Party is a party or by which such Loan Party
is bound.

145





--------------------------------------------------------------------------------

9.13Projected Operating Budget.  Furnish Agent, as soon as available and in no
event later than sixty (60) days after the beginning of Loan Parties’ Fiscal
Years commencing with Fiscal Year 2017, a month by month projected operating
budget and cash flow of Loan Parties for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the President or Chief Financial Officer of Holdings or the Borrowing Agent
to the effect that such projections have been prepared on the basis of sound
financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.
9.14Variances From Operating Budget.  At Agent's request, furnish Agent,
concurrently with the delivery of the financial statements referred to in
Sections 9.7 and 9.8, a written report summarizing all material variances in
excess of budgeted variances set forth in any budget submitted by Loan Parties
pursuant to Section 9.13 and a discussion and analysis by management with
respect to such variances.
9.15Notice of Suits, Adverse Events.  Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Loan Party by
any Governmental Authority or any other Person that is material to the operation
of any Loan Party’s business, (ii) any refusal by any Governmental Authority or
any other Person to renew or extend any such Consent; and (iii) copies of any
periodic or special reports filed by any Loan Party with any Governmental
Authority or Person, if such reports indicate any material change in the
business, operations, affairs or condition of any Borrower or any Guarantor, or
if copies thereof are requested by Lender, and (iv) copies of any material
notices and other communications from any Governmental Authority or Person which
specifically relate to any Loan Party.
9.16ERISA Notices and Requests.  Furnish Agent, promptly upon any Responsible
Officer of Holdings becoming aware that any ERISA Event or Termination Event has
occurred or is reasonably expected to occur that, alone or together with any
other ERISA Event or Termination Event that has occurred or is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect, a written notice specifying the nature thereof.
9.17Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
9.18Updates to Certain Schedules.  Deliver to Agent promptly as shall be
required to maintain the related representations and warranties as true and
correct in all material respects, updates to Schedules 4.4 (Locations of
Equipment and Inventory), 5.2(b) (Subsidiaries), 5.9 (Intellectual Property),
and 5.24 (Equity Interests); provided, that absent the occurrence and
continuance of any Event of Default, Loan Parties shall only be required to
provide such updates on an annual basis in connection with delivery of a
Compliance Certificate with respect to the applicable Fiscal Year without any
request therefor by Agent.  Any such updated Schedules delivered by Loan Parties
to Agent in accordance with this Section 9.18 shall automatically and
immediately be deemed to amend and restate the prior version of such Schedule
previously delivered to Agent and attached to and made part of this Agreement.

146





--------------------------------------------------------------------------------

9.19Delivery.  Documents required to be delivered pursuant to this Article 9 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrowing Agent (or a representative
thereof) provides a link to such documents on EDGAR at www.sec.gov (or other
successor government website that is freely and readily available to the Agent)
or at the website address listed on Schedule 9; provided that, other than with
respect to items required to be delivered pursuant to Section 9.11 above, the
Borrowing Agent shall promptly notify (which notice may be by facsimile or
electronic mail) Agent of the posting of any such documents at the foregoing
website addresses and provide to Agent by electronic mail electronic versions
(i.e., soft copies) of such documents; (ii) on which such documents are
delivered by the Borrowing Agent to Agent for posting on behalf of the Borrowing
Agent on IntraLinks/SyndTrak or another relevant website, if any, to which each
Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent); or (iii) on which such documents are faxed to Agent
(or electronically mailed to an address provided by Agent).

The Loan Parties hereby acknowledge that (a) Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive MNPI with respect to the Loan Parties, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to any such Persons’ securities.
 The Loan Parties hereby agree that it will use commercially reasonable efforts
to identify that portion of the Borrower Materials that may be distributed to
the Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
Agent, the L/C Issuers and the Lenders to treat such Borrower Materials as not
containing any MNPI (although it may be sensitive and proprietary) (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 16.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Agent shall treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
 Notwithstanding the foregoing, the Loan Parties shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”  The Loan Parties agree that
(i) any Other Documents, (ii) any financial statements delivered pursuant to
Sections 9.7, 9.8 and 9.9 and (iii) any Compliance Certificates (excluding any
annual budget required to be delivered pursuant to Section 9.13 to the extent
attached to any Compliance Certificate) delivered pursuant to Sections 9.7 and
9.8 will, in each case, be deemed to be “public-side” Borrower Materials and may
be made available to Public Lenders; provided, however, that to the extent the
Borrower believes in good faith that any Compliance Certificate (excluding any
annual budget) contains MNPI, and the Loan Parties so advise Agent in writing at
the time of delivery of such Compliance Certificate, such Compliance Certificate
shall not be deemed to be “public-side” Borrower Materials, but the Loan Parties
shall promptly provide Agent with a version of such Compliance Certificate that
redacts any portions thereof that contain MNPI so that such redacted version may
be “public-side” Borrower Material.

147





--------------------------------------------------------------------------------

Article XEVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1Nonpayment.  Failure by any Loan Party to pay when due (a) any principal of
the Advances (including without limitation pursuant to Section 2.9), or (b) any
interest on the Advances or any other fee, charge, amount or liability provided
for herein or in any Other Document, in each case whether at maturity, by reason
of acceleration pursuant to the terms of this Agreement, by notice of intention
to prepay or by required prepayment.
10.2Breach of Representation.  Any representation, warranty or certification
made or deemed made by any Loan Party in this Agreement or any Other Document or
in any material certificate required to be delivered in connection herewith or
therewith (including, for the avoidance of doubt, any Perfection Certificate and
any Perfection Certificate Supplement) being untrue in any material respect as
of the date made or deemed made;
10.3Financial Information.  Failure by any Loan Party to (i) furnish financial
information when due or reasonably promptly after requested, or (ii) permit the
inspection of its books or records or access to its premises for audits and
Appraisals in accordance with the terms hereof;
10.4[Reserved].
10.5Noncompliance.  Except as otherwise provided for in Sections 10.1 or 10.3;
(a)failure or neglect of any Loan Party or any Person to perform, keep or
observe any term, provision, condition, or covenant, contained in Sections 4.6,
4.8(h), 6.2(b), 6.5 or 6.11 or in Article 7 or 9 hereof, or
(a)other than as set forth in (a) above, failure or neglect of any Loan Party to
perform, keep or observe any term, provision, condition or covenant contained
herein or any Other Document that, if such term, provision, condition or
covenant is capable of cure, is not cured within thirty (30) days from the
earlier to occur of (A) receipt by a Loan Party of written notice thereof from
Agent or any Lender and (B) the date upon which any Loan Party obtains knowledge
thereof.
10.6Judgments and Attachments.  The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against Holdings,
the Borrowing Agent or any of their Restricted Subsidiaries or any of their
respective assets involving in the aggregate at any time an amount in excess of
the Threshold Amount (in either case to the extent not adequately covered by
self-insurance (if applicable) or by insurance as to which the relevant third
party insurance company has been notified and not denied coverage), which
judgment, writ, warrant or similar process remains unpaid, undischarged,
unvacated, unbonded or unstayed pending appeal for a period of 60 days.
10.7Bankruptcy; Insolvency.

148





--------------------------------------------------------------------------------

(a)(i) The entry by a court of competent jurisdiction of a decree or order for
relief in respect of any Loan Party or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) in an involuntary case under any Debtor Relief
Law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal, state or
local Requirements of Law; or (ii) the commencement of an involuntary case
against any Loan Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) under any Debtor Relief Law; or the entry by a court
having jurisdiction in the premises of a decree or order for the appointment of
a receiver, receiver and manager, administrator, examiner, (preliminary)
insolvency receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Loan Party or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary), or over all or a
substantial part of its or their property; or the involuntary appointment of an
interim receiver, trustee or other custodian of any Loan Party or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) for all or a
substantial part of its property, which remains undismissed, unvacated, unbonded
or unstayed pending appeal for 60 consecutive days;
(b)(i) The entry against any Loan Party or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) of an order for relief, the commencement
by any Loan Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) of a voluntary case under any Debtor Relief Law, or the
consent by any Loan Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) to the entry of an order for relief in an involuntary
case or to the conversion of an involuntary case to a voluntary case, under any
Debtor Relief Law, or the consent by any Loan Party or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) to the appointment of or
taking possession by a receiver, receiver and manager, trustee or other
custodian for all or a substantial part of its property; (ii) the making by any
Loan Party or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) of a general assignment for the benefit of creditors; or (iii) the
admission by any Loan Party or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) in writing of its inability to pay its respective
debts as such debts become due;
10.8Material Adverse Effect.  The occurrence of a Material Adverse Effect.
10.9Lien Priority.  At any time after the execution and delivery thereof,
(i) any Guaranty for any reason shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void or any Guarantor shall repudiate in writing its obligations thereunder
(other than as a result of the discharge of such Guarantor in accordance with
the terms thereof or hereof), (ii) this Agreement or any Other Document ceases
to be in full force and effect or shall be declared null and void (other than by
reason of (x)  a release of a Guarantor or any Collateral in accordance with the
terms hereof or thereof or (y) the occurrence of the Term or any other
termination of such Other Document in accordance with the terms thereof) or
(iii) any Loan Party shall contest in writing the validity or enforceability of
this Agreement or any Other Document or any material provision of any Other
Document or deny in writing that it has any further liability (other than by
reason of the occurrence of the Termination Date), including with respect to
future advances by the Lenders, under this Agreement or any Other Document to
which it is a party; it being understood and agreed that the failure of the
Agent or the Term Loan Agent to maintain possession of any Collateral actually
delivered to it or file any UCC (or

149





--------------------------------------------------------------------------------

equivalent) continuation statement shall not result in an Event of Default under
this Section 10.9 or any other provision of this Agreement of any Other
Document;

10.10Subordination.  The Obligations ceasing or the assertion in writing by any
Loan Party that the Obligations cease to constitute senior indebtedness under
the subordination provisions of any document or instrument evidencing any Junior
Indebtedness or Junior Lien Indebtedness in excess of the Threshold Amount or
any such subordination provision being invalidated or otherwise ceasing, for any
reason, to be valid, binding and enforceable obligations of the parties thereto;
10.11Cross Default.  (i) Failure by any Loan Party or any of its Restricted
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in clause (a) above) with an aggregate outstanding principal amount
exceeding the Threshold Amount; or (ii) breach or default by any Loan Party or
any of its Restricted Subsidiaries with respect to any other term of such
Indebtedness described under the foregoing clause (i) pursuant to any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness (other than, for the avoidance of doubt, with respect to
Indebtedness consisting of obligations under any Hedge Agreement, termination
events or equivalent events pursuant to the terms of the relevant Hedge
Agreement which are not the result of any default thereunder by any Loan Party
or any Restricted Subsidiary), in each case under the foregoing clauses (i) and
(ii), beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, such Indebtedness to become or to be declared due and payable (or
redeemable) or require that an offer to repurchase, prepay, defease or redeem
such Indebtedness be made prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; provided that clause (ii) of this
paragraph (b) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder; provided, further,
that any failure under clauses (i) or (ii) above is unremedied and is not waived
by the holders of such Indebtedness prior to any termination of the Commitments
or acceleration of the Loans pursuant to Article X.  
10.12[Reserved].
10.13Change of Control.  Any Change of Control shall occur;
10.14[Reserved].
10.15[Reserved].
10.16Pension Plans.  The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of the Borrowers, Holdings
or any of its Restricted Subsidiaries, or any of their respective ERISA
Affiliates, in an aggregate amount which would reasonably be expected to result
in a Material Adverse Effect.
10.17[Reserved].

150





--------------------------------------------------------------------------------

Article XILENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
11.1Rights and Remedies.
(a)Upon the occurrence and during the continuance (unless Agent has accelerated
the debt hereunder) of (i) an Event of Default pursuant to Section 10.7 (other
than Section 10.7(vii)), all Obligations shall be immediately due and payable
and this Agreement and the obligation of Lenders to make Advances shall be
deemed terminated, (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been waived or, to the extent
curable pursuant to 11.1(c), so cured), at the option of Agent or at the
direction of Required Lenders all Obligations shall be immediately due and
payable and Agent or Required Lenders shall have the right to terminate this
Agreement and to terminate the obligation of Lenders to make Advances; and (iii)
without limiting Section 8.2 hereof, any Default under Section 10.7(vii) hereof,
the obligation of Lenders to make Advances hereunder shall be suspended until
such time as such involuntary petition shall be dismissed.  Upon the occurrence
and during the continuance of any Event of Default, Agent shall have the right
to exercise any and all rights and remedies provided for herein, under the Other
Documents, under the Uniform Commercial Code and at law or equity generally,
including the right to foreclose the security interests granted herein and to
realize upon any Collateral by any available judicial procedure and/or to take
possession of and sell any or all of the Collateral with or without judicial
process.  Agent may enter any of any Loan Party’s premises or other premises
without legal process and without incurring liability to any Loan Party
therefor, and Agent may thereupon, or at any time thereafter, in its discretion
without notice or demand, take the Collateral and remove the same to such place
as Agent may deem advisable and Agent may require Loan Parties to make the
Collateral available to Agent at a convenient place.  With or without having the
Collateral at the time or place of sale, Agent may sell the Collateral, or any
part thereof, at public or private sale, at any time or place, in one or more
sales, at such price or prices, and upon such terms, either for cash, credit or
future delivery, as Agent may elect.  Except as to that part of the Collateral
which is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Agent shall give Loan Parties
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification.  At any public sale Agent or any
Lender may bid (including credit bid) for and become the purchaser, and Agent,
any Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Loan Party.  In connection with the
exercise of the foregoing remedies, including the sale of Inventory, Agent is
granted a perpetual non-revocable, royalty free, nonexclusive license and Agent
is granted permission to use all of each Loan Party’s (a) Intellectual Property
which is used or useful in connection with Inventory for the purpose of
marketing, advertising for sale and selling or otherwise disposing of such
Inventory and (b) equipment for the purpose of completing the manufacture of
unfinished goods.  The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof.  Noncash proceeds will only be applied to the Obligations as they are
converted into cash.  If any deficiency shall arise, Loan Parties shall remain
liable to Agent and Lenders therefor.
(b)To the extent that Applicable Law imposes duties on Agent to exercise

151





--------------------------------------------------------------------------------

remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for Agent:  (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral.  Each Loan Party acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b).  Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Loan Party or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
(c)Notwithstanding anything to the contrary contained in Section 6.5 or Section
10.5, in the event that Loan Parties fail to comply with any of the financial
covenants set forth in Section 6.5 (the “Financial Covenants”), then until the
date on which the Compliance Certificate in respect of the applicable fiscal
quarter is required to be delivered pursuant to Section 9.8, any existing owner
or owners of the Equity Interests of any Loan Party or any other Person in
connection with any public offering of Equity Interests, may (i) purchase or
irrevocably commit to purchase Equity Interests of Holdings for cash and (ii)
make payment for such Equity Interests within thirty (30) Business Days of such
commitment; provided, that Holdings shall, if it elects to exercise its rights
under this clause (c), promptly upon receipt of such payment contribute 100% of
such payment to the capital of Loan Parties (collectively, the “Cure Right”),
and upon the receipt by Loan Parties of such cash (the “Specified Equity
Contribution” and the amount of such Specified Equity Contribution, the “Cure
Amount”) pursuant to the exercise of such Cure Right, the applicable Financial
Covenant(s) shall be recalculated giving effect to the Specified Equity
Contribution (for example, any expenditure in violation of a covenant shall be
deemed to have

152





--------------------------------------------------------------------------------

been made with the Specified Equity Contribution and therefore permitted).  If,
after giving effect to the foregoing recalculations, Loan Parties shall then be
in compliance with the requirements of all Financial Covenants, Loan Parties
shall be deemed to have complied with the Financial Covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of the
Financial Covenants that had occurred shall be deemed cured for the purposes of
this Agreement.  No more than five (5) Specified Equity Contributions shall be
allowed during the term of this Agreement and there must be at least two fiscal
quarters in each four fiscal quarter period in which there is no Specified
Equity Contribution.

For purposes of recalculating the Financial Covenants with respect to a Cure
Amount (i) Consolidated Adjusted EBITDA shall be increased by an amount equal to
the Cure Amount with respect to the applicable fiscal quarter and any
calculation period that contains such fiscal quarter for the purpose of
calculating the Fixed Charge Coverage Ratio; (ii) Consolidated Adjusted EBITDA
shall be increased by an amount equal to the Cure Amount with respect to the
applicable fiscal quarter (and only such applicable fiscal quarter) for the
purpose of calculating the Funded Debt to Consolidated Adjusted EBITDA Ratio;
and (iii) Indebtedness shall be decreased for purposes of determining compliance
solely to the extent proceeds of the Cure Amount are actually applied to prepay
any Indebtedness and in no event shall any reduction be given effect during the
fiscal quarter with regard to which the Cure Right is exercised.  For the
avoidance of doubt, amounts applied as a “Cure Amount” under and as defined in
the Term Loan Agreement shall also be permitted to be applied as a Cure Amount
hereunder.

11.2Agent’s Discretion.  Subject to the rights of the Lenders under this
Agreement and the Other Documents, Agent shall have the right in its sole
discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify, which
procedures, timing and methodologies to employ, and what any other action to
take with respect to any or all of the Collateral and in what order, thereto and
such determination will not in any way modify or affect any of Agent’s or
Lenders’ rights hereunder as against Loan Parties or each other.
11.3Setoff.  Subject to Section 14.13, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence and
during the continuance of an Event of Default hereunder, Agent and such Lender
shall have a right, immediately and without notice of any kind, to apply any
Loan Party’s property held by Agent and such Lender or any of their Affiliates
to reduce the Obligations and to exercise any and all rights of setoff which may
be available to Agent and such Lender with respect to any deposits held by Agent
or such Lender.
11.4Rights and Remedies not Exclusive.  The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.
11.5Allocation of Payments After Event of Default.  Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations (including without limitation any amounts on
account of any of Cash

153





--------------------------------------------------------------------------------

Management Liabilities or Hedge Liabilities), or in respect of the Collateral
may, at Agent’s discretion, be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and Protective Advances funded by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);

SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (including Cash Management Liabilities and
Hedge Liabilities and the payment or cash collateralization of any outstanding
Letters of Credit in accordance with Section 3.2(b) hereof);

EIGHTH, to all other Obligations arising under this Agreement (other than Cash
Management Liabilities and Hedge Liabilities) which shall have become due and
payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above;

NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST through “EIGHTH”; and

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders or its Affiliates, as applicable,
shall receive (so long as it is not a Defaulting Lender) an amount equal to its
pro rata share (based on the proportion that the then outstanding Advances, Cash
Management Liabilities and Hedge Liabilities held by such Lender bears to the
aggregate then outstanding Advances, Cash Management Liabilities and Hedge
Liabilities) of amounts available to be applied pursuant to clauses “SIXTH”,
“SEVENTH”, “EIGHTH” and “NINTH”

154





--------------------------------------------------------------------------------

above; and (iii) notwithstanding anything to the contrary in this Section 11.5,
no Swap Obligations of any Non-Qualifying Party shall be paid with amounts
received from such Non-Qualifying Party under its Guaranty (including sums
received as a result of the exercise of remedies with respect to such Guaranty)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities, provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 11.5;
and (iv) to the extent that any amounts available for distribution pursuant to
clause “SEVENTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by Agent as cash
collateral for the Letters of Credit pursuant to Section 3.2(b) hereof and
applied (A) first, to reimburse Issuer from time to time for any drawings under
such Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “SEVENTH,”
“EIGHTH” and “NINTH” above in the manner provided in this Section 11.5

Article XIIWAIVERS AND JUDICIAL PROCEEDINGS.
12.1Waiver of Notice.  Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
12.2Delay.  No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.
12.3Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

155





--------------------------------------------------------------------------------

Article XIIIEFFECTIVE DATE AND TERMINATION.
13.1Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until the earliest to occur of (a) February
27, 2025, (b) in the event that the Term Loans have not been repaid,
repurchased, redeemed, refinanced, exchanged or otherwise satisfied in full
prior to such date of determination, including the entire outstanding principal
amount thereof and interest, fees and premiums with respect thereto, the later
of (i) January 2, 2024, and (ii) sixty (60) days prior to the stated maturity
date of the Term Loan Agreement as such maturity date may be extended and in
effect from time to time in accordance with the terms of the Term Loan Agreement
and the Intercreditor Agreement, or (c) such earlier date on which the
Commitments shall have been terminated (such earliest date in the foregoing
clauses (a) through (c), the “Term”).  Loan Parties may terminate this Agreement
at any time upon fifteen (15) days’ prior written notice (the effectiveness of
which may be contingent upon the consummation of a pending refinancing of the
Obligations or the sale of the equity in Loan Parties upon Payment in Full of
the Obligations).
13.2Termination.  The termination of the Agreement shall not affect any Loan
Party’s, Agent’s or any Lender’s rights, or any of the Obligations having their
inception prior to the effective date of such termination or any Obligations
which pursuant to the terms hereof continue to accrue after such date, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations (other than Hedge
Liabilities, Cash Management Liabilities and contingent indemnification
obligations with respect to which no claim has been asserted or threatened) have
been fully and indefeasibly paid, disposed of, concluded or liquidated.  The
security interests, Liens and rights granted to Agent and Lenders hereunder and
the financing statements filed hereunder shall continue in full force and
effect, notwithstanding the termination of this Agreement or the fact that
Borrowers’ Account may from time to time be temporarily in a zero or credit
position, until Payment in Full all of the Obligations or each Loan Party has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto.  Accordingly, each Loan Party waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Loan Party, or to file them
with any filing office, unless and until Payment in Full of the  Obligations.
 All representations, warranties, covenants, waivers and agreements contained
herein shall survive termination hereof until Payment in Full of the
Obligations.
13.3Collateral and Guaranty Matters.  Each of the Lenders Each of the Lenders
(including in their capacities as holders of any Cash Management Liabilities and
Hedge Liabilities) and the Issuer authorize Agent, at its option and in its
discretion:
(a)to release any Lien on any property granted to or held by Agent under this
Agreement or any Other Document (i) Payment in Full of the Obligations, provided
that Agent and Lenders shall have received reasonably satisfactory releases and
indemnifications and assurances regarding surviving Obligations, (ii) that is
sold or to be sold as part of or in connection with any sale permitted under
this Agreement or any Other Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 16.2; and

156





--------------------------------------------------------------------------------

(b)to release any Loan Party from its obligations under this Agreement or any
Other Document if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Loan Party from its obligations pursuant to
this Section 13.3.  In each case as specified in this Section 13.3, Agent will,
at Loan Partiess expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
this Agreement or any Other Document or to subordinate its interest in such
item, or to release such Loan Party from its obligations, in each case in
accordance with the terms of this Agreement, the Other Documents and this
Section 13.3.

Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of Agent’s Lien, or any
certificate prepared by any Loan Party in connection therewith, nor shall Agent
be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral.

Article XIVREGARDING AGENT.
14.1Appointment.  Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in the Fee
Letter), charges and collections received pursuant to this Agreement, for the
ratable benefit of Lenders.  Agent may perform any of its duties hereunder by or
through its agents or employees.  As to any matters not expressly provided for
by this Agreement (including collection of the Note) Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of Required Lenders (or such other number of
Lenders required under this Agreement), and such instructions shall be binding;
provided, however, that Agent shall not be required to take any action which, in
Agent’s discretion, exposes Agent to liability or which is contrary to this
Agreement or the Other Documents or Applicable Law unless Agent is furnished
with an indemnification reasonably satisfactory to Agent with respect thereto.
 In furtherance and not in limitation of the foregoing, each of the Lenders
hereby acknowledges that it has received and reviewed copies of the
Intercreditor Agreement and hereby confirms Agent’s authority to on its behalf
thereunder.
14.2Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents.  Neither
Agent nor any of its officers, directors, employees or agents shall be (i)
liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere)

157





--------------------------------------------------------------------------------

negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), or (ii) responsible in any
manner for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement, or in any of the
Other Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Loan Party to
perform its obligations hereunder or under any Other Document.  Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of any Loan Party.  The duties of Agent as respects the
Advances to Borrowers shall be mechanical and administrative in nature; Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender; and nothing in this Agreement, expressed or implied, is intended
to or shall be so construed as to impose upon Agent any obligations in respect
of this Agreement or the transactions described herein except as expressly set
forth herein.

14.3Lack of Reliance on Agent.  Independently and without reliance upon Agent or
any other Lender, each Lender has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of each Loan
Party in connection with the making and the continuance of the Advances
hereunder and the taking or not taking of any action in connection herewith, and
(ii) its own appraisal of the creditworthiness of each Loan Party.  Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Advances or at any time
or times thereafter except as shall be provided by any Loan Party pursuant to
the terms hereof.  Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any agreement, document, certificate or a statement delivered in connection with
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default.
14.4Resignation of Agent; Successor Agent.  Agent may resign on sixty (60) days
written notice to each Lender and Borrowing Agent and upon such resignation,
Required Lenders will promptly designate a successor Agent reasonably
satisfactory to Loan Parties (provided that no such approval by Loan Parties
shall be required (i) in any case where the successor Agent is one of the
Lenders or (ii) after the occurrence and during the continuance of any Event of
Default).  Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and shall in particular succeed to all of Agent’s right, title
and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including the Pledge
Agreement, all account control agreements and any Mortgages), and the term
“Agent” shall mean such successor agent effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent.  However,
notwithstanding the foregoing, if at the time of

158





--------------------------------------------------------------------------------

the effectiveness of the new Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that Agent shall not be required to or have any
liability or responsibility to take any further actions after such date as such
agent for perfection to continue the perfection of any such Liens (other than to
forego from taking any affirmative action to release any such Liens).  After any
Agent’s resignation as Agent, the provisions of this Article XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement (and in the event resigning Agent continues to hold any Liens pursuant
to the provisions of the immediately preceding sentence, the provisions of this
Article XIV and any indemnification rights under this Agreement, including
without limitation, rights arising under Section 16.5 hereof, shall inure to its
benefit as to any actions taken or omitted to be taken by it in connection with
such Liens).

14.5Certain Rights of Agent.  If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from Required Lenders; and Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of Required Lenders (or such other number of Lenders required under this
Agreement).
14.6Reliance.  Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or entity,
and, with respect to all legal matters pertaining to this Agreement and the
Other Documents and its duties hereunder, upon advice of counsel selected by it.
 Agent may employ agents and attorneys-in-fact and shall not be liable for the
default or misconduct of any such agents or attorneys-in-fact selected by Agent
with reasonable care.
14.7Notice of Default.  Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received notice from a Lender or Borrowing Agent
referring to this Agreement or the Other Documents, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that Agent receives such a notice, Agent shall give notice thereof to
Lenders.  Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by Required Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of Lenders.

159





--------------------------------------------------------------------------------

14.8Indemnification.  To the extent Agent is not reimbursed and indemnified by
Loan Parties, each Lender will reimburse and indemnify Agent in proportion to
its respective portion of the outstanding Advances and its respective
Participation Commitments in the outstanding Letters of Credit and outstanding
Swing Loans (or, if no Advances are outstanding, pro rata according to the
percentage that its Revolving Commitment Amount constitutes of the total
aggregate Revolving Commitment Amounts), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
14.9Agent in its Individual Capacity.  With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Loan
Party as if it were not performing the duties specified herein, and may accept
fees and other consideration from any Loan Party for services in connection with
this Agreement or otherwise without having to account for the same to Lenders.
14.10Delivery of Documents.  To the extent Agent receives financial statements
or other written information required under Sections 9.7, 9.8, 9.9, 9.12 and
9.13 or Borrowing Base Certificates from any Loan Party pursuant to the terms of
this Agreement which any Loan Party is not obligated to deliver to each Lender,
Agent will promptly furnish such documents and information to Lenders.
14.11Loan Parties’ Undertaking to Agent.  Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each Loan
Party hereby undertakes with Agent to pay to Agent from time to time on demand
all amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid.  Any payment made pursuant to any such demand shall pro tanto satisfy the
relevant Loan Party’s obligations to make payments for the account of Lenders or
the relevant one or more of them pursuant to this Agreement.
14.12No Reliance on Agent’s Customer Identification Program.  To the extent the
Advances or this Agreement is, or becomes, syndicated in cooperation with other
Lenders, each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Loan Parties, their
Affiliates or their agents, this Agreement, the Other Documents or the
transactions hereunder or contemplated

160





--------------------------------------------------------------------------------

hereby:  (i) any identity verification procedures, (ii) any recordkeeping, (iii)
comparisons with government lists, (iv) customer notices or (v) other procedures
required under the CIP Regulations or such Anti-Terrorism Laws.

14.13Other Agreements.  Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Loan Party or any deposit accounts of
any Loan Party now or hereafter maintained with such Lender.  Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
Article XVBORROWING AGENCY.
15.1Borrowing Agency Provisions.
(a)Each Loan Party hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity, whether verbally, in writing or through
electronic methods (including, without limitation, an Approved Electronic
Communication) to (i) borrow, (ii) request advances, (iii) request the issuance
of Letters of Credit, (iv) sign and endorse notes, (v) execute and deliver all
instruments, documents, applications, security agreements, reimbursement
agreements and letter of credit agreements for Letters of Credit and all other
certificates, notice, writings and further assurances now or hereafter required
hereunder, (vi) make elections regarding interest rates, (vii) give instructions
regarding Letters of Credit and agree with Issuer upon any amendment, extension
or renewal of any Letter of Credit, (viii) receive notices hereunder and (ix)
otherwise take action under and in connection with this Agreement and the Other
Documents, all on behalf of and in the name such Loan Party or Loan Parties, and
hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
(b)The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Loan Parties and at their request.  Neither Agent nor any
Lender shall incur liability to Loan Parties as a result thereof.  To induce
Agent and Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of Loan
Parties as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).
(c)All Obligations shall be joint and several, and each Loan Party shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation

161





--------------------------------------------------------------------------------

and liability on the part of each Loan Party shall in no way be affected by any
extensions, renewals and forbearance granted by Agent or any Lender to any Loan
Party, failure of Agent or any Lender to give any Loan Party notice of borrowing
or any other notice, any failure of Agent or any Lender to pursue or preserve
its rights against any Loan Party, the release by Agent or any Lender of any
Collateral now or thereafter acquired from any Loan Party, and such agreement by
each Loan Party to pay upon any notice issued pursuant thereto is unconditional
and unaffected by prior recourse by Agent or any Lender to the other Loan
Parties or any Collateral for such Loan Party’s Obligations or the lack thereof.
 Each Loan Party waives all suretyship defenses.
15.2Waiver of Subrogation.  Each Loan Party expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Loan Party may now or hereafter have against the other Loan
Parties or any other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to any other Loan Party’s property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
Payment in Full of the Obligations.
15.3Common Enterprise.  The successful operation and condition of each Loan
Party is dependent on the continued successful performance of the functions of
the group of Loan Parties as a whole and the successful operation of each Loan
Party is dependent on the successful performance and operation of each other
Loan Party.  Each Loan Party expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from successful operations
of Holdings and each of the other Loan Parties.  Each Loan Party expects to
derive benefit (and the boards of directors or other governing body of each such
Loan Party have determined that it may reasonably be expected to derive
benefit), directly and indirectly, from the credit extended by the Lenders to
Loan Parties hereunder, both in their separate capacities and as members of the
group of companies.  Each Loan Party has determined that execution, delivery,
and performance of this Agreement and any Other Documents to be executed by such
Loan Party is within its corporate purpose, will be of direct and indirect
benefit to such Loan Party, and is in its best interest.
Article XVIMISCELLANEOUS.
16.1Governing Law.  This Agreement and each Other Document (unless and except to
the extent expressly provided otherwise in any such Other Document), and all
matters relating hereto or thereto or arising herefrom or therefrom (whether
arising under contract law, tort law or otherwise) shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.  Any
judicial proceeding brought by or against any Loan Party with respect to any of
the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of Texas,
United States of America, and, by execution and delivery of this Agreement, each
Loan Party accepts for itself and in connection with its properties, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each Loan Party hereby waives personal service of any and
all process upon it and

162





--------------------------------------------------------------------------------

consents that all such service of process may be made by certified or registered
mail (return receipt requested) directed to Borrowing Agent at its address set
forth in Section 16.6 and service so made shall be deemed completed five (5)
days after the same shall have been so deposited in the mails of the United
States of America, or, at Agent’s option, by service upon Borrowing Agent which
each Loan Party irrevocably appoints as such Loan Party’s Agent for the purpose
of accepting service within the State of Texas.  Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Loan Party in the courts
of any other jurisdiction.  Each Loan Party waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  Each
Loan Party waives the right to remove any judicial proceeding brought against
such Loan Party in any state court to any federal court.  Any judicial
proceeding by any Loan Party against Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of Dallas, State of Texas.

16.2Entire Understanding.
(a)THIS AGREEMENT AND THE DOCUMENTS EXECUTED CONCURRENTLY HEREWITH CONTAIN THE
ENTIRE UNDERSTANDING BETWEEN EACH LOAN PARTY, AGENT AND EACH LENDER AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE
SUBJECT MATTER HEREOF.  ANY PROMISES, REPRESENTATIONS, WARRANTIES OR GUARANTEES
NOT HEREIN CONTAINED AND HEREINAFTER MADE SHALL HAVE NO FORCE AND EFFECT UNLESS
IN WRITING, SIGNED BY EACH LOAN PARTY’S, AGENT’S AND EACH LENDER’S RESPECTIVE
OFFICERS.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Notwithstanding the
foregoing, Agent and Borrowing Agent may jointly agree to modify this Agreement
or any of the Other Documents for the purposes of completing missing content or
correcting erroneous content of an administrative nature, with Borrowing Agent’s
written consent and without the need for a written amendment, provided that
Agent shall send a copy of any such modification to Loan Parties and each Lender
(which copy may be provided by electronic mail).  Each Loan Party acknowledges
that it has been advised by counsel in connection with the execution of this
Agreement and Other Documents and is not relying upon oral representations or
statements inconsistent with the terms and provisions of this Agreement.
(b)The Required Lenders, Agent and Loan Parties may, subject to the provisions
of this Section 16.2(b), from time to time enter into written supplemental
agreements to this Agreement or the Other Documents (other than the Fee Letter
which can only be modified by Agent) executed by Loan Parties, for the purpose
of adding or deleting any provisions or otherwise changing, varying or waiving
in any manner the rights of Lenders, Agent or Loan Parties thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:

163





--------------------------------------------------------------------------------

(a)increase the Revolving Commitment Percentage or the maximum dollar amount of
the Revolving Commitment Amount of any Lender without the consent of such Lender
directly affected thereby;
(b)extend the maturity of any Note or the due date for any amount payable
hereunder (excluding any mandatory prepayment), or decrease the Applicable
Margin or reduce any fee payable by Loan Parties to Lenders pursuant to this
Agreement without the consent of each Lender directly affected thereby (except
that Required Lenders may elect to waive or rescind any imposition of the
Default Rate under Section 3.1 or of default rates of Letter of Credit fees
under Section 3.2 (unless imposed by Agent));
(c)alter the definition of “Required Lenders” or alter, amend or modify this
Section 16.2(b) without the consent of all Lenders;
(d)release or subordinate any ABL Facility Priority Collateral during any
calendar year (other than in accordance with the provisions of this Agreement)
having an aggregate value in excess of $10,000,000 without the consent of all
Lenders;
(e)change the rights and duties of Agent without the consent of all Lenders;
(f)subject to clause (e) below, permit any Revolving Advance to be made if after
giving effect thereto the total of Revolving Advances outstanding hereunder
(including Protective Advances) would exceed the Formula Amount for more than
thirty (30) consecutive Business Days or exceed one hundred ten percent (110%)
of the Formula Amount without the consent of each Lender directly affected
thereby;
(g)increase the Advance Rates above the Advance Rates in effect on the Closing
Date without the consent of each Lender directly affected thereby;
(h)release any Loan Party (other than in accordance with the provisions of this
Agreement) without the consent of all Lenders; or
(i)alter, amend or modify the provisions of Section 11.5 without the consent of
all Lenders.

Notwithstanding anything to the contrary in this Agreement and without limiting
Section 13.3, if as a result of any transaction not prohibited by this Agreement
any Loan Party becomes an Excluded Subsidiary, an Immaterial Subsidiary or is
otherwise no longer required to be a Loan Party pursuant to any provision of
this Agreement or any Other Document, then such Loan Party’s obligations
hereunder and under the Other Documents shall be automatically released. If as a
result of any transaction not prohibited by this Agreement the property of
(including Equity Interests held by) any Person is no longer required to be
pledged pursuant to any provision of this Agreement or any Other Document, then
the security interest of the Agent and the other Secured Parties therein shall
be automatically released. In connection with any termination or release
pursuant to this Section 16.2(b), the Agent and any applicable Lender shall
promptly execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Credit Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 16.2(b) shall be without recourse to or warranty by the

164





--------------------------------------------------------------------------------

Agent or any Lender.



(c)Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon Loan Parties, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Loan Parties, Agent and Lenders shall
be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.
(d)In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by Agent and reasonably acceptable to Loan
Parties (the “Designated Lender”), for a price equal to the then outstanding
principal amount thereof plus accrued and unpaid interest and fees due such
Lender, which interest and fees shall be paid when collected from Loan Parties.
 In the event PNC elects to require any Lender to assign its interest to PNC or
to the Designated Lender, PNC will so notify such Lender in writing within forty
five (45) days following such Lender’s denial, and such Lender will assign its
interest to PNC or the Designated Lender no later than five (5) days following
receipt of such notice pursuant to a Commitment Transfer Supplement executed by
such Lender, PNC or the Designated Lender, as appropriate, and Agent.
(e)Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Agent may at its discretion and
without the consent of the Required Lenders, voluntarily permit the outstanding
Revolving Advances at any time to exceed the Formula Amount by up to ten percent
(10%) of the Formula Amount for up to thirty (30) consecutive calendar days (the
“Out-of-Formula Loans”), but in no event shall the Out-of-Formula Loans exceed
the Maximum Loan Amount.  If Agent is willing in its sole and absolute
discretion to permit such Out-of-Formula Loans, Lenders holding the Revolving
Commitments shall be obligated to fund such Out-of-Formula Loans in accordance
with their respective Revolving Commitment Percentages, and such Out-of-Formula
Loans shall be payable on demand and shall bear interest at the Default Rate for
Revolving Advances consisting of Domestic Rate Loans; provided that, if Agent
does permit Out-of-Formula Loans, neither Agent nor Lenders shall be deemed
thereby to have changed the limits of Section 2.1(a) nor shall any Lender be
obligated to fund Revolving Advances in excess of its Revolving Commitment
Amount.  For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
either “Eligible Unbilled Receivables” “Eligible Receivables” or “Eligible Parts
Inventory”, as applicable, becomes ineligible, collections of Receivables
applied to reduce outstanding Revolving Advances are thereafter returned for
insufficient funds or overadvances are made to protect or preserve the
Collateral.  In the event Agent involuntarily permits the outstanding Revolving
Advances to exceed the Formula Amount by more than ten percent (10%), Agent
shall use its efforts to have Loan Parties decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason

165





--------------------------------------------------------------------------------

for such excess.  Revolving Advances made after Agent has determined the
existence of involuntary overadvances shall be deemed to be involuntary
overadvances and shall be decreased in accordance with the preceding sentence.
 To the extent any Out-of-Formula Loans are not actually funded by the other
Lenders as provided for in this Section 16.2(e), Agent may elect in its
discretion to fund such Out-of-Formula Loans and any such Out-of-Formula Loans
so funded by Agent shall be deemed to be Revolving Advances made by and owing to
Agent, and Agent shall be entitled to all rights (including accrual of interest)
and remedies of a Lender holding a Revolving Commitment under this Agreement and
the Other Documents with respect to such Revolving Advances.
(f)In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Loan Parties and Lenders, at any time in Agent’s sole discretion, regardless of
(i) the existence of a Default or an Event of Default, (ii) whether any of the
other applicable conditions precedent set forth in Section 8.2 hereof have not
been satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason, or (iii) any other contrary
provision of this Agreement, to make Revolving Advances to Borrowers on behalf
of Lenders which Agent, in its reasonable business judgment, deems necessary or
desirable (a) to preserve or protect the Collateral, or any portion thereof, (b)
to enhance the likelihood of, or maximize the amount of, repayment of the
Advances and other Obligations, or (c) to pay any other amount chargeable to
Loan Parties pursuant to the terms of this Agreement (the “Protective
Advances”); provided, that at any time after giving effect to any such Revolving
Advances the outstanding Revolving Advances do not exceed one hundred and ten
percent (110%) of the Formula Amount and provided such Revolving Advances in
excess of the Formula Amount but not in excess of one hundred and ten percent
(110%) of the Formula Amount do not remain outstanding for more than thirty (30)
consecutive calendar days, provided further that at any time after giving effect
to any such Protective Advances, the outstanding Revolving Advances, Swing Loans
Maximum Undrawn Amount of all outstanding Letters of Credit do not exceed the
Maximum Revolving Advance Amount.  Lenders holding the Revolving Commitments
shall be obligated to fund such Protective Advances and effect a settlement with
Agent therefor upon demand of Agent in accordance with their respective
Revolving Commitment Percentages.  To the extent any Protective Advances are not
actually funded by the other Lenders as provided for in this Section 16.2(f),
any such Protective Advances funded by Agent shall be deemed to be Revolving
Advances made by and owing to Agent, and Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender holding a Revolving
Commitment under this Agreement and the Other Documents with respect to such
Revolving Advances.
(g)For the avoidance of doubt, nothing set forth in this Section 16.2 (i) shall
affect the ability of holders of Hedge Liabilities or Cash Management
Liabilities to amend or otherwise modify all documents and agreements relating
to such Hedge Liabilities or Cash Management Liabilities, as applicable, in
accordance with their terms, or (ii) shall provide the holders of Hedge
Liabilities or Cash Management Liabilities, in their capacities as such, any
consent or voting rights with respect to the matters referred to in this Section
16.2.
16.3Successors and Assigns; Participations; New Lenders.

166





--------------------------------------------------------------------------------

(a)This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.
(b)Each Loan Party acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons without the consent of
Agent, Loan Parties or any other Lender to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”);
provided, that any such sale of participating interests must be for a constant
and non-varying interest in all Advances.  Each Participant may exercise all
rights of payment (including rights of set-off) with respect to the portion of
such Advances held by it or other Obligations payable hereunder and shall be
entitled to the benefits of Section 3.7 and Section 3.10 (subject to the
requirements and limitations therein, including the requirements under Section
3.10(e) (it being understood that the documentation required under Section
3.10(e) shall be delivered to the participating Lender)) provided that (i) the
Participant agrees to be subject to the provisions of Section 3.11 as if it were
an assignee, (ii) a Participant shall not be entitled to receive any greater
payment under Section 3.7 or Section 3.10, with respect to any participation,
than its participating Lender would have been entitled to receive had such
Lender retained such interest in the Advances hereunder or other Obligations
payable hereunder and (iii) in no event shall Loan Parties be required to pay
any such amount arising from the same circumstances and with respect to the same
Advances or other Obligations payable hereunder with respect to both such Lender
and such Participant.  Each Loan Party hereby grants to any Participant a
continuing security interest in any deposits, moneys or other property actually
or constructively held by such Participant as security for the Participant’s
interest in the Advances.  No Lenders shall transfer, grant, assign or sell any
participation under which the participant shall have rights to approve any
amendment or waiver of this Agreement except to the extent such amendment or
waiver would require the approval of all Lenders pursuant to Section 16.2(b).
 Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Loan Parties, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other Obligations
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any loan document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(c)Any Lender, with the consent of Agent, which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to one or more

167





--------------------------------------------------------------------------------

additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording provided, that any such assignment of a portion must be for a constant
and non-varying portion of such Lender’s rights under this Agreement, the Other
Documents, the Advances and Commitment Percentage.  Upon such execution,
delivery, acceptance and recording, from and after the transfer effective date
determined pursuant to such Commitment Transfer Supplement, (i) Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Revolving Commitment Percentage as set forth therein, and (ii)
the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose.  Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentage arising from the purchase by such Purchasing Lender of all
or a portion of the rights and obligations of such transferor Lender under this
Agreement and the Other Documents.  Each Loan Party hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Loan Parties shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing provided, however, that the consent of Loan Parties
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Permitted Assignee; provided that
Loan Parties shall be deemed to have consented to any such assignment unless
they shall object thereto by written notice to Agent within five (5) Business
Days after having received prior notice thereof.
(d)Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording.  Upon
such execution and delivery, from and after the transfer effective date
determined pursuant to such Modified Commitment Transfer Supplement, (i)
Purchasing CLO thereunder shall be a party hereto and, to the extent provided in
such Modified Commitment Transfer Supplement, have the rights and obligations of
a Lender thereunder and (ii) the transferor Lender thereunder shall, to the
extent provided in such Modified Commitment Transfer Supplement, be released
from its obligations under this Agreement, the Modified Commitment Transfer
Supplement creating a novation for that purpose.  Such Modified

168





--------------------------------------------------------------------------------

Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Loan Party hereby consents to the addition of such
Purchasing CLO.  Loan Parties shall execute and deliver such further documents
and do such further acts and things in order to effectuate the foregoing.
(e)Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and each Loan Party, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement.  The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.  Agent shall receive a fee in the amount
of $3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
(f)Each Loan Party authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party.  Loan Parties, subject to
receipt from such Person of an agreement to be bound by the confidentiality
provisions of this Agreement.
(g)Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
16.4Application of Payments.  Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations.  To the extent that any Loan Party
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Loan Party’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
16.5Indemnity.  Each Loan Party shall defend, protect, indemnify, pay and save
harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including reasonable and documented  fees and disbursements of counsel)
(collectively, “Claims”) which

169





--------------------------------------------------------------------------------

may be imposed on, incurred by, or asserted against any Indemnified Party in
arising out of or in any way relating to or as a consequence, direct or
indirect, of:  (i) this Agreement, the Other Documents, the Advances and other
Obligations and/or the transactions contemplated hereby including the
Transactions, (ii) any action or failure to act or action taken only after delay
or the satisfaction of any conditions by any Indemnified Party in connection
with and/or relating to the negotiation, execution, delivery or administration
of the Agreement and the Other Documents, the credit facilities established
hereunder and thereunder and/or the transactions contemplated hereby including
the Transactions, (iii) any Loan Party’s failure to observe, perform or
discharge any of its covenants, obligations, agreements or duties under or
breach of any of the representations or warranties made in this Agreement and
the Other Documents, (iv) the enforcement of any of the rights and remedies of
Agent, Issuer or any Lender under the Agreement and the Other Documents, (v) any
threatened or actual imposition of fines or penalties, or disgorgement of
benefits, for violation of any Anti-Terrorism Law by any Loan Party, any
Affiliate or Subsidiary of any Loan Party, and (vi) any claim, litigation,
proceeding or investigation instituted or conducted by any Governmental
Authority or instrumentality, any Borrower, any Affiliate or Subsidiary of any
Borrowers, or any Guarantor, or any other Person with respect to any aspect of,
or any transaction contemplated by, or referred to in, or any matter related to,
this Agreement or the Other Documents, whether or not Agent or any Lender is a
party thereto, in each case except to the extent that any of the foregoing
arises out of (A) the gross negligence or willful misconduct of the Indemnified
Party, (B) the material breach of such Indemnified Party’s obligations under
this Agreement or any Other Document or (C) disputes arising solely among
Indemnified Parties not arising from any act or omission by any Loan Party (in
each case as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  Without limiting the generality of any of the
foregoing, each Loan Party shall defend, protect, indemnify, pay and save
harmless each Indemnified Party from (x) any Claims which may be imposed on,
incurred by, or asserted against any Indemnified Party arising out of or in any
way relating to or as a consequence, direct or indirect, of the issuance of any
Letter of Credit hereunder and (y) any Claims which may be imposed on, incurred
by, or asserted against any Indemnified Party under any Environmental Laws with
respect to or in connection with the Real Property, any Hazardous Discharge, the
presence of any Hazardous Materials affecting the Real Property (whether or not
the same originates or emerges from the Real Property or any contiguous real
estate), including any Claims consisting of or relating to the imposition or
assertion of any Lien on any of the Real Property under any Environmental Laws
and any loss of value of the Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Hazardous Discharge resulting from actions on the part of Agent or any Lender.
 Loan Parties’ obligations under this Section 16.5 shall arise upon the
discovery of the presence of any Hazardous Materials at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Materials, in each such case except to the extent that any of the foregoing
arises out of (A) the gross negligence or willful misconduct of the Indemnified
Party, (B) the material breach of such Indemnified Party’s obligations under
this Agreement or any Other Document or (C) disputes arising solely among
Indemnified Parties not arising from any act or omission by any Loan Party (in
each case as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  

16.6Notice.  Any notice or request hereunder may be given to Borrowing Agent or
any Loan Party or to Agent or any Lender at their respective addresses set forth
below or at such

170





--------------------------------------------------------------------------------

other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section.  Any notice, request, demand, direction
or other communication (for purposes of this Section 16.6 only, a “Notice”) to
be given to or made upon any party hereto under any provision of this Agreement
shall be given or made by telephone or in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission or by setting
forth such Notice on a website to which Borrowers are directed (an “Internet
Posting”) if Notice of such Internet Posting (including the information
necessary to access such site) has previously been delivered to the applicable
parties hereto by another means set forth in this Section 16.6) in accordance
with this Section 16.6.  Any such Notice must be delivered to the applicable
parties hereto at the addresses and numbers set forth under their respective
names on Section 16.6 hereof or in accordance with any subsequent unrevoked
Notice from any such party that is given in accordance with this Section 16.6.
 Any Notice shall be effective:

(a)In the case of hand-delivery, when delivered;
(b)If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(c)In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(d)In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
(e)In the case of electronic transmission, when actually received;
(f)In the case of an Internet Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and
(g)If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.

(A)If to Agent or PNC at:

PNC Bank, National Association

2100 Ross Avenue, Suite 1850

Dallas, Texas  75201

Attention:  Jeff Marchetti

Telephone:  (214) 871-1276

Facsimile:  (214) 871-2015

171





--------------------------------------------------------------------------------

with a copy to:

PNC Bank, National Association

PNC Agency Services

PNC Firstside Center

500 First Avenue (Mailstop: P7-PFSC-04-1)

Pittsburgh, Pennsylvania 15219

Attention:  Lori Killmeyer

Telephone:  (412) 807-7002

Facsimile:  (412) 762-8672

with an additional copy to:

Holland & Knight

200 Crescent Court, Suite 1600

Dallas, Texas 75220

Attention:  Michelle W. Suarez

Telephone:  (214) 964-9474

Facsimile:  (214) 964-9501



(B)If to a Lender other than Agent, as specified on the signature pages hereof

(C)If to Loan Parties or:Daseke, Inc.

Borrowing Agent:

15455 Dallas Parkway, Suite 550
Addison, Texas 75001
Attention: Don R. Daseke
Telephone: (972) 248-1322
Facsimile: (972) 248-0942

with a copy to:

Daseke Companies, Inc.
15455 Dallas Parkway, Suite 550
Addison, Texas 75001
Attention: Scott Wheeler
Telephone: (214) 751-8989
Facsimile: (972) 248-0942

with an additional

copy to:

Daseke Companies, Inc.
15455 Dallas Parkway, Suite 550
Addison, Texas 75001
Attention: Soumit Roy
Telephone: (469) 878-4504
Facsimile: (972) 248-0942



with an additional

Vinson & Elkins, LLP

172





--------------------------------------------------------------------------------

copy to:

2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Christopher M. Dawe
Telephone: (214) 220-7837
Telecopier: (214) 999-7837

16.7Survival.  The obligations of Borrowers under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.
16.8Severability.  If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
16.9Expenses.  Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for Agent),
and shall pay all fees and time charges and disbursements for attorneys who may
be employees of Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the Other Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) all documented
out-of-pocket expenses incurred by Agent, any Lender or Issuer (including the
documented fees, charges and disbursements of any counsel for Agent, any Lender
or Issuer), and shall pay all fees and time charges for attorneys who may be
employees of Agent, any Lender or Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the Other
Documents, including its rights under this Section, or (B) in connection with
the Advances made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of Agent’s regular employees and agents
engaged periodically to perform audits of the any Borrower’s or any Borrower’s
Affiliate’s or Subsidiary’s books, records and business properties.
16.10Injunctive Relief.  Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
16.11Consequential Damages.  Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower, or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any

173





--------------------------------------------------------------------------------

breach of contract, tort or other wrong relating to the establishment,
administration or collection of the Obligations or as a result of any
transaction contemplated under this Agreement or any Other Document.

16.12Captions.  The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
16.13Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
16.14Construction.  The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.
16.15Confidentiality; Sharing Information.  Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Borrower of the applicable request for disclosure of such non-public
information (A) by a Governmental Authority or representative thereof (other
than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Authority or any such
other request from a Governmental Authority with regulatory authority over a
Lender or Transferee) or (B) pursuant to legal process and (ii) in no event
shall Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
upon Payment in Full of the Obligations.  Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder.  Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.  Notwithstanding any non-disclosure agreement or
similar document executed by Agent in favor

174





--------------------------------------------------------------------------------

of any Borrower or any of any Borrower’s Affiliates, the provisions of this
Agreement shall supersede such agreements.

16.16Publicity.  Each Borrower and each Lender hereby authorizes Agent and each
Lender to make appropriate announcements of the financial arrangement entered
into among Borrowers, Agent and Lenders, including announcements which are
commonly known as tombstones, in such publications and to such selected parties
as Agent shall in its sole and absolute discretion deem appropriate or any such
Lender shall in its reasonable discretion after consultation with Borrowing
Agent deem appropriate (as applicable), in each case subject to the
confidentiality provisions of Section 16.15.
16.17Certifications From Banks and Participants; USA PATRIOT Act.
(a)Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations:  (1) within ten (10) days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.
(b)The USA PATRIOT Act requires all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, each
Lender may from time to time request, and each Borrower shall provide to the
Lenders, such Borrower’s name, address, tax identification number and/or such
other identifying information as shall be necessary for the Lenders to comply
with the USA PATRIOT Act and any other Anti-Terrorism Law.
16.18Anti-Terrorism Laws.  
(a)Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)Each Borrower covenants and agrees that (i) no Covered Entity will become a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned

175





--------------------------------------------------------------------------------

Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) Borrowers shall promptly notify Agent in writing
upon the occurrence of a Reportable Compliance Event.
16.19Concerning Joint and Several Liability of Borrowers.
(a)Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each Borrower to accept
joint and several liability for the obligations of each of them, and without
regard to whether any Borrower is a direct party thereto or has actual knowledge
thereof.
(b)Each Borrower jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers with respect to the payment and performance
of all of the Obligations, it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them.
(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.
(d)The obligations of each Borrower under the provisions of this Section 16.19
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.
(e)Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of any Advance
made under this Agreement, notice of occurrence of any Event of Default, or of
any demand for any payment under this Agreement (except as otherwise provided
herein), notice of any action at any time taken or omitted by any Lender under
or in respect of any of the Obligations, any requirement of diligence and,
generally, all demands, notices and other formalities of every kind in
connection with this Agreement.  Each Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by any Lender at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by any Lender in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Obligations or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in

176





--------------------------------------------------------------------------------

whole or in part, of any Borrower.  Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of any Lender, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with the applicable laws or regulations thereunder which might, but
for the provisions of this Section 16.19, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 16.19, it being the intention of each Borrower
that, so long as any of the Obligations remain unsatisfied, the obligations of
such Borrower under this Section 16.19 shall not be discharged except by
performance and then only to the extent of such performance or except as
otherwise agreed in writing in accordance with Section 16.2.  The Obligations of
each Borrower under this Section 16.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or any Lender.
 The joint and several liability of Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, membership, constitution or place of
formation of any Borrower or any Lender.
(f)The provisions of this Section 16.19 are made for the benefit of the Lenders
and their respective successors and assigns, and may be enforced by any such
Person from time to time against any Borrower as often as occasion therefor may
arise and without requirement on the part of any Lender first to marshal any of
its claims or to exercise any of its rights against any of the other Borrowers
or to exhaust any remedies available to it against any of the other Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy.  The provisions of this Section 16.19
shall remain in effect until the Payment in Full of the Obligations.  If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any
Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 16.19 will forthwith be reinstated in
effect, as though such payment had not been made.
(g)Notwithstanding any provision to the contrary contained herein or in any
other of the Other Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each Borrower
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, any
federal or state bankruptcy laws).
(h)Borrowers hereby agree, as among themselves, that if any Borrower shall
become an Excess Funding Borrower (as defined below), each other Borrower shall,
on demand of such Excess Funding Borrower (but subject to the next sentence
hereof and to subsection (B) below), pay to such Excess Funding Borrower an
amount equal to such Borrower’s Pro Rata Share (as defined below and determined,
for this purpose, without reference to the properties, assets, liabilities and
debts of such Excess Funding Borrower) of such Excess Payment (as defined
below).  The payment obligation of any Borrower to any Excess Funding Borrower
under this Section 16.19(h) shall be subordinate and subject in right of payment
to the prior payment in full of the Obligations (except for Hedge Liabilities,
Cash Management Liabilities and contingent indemnification obligations with
respect to which no claim has been asserted or threatened) of such Borrower
under the other provisions of this Agreement, and such Excess Funding Borrower

177





--------------------------------------------------------------------------------

shall not exercise any right or remedy with respect to such excess until Payment
in Full of the Obligations.  For purposes hereof, (i) “Excess Funding Borrower”
shall mean, in respect of any Obligations arising under the other provisions of
this Agreement (hereafter, the “Joint Obligations”), a Borrower that has paid an
amount in excess of its Pro Rata Share of the Joint Obligations; (ii) “Excess
Payment” shall mean, in respect of any Joint Obligations, the amount paid by an
Excess Funding Borrower in excess of its Pro Rata Share of such Joint
Obligations; and (iii) “Pro Rata Share”, for the purposes of this Section
16.19(h), shall mean, for any Borrower, the ratio (expressed as a percentage) of
(A) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Borrower (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Borrower hereunder) to (B)
the amount by which the aggregate present fair salable value of all assets and
other properties of such Borrower and all of the other Borrowers exceeds the
amount of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Borrower and the other Borrowers hereunder) of such Borrower and all of the
other Borrowers, all as of the Closing Date (if any Borrower becomes a party
hereto subsequent to the Closing Date, then for the purposes of this Section
16.19(h) such subsequent Borrower shall be deemed to have been a Borrower as of
the Closing Date and the information pertaining to, and only pertaining to, such
Borrower as of the date such Borrower became a Borrower shall be deemed true as
of the Closing Date) notwithstanding the payment obligations imposed on
Borrowers in this Section, the failure of a Borrower to make any payment to an
Excess Funding Borrower as required under this Section shall not constitute an
Event of Default.
16.20Delegation of Authority.  Each Loan Party (other than Holdings) hereby
authorizes and appoints Borrowing Agent and each of the President and Chief
Financial Officer of Borrowing Agent, to be its attorneys (“its Attorneys”) and
in its name and on its behalf and as its act and deed or otherwise to execute
and deliver all documents and carry out all such acts as are necessary or
appropriate in connection with drawing Advances and the making of other
extensions of credit hereunder, the granting and perfection of security
interests under this Agreement and the Other Documents, and complying with the
terms and provisions hereof and the Other Documents.  This delegation of
authority and appointment shall be valid for the duration of the term of this
Agreement; provided, however, that such delegation of authority and appointment
shall terminate automatically without any further act with respect to any such
officer of Borrowing Agent if such officer is no longer an employee of Borrowing
Agent.  Each Loan Party (other than Borrowing Agent) hereby undertakes to ratify
everything which any of its Attorneys shall do in furtherance of this delegation
of authority and appointment.
16.21Reallocation of the Advances and the Commitment Amounts.  On the Closing
Date and on each date when a new Lender becomes a party to the Credit Agreement
pursuant to Section 2.24 hereof or an existing Lender increases its Commitment
Percentage pursuant to Section 2.24 hereof (in each case, a “Commitment Change
Date”), (i) each Lender, if any, whose relative proportion of its Commitment
Percentage increases over the proportion of the Commitment Percentage held by it
prior to the Closing Date (or held by it prior to such Commitment Change Date)
and/or (ii) each new Lender that increased its Commitment Percentage after the
Closing Date, shall, by assignments among them (which assignments shall be
deemed to occur hereunder automatically, and without any requirement for
additional

178





--------------------------------------------------------------------------------

documentation, on the Closing Date or any Commitment Change Date, as applicable)
acquire a portion of the Advances held by them from and among each other, and
shall, through Agent, make such other adjustments among themselves as may be
necessary so that after giving effect to such assignments and adjustments, such
existing Lenders and such new Lenders, as applicable, shall hold all Advances
outstanding under this Agreement ratably in accordance with their respective
Commitment Percentages as reflected on Exhibit 1.2(b) hereto, as are amended (or
deemed amended) from time to time to include the new Commitment Percentages each
time a Commitment Increase Certificate or Additional Lender Certificate is
accepted by Agent.  On the Closing Date or the Commitment Change Date, as
applicable, all Interest Periods in respect of any LIBOR Rate Loans that were
required to be assigned as set forth above shall automatically be terminated
solely with respect to any such Lender that has assigned any such LIBOR Rate
Loans (but not with respect to any Lender that is an assignee of any such
Lender).  Borrower shall on the Closing Date or the Commitment Change Date, as
applicable, make payments to the Lenders that held such LIBOR Rate Loans that
were required to be assigned as set forth above to compensate for such
termination as if such termination were a payment or prepayment referred to in
Article II.

16.22Amendment and Restatement.
(a)Certain Borrowers, Agent and certain Lenders were parties to that certain
Revolving Credit, Term Loan and Security Agreement, dated December 30, 2008 (as
amended, modified or supplemented prior to the date of the Amended and Restated
Credit Agreement described below, the “Original Credit Agreement”).  On May 31,
2013, certain Borrowers, Agent and certain Lenders amended and restated the
Original Credit Agreement pursuant to that certain Amended and Restated
Revolving Credit, Term Loan and Security Agreement (as amended, modified or
supplemented prior to the date of the Second Amended and Restated Credit
Agreement described below, the “Amended and Restated Credit Agreement”).  On
November 12, 2013, certain Borrowers, Agent and certain Lenders amended and
restated the Amended and Restated Credit Agreement pursuant to that certain
Second Amended and Restated Revolving Credit, Term Loan and Security Agreement
(as amended, modified or supplemented prior to the date of the Third Amended and
Restated Credit Agreement described below, the “Second Amended and Restated
Credit Agreement”).  On October 2, 2014, certain Borrowers, Agent and certain
Lenders amended and restated the Second Amended and Restated Credit Agreement
pursuant to that certain Third Amended and Restated Revolving Credit, Term Loan
and Security Agreement (as amended, modified or supplemented prior to the date
hereof, the “Third Amended and Restated Credit Agreement”).  On August 9, 2016,
certain Borrowers, Agent and certain Lenders amended and restated the Third
Amended and Restated Credit Agreement pursuant to that certain Fourth Amended
and Restated Revolving Credit, Term Loan and Security Agreement (as amended,
modified or supplemented prior to the date hereof, the “Fourth Amended and
Restated Credit Agreement”, and together with the Original Credit Agreement, the
Amended and Restated Credit Agreement, the Second Amended and Restated Credit
Agreement, the Third Amended and Restated Credit Agreement, the “Existing Credit
Agreement”).  Borrowers have requested that the Lenders amend and restate the
Existing Credit Agreement as set forth herein.  It is the intention the parties
hereto that the Revolving Advances outstanding under the Existing Credit
Agreement prior to the Closing Date shall continue and remain outstanding and
shall not be repaid on the Closing Date but shall constitute outstanding
Revolving Advances hereunder and accordingly, the Revolving Advances made
hereunder are not an extinguishment or novation of the Revolving

179





--------------------------------------------------------------------------------

Advances made pursuant to the Existing Credit Agreement (as herein amended and
restated by this Agreement).
(b)The parties hereto acknowledge and agree that (i) this Agreement and the
Other Documents, whether executed and delivered in connection herewith or
otherwise, do not constitute a novation or repayment and reborrowing of the
Advances and the other Obligations under the Existing Credit Agreement the Other
Documents (as defined therein) as in effect prior to the Closing Date and which
remain outstanding as of the Closing Date, (ii) the Obligations under the
Existing Credit Agreement and such Other Documents in all respects continuing
(as amended, restated, rearranged and converted hereby and which are in all
respects hereinafter subject to the terms herein) and (iii) the Liens and
security interests as granted under the Existing Credit Agreement and such
applicable Other Documents securing payment of such Obligations (as defined in
the Existing Credit Agreement) are in all respects continuing and in full force
and effect and are reaffirmed hereby, securing the Obligations (as defined
herein).
(c)The parties hereto acknowledge and agree that on and after the Closing Date,
(i) all references to the Existing Credit Agreement or the Other Documents shall
be deemed to refer to this Agreement and the Other Documents (as defined
herein), (ii) all references to any section (or subsection) of the Existing
Credit Agreement or the Other Documents (as defined in the Existing Credit
Agreement) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby.
(d)The parties hereto acknowledge and agree that this amendment and restatement
is limited as written and is not a consent to any other amendment, restatement
or waiver or other modification, whether or not similar and, except as expressly
provided herein or in any Other Document, all terms and conditions of this
Agreement and the Other Documents remain in full force and effect unless
otherwise specifically amended hereby or by any Other Documents.
16.23Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
 Notwithstanding anything to the contrary in this Agreement or any Other
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any Other Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA

180





--------------------------------------------------------------------------------

Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any Other Document or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





181





--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.

HOLDINGS:



DASEKE, INC.





By:

Name:

Title:





BORROWERS:



DASEKE COMPANIES, INC.


By:

Name:

Title:





--------------------------------------------------------------------------------

ALABAMA CARRIERS, INC.

B. C. HORNADY AND ASSOCIATES, INC.

BED ROCK, INC.

BELMONT ENTERPRISES, INC.

BOYD BROS. TRANSPORTATION INC.

BOYD LOGISTICS, L.L.C.

BOYD LOGISTICS PROPERTIES, LLC

BOYD INTERMODAL, LLC

BROS. LLC

BULLDOG HIWAY EXPRESS

BULLDOG HIWAY LOGISTICS, LLC

CENTRAL OREGON TRUCK COMPANY, INC.

DASEKE LOGISTICS, LLC

DASEKE LONE STAR, INC.

DASEKE MFS LLC

DASEKE FLEET SERVICES, LLC

DASEKE RM LLC

DASEKE ST LLC

DASEKE TRS LLC

DASEKE TSH LLC

E. W. WYLIE CORPORATION

FLEET MOVERS, INC.

GROUP ONE, INC.

HORNADY LOGISTICS, LLC

HORNADY TRANSPORTATION, L. L. C.

HORNADY TRUCK LINE, INC.

J. GRADY RANDOLPH, INC.

JD AND PARTNERS, LLC

JGR LOGISTICS, LLC

LONE STAR TRANSPORTATION, LLC

LST EQUIPMENT, INC.

MID SEVEN TRANSPORTATION COMPANY

MOORE FREIGHT SERVICE, INC.

NEI TRANSPORT, LLC





By:

Name:

Title:





--------------------------------------------------------------------------------

R&R TRUCKING HOLDINGS, LLC

R & R TRUCKING, INCORPORATED

RAND, LLC

RANDOLPH BROTHERS, LLC

ROADMASTER GROUP II, LLC

ROADMASTER EQUIPMENT LEASING, INC.

ROADMASTER SPECIALIZED, INC.

ROADMASTER TRANSPORTATION, INC.

RT & L, LLC

SCHILLI DISTRIBUTION SERVICES, INC.

SCHILLI LEASING, INC.

SCHILLI NATIONAL TRUCK LEASING & SALES INC.

SCHILLI TRANSPORTATION SERVICES, INC.

SLT EXPRESS WAY, INC.

SMOKEY POINT DISTRIBUTING, INC.

SPD TRUCKING, LLC

STEELMAN TRANSPORTATION, INC.

ST LEASING, INC.

TENNESSEE STEEL HAULERS, INC.

TEXR ASSETS 2, L.L.C.

TEXR EQUIPMENT, LLC

TM TRANSPORT AND LEASING, LLC

TNI (USA), INC.

WTI TRANSPORT, INC.

BT HOLDINGS OF MEMPHIS, INC.

BUILDERS TRANSPORTATION CO., LLC

LFS ASSETS HOLDINGS, INC.

RODAN TRANSPORT (U.S.A.) LTD.

HODGES TRUCKING COMPANY, L.L.C.

AVEDA LOGISTICS INC.





By:

Name:

Title:







--------------------------------------------------------------------------------

AGENT:



PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Agent

By:

Name:

Title:



--------------------------------------------------------------------------------